Exhibit 10.1

Execution Version

 

JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, New York 10179   CREDIT SUISSE AG
CREDIT SUISSE
LOAN FUNDING LLC
Eleven Madison Avenue
New York, New York 10010

MACQUARIE CAPITAL (USA) INC.

MACQUARIE CAPITAL FUNDING LLC

125 West 55th Street

New York, NY 10019

CONFIDENTIAL

June 24, 2019

Eldorado Resorts, Inc.

100 West Liberty Street, Suite 1150

Reno, Nevada 89501

Attention: Chief Financial Officer

$1,000.0 Million Senior Secured Revolving Credit Facility

$3,000.0 Million Senior Secured Term Loan B Facility

$2,400.0 Million Senior Secured Incremental Term Loan B Facility

$3,600.0 Million Senior Secured 364-Day Bridge Loan Facility

$1,800.0 Million Senior Unsecured Bridge Loan Facility

Commitment Letter

Ladies and Gentlemen:

You have advised JPMorgan Chase Bank, N.A. (together with any of its designated
affiliates, “JPMorgan”), Credit Suisse AG (acting through such of its affiliates
or branches as it deems appropriate, “CS”), Credit Suisse Loan Funding LLC
(“CSLF” and, together with CS and their respective affiliates, “Credit Suisse”),
Macquarie Capital Funding LLC (“Macquarie Lender”) and Macquarie Capital (USA)
Inc. (“Macquarie Capital” and, together with Macquarie Lender, “Macquarie” and,
together with JPMorgan and Credit Suisse, collectively, the “Initial Commitment
Parties”, and together with any Additional Initial Lenders (as defined below)
and any Additional Lead Arrangers (as defined below), the “Commitment Parties”
or “we” or “us”) that Eldorado Resorts, Inc., a Nevada corporation (the
“Borrower” or “you”), seeks financing for the Transactions described in the
Transaction Description attached hereto as Exhibit A (the “Transaction
Description”). We understand that the sources the Borrower expects to use to
fund the Transactions and to pay fees and expenses in connection therewith will
include (and that the financing and the sources described below, are anticipated
to be sufficient to fund the Transactions and to pay fees and expenses in
connection therewith):

(a) a senior secured term loan facility in an aggregate principal amount of
$3,000.0 million (the “Term Loan B Facility” and the term B loans funded
thereunder, “Term B Loans”) to be provided to the Borrower as a new term loan
facility;

(b) a senior secured revolving credit facility in an aggregate principal amount
of $1,000.0 million (the “Revolving Credit Facility” and the commitments
provided thereunder, the “Revolving Commitments” and, together with the Term
Loan B Facility, the “Borrower Senior Secured Credit Facilities”) to be provided
to the Borrower as a new revolving credit facility;



--------------------------------------------------------------------------------

(c) a senior secured term loan facility in an aggregate principal amount of
$2,400.0 million (the “Incremental Term Loan B Facility” and the term B loans
funded thereunder, “Incremental Term B Loans” and, together with the Borrower
Senior Secured Credit Facilities, the “Senior Secured Credit Facilities”) to be
provided to Caesars Resort Collection, LLC, a Delaware limited liability company
(“CRC”), as an incremental term loan facility under that certain Credit
Agreement, dated as of December 22, 2017 (as amended, the “Existing CRC Credit
Agreement”), among CRC, the other borrowers party thereto from time to time, the
lenders party thereto from time to time and Credit Suisse AG, Cayman Islands
Branch, as administrative agent and collateral agent (in such capacities, the
“CRC Administrative Agent”);

(d) (1) the Viper Proceeds (as defined below) and (2) the Gaming Asset Sales
Proceeds (as defined below), or, if (A) all or any portion of the Viper Proceeds
are not received by the Company (as defined below), CRC, CEOC (as defined below)
or any of their respective subsidiaries, (B) the Company, CRC, CEOC or any of
their respective subsidiaries are not permitted to distribute all or any portion
of the Viper Proceeds to the Borrower, on or prior to the Funding Date (as
defined below), or (C) all or any portion of the Gaming Asset Sales Proceeds are
not received by the Borrower on or prior to the Funding Date, a senior secured
364-day bridge loan facility in an aggregate principal amount equal to
$3,600.0 million (the “Secured Bridge Facility” and the bridge loans funded
thereunder, “Secured Bridge Loans”), to be provided to the Borrower as a new
credit facility; provided, that the aggregate amount of the Secured Bridge
Facility funded on the Funding Date shall be reduced on a dollar for dollar
basis by (x) any and all Viper Proceeds actually received by the Borrower
following the date of this Commitment Letter (as defined below) and on or prior
to the Funding Date and (y) any and all Gaming Asset Sales Proceeds actually
received by the Borrower following the date of this Commitment Letter and on or
prior to the Funding Date. For purposes hereof, (1) “Viper Proceeds” shall mean,
with respect to the Viper Sale and Leaseback Transactions (as defined below) and
the Viper Lease Financing (as defined below), the excess, if any, of (i) the
cash received by the Company, CRC, CEOC or any of their respective subsidiaries
in connection therewith (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and only to the extent received on or prior to the Funding
Date) over (ii) the sum of (A) payments made to retire any debt that is secured
by such asset and that is required to be repaid in connection with such
transaction, (B) the expenses incurred by the Company, CRC, CEOC or any of their
respective restricted subsidiaries in connection therewith, (C) taxes reasonably
estimated to be payable in connection with such transaction, and (D) the amount
of reserves established by the Company, CRC, CEOC or any of their respective
restricted subsidiaries in good faith and pursuant to commercially reasonable
practices for adjustment in respect of the sale price of such asset or assets or
otherwise in connection with such transaction in accordance with applicable
generally accepted accounting principles, (2) “Gaming Asset Sale Proceeds” shall
mean, with respect to any Gaming Asset Sale (as defined below), the excess, if
any, of (i) the cash received by the Borrower (or the Borrower’s subsidiaries
and distributed to the Borrower) in connection therewith (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and only to the extent
received on or prior to the Funding Date) over (ii) the sum of (A) payments made
to retire any debt that is secured by such asset and that is required to be
repaid in connection with the sale thereof (other than debt under the Existing
Borrower Credit Agreement (as defined below)), (B) the expenses incurred by the
Borrower or any of its restricted subsidiaries in connection therewith,
(C) taxes reasonably estimated to be payable in connection with such
transaction, and (D) the amount of reserves established by the Borrower or any
of its restricted subsidiaries in good faith and pursuant to commercially
reasonable practices for adjustment in respect of the sale price of such asset
or assets in accordance with applicable generally accepted accounting principles
and (3) “Gaming Asset Sale” means (x) any Specified Borrower Asset Sale (as
defined below) that occurs on or prior to the Funding Date or (y) any other sale
by the Borrower or any of its subsidiaries (excluding the Company and its
subsidiaries) of any casino or other gaming property (other than Isle of Capri
Casino Kansas City and Lady Luck Casino Vicksburg) which sale results in the
receipt by the Borrower of Gaming Asset Sale Proceeds of at least $50.0 million
on or prior to the Funding Date.

 

-2-



--------------------------------------------------------------------------------

(e) the issuance by the Borrower of $1,800.0 million of new senior unsecured
notes (the “New Senior Unsecured Notes”) or, if all or any portion of the New
Senior Unsecured Notes are not issued and sold on or prior to the Funding Date
or all or any portion of the proceeds thereof are not made available to the
Borrower on the Funding Date, a senior unsecured bridge loan facility in an
aggregate principal amount equal to (i) $1,800.0 million less (ii) any New
Senior Unsecured Notes that are issued and sold on or prior to the Funding Date,
the proceeds of which are made available to the Borrower on the Funding Date, to
be provided to the Borrower as a new credit facility (the “Unsecured Bridge
Loans” and, together with any Rollover Loans and Exchange Notes (each as defined
in the Unsecured Bridge Facility Term Sheet (as defined below)), the “Unsecured
Bridge Facility” and, collectively with the Senior Secured Credit Facilities and
the Secured Bridge Facility, the “Credit Facilities”);

(f) the issuance of shares of common stock of the Borrower to the existing
shareholders of the Company pursuant to the Acquisition Agreement (as defined
below); and

(g) cash of the Borrower and the Company.

Capitalized terms used herein but not defined herein shall have the meanings
given to them in the Schedules and Exhibits attached hereto, as applicable.
Except as the context otherwise requires, references to the “Borrower and its
subsidiaries” will include the Company and its subsidiaries after giving effect
to the Acquisition (as defined below).

1. Commitment.

(a) In connection with the Transactions, (i) JPMorgan is pleased to advise you
of its several, but not joint, commitment to provide (1) 50.00% of the Term Loan
B Facility, (2) 50.00% of the Revolving Credit Facility, (3) 50.00% of the
Incremental Term Loan B Facility, (4) 100.00% of the Secured Bridge Facility and
(5) 50.00% of the Unsecured Bridge Facility, (ii) CS is pleased to advise you of
its several, but not joint, commitment to provide (1) 35.00% of the Term Loan B
Facility, (2) 35.00% of the Revolving Credit Facility, (3) 35.00% of the
Incremental Term Loan B Facility and (4) 35.00% of the Unsecured Bridge Facility
and (iii) Macquarie Lender (together with JPMorgan, CS and each Additional
Initial Lender, the “Initial Lenders”) is pleased to advise you of its several,
but not joint, commitment to provide (1) 15.00% of the Term Loan B Facility,
(2) 15.00% of the Revolving Credit Facility, (3) 15.00% of the Incremental Term
Loan B Facility and (4) 15.00% of the Unsecured Bridge Facility, in each case,
upon the terms set forth in this letter and in Exhibit A, Exhibit B (the
“Borrower Senior Secured Credit Facilities Term Sheet”), Exhibit C (the
“Incremental Term Loan B Facility Term Sheet”), Exhibit D (the “Secured Bridge
Facility Term Sheet”) and Exhibit E (the “Unsecured Bridge Facility Term Sheet”
and, together with the Borrower Senior Secured Credit Facilities Term Sheet, the
Incremental Term Loan B Facility Term Sheet and the Secured Bridge Facility Term
Sheet, the “Term Sheets”) hereto (this letter agreement, together with the
Schedules and Exhibits attached hereto is referred to herein as the “Commitment
Letter”) and subject solely to the applicable Funding Conditions (as defined
below).

(b) The Lead Arrangers (as defined below) may syndicate the Credit Facilities
and obtain commitments for the Credit Facilities from a syndicate of banks,
financial institutions and other entities identified by the Lead Arrangers in
consultation with you and acceptable to you (your consent not to be unreasonably
withheld or delayed) (such banks, financial institutions and other entities
committing to the Credit Facilities, including the Initial Lenders, the
“Lenders”) upon the terms and subject to the conditions set forth in this
Commitment Letter; provided that the Lead Arrangers shall not syndicate the
Credit Facilities to, or obtain commitments with respect to the Credit
Facilities from, (i) certain banks, financial institutions and other
institutional lenders identified to the Lead Arrangers by you in writing on or
prior to the date hereof, (ii) any competitors of the Borrower, the Company or
their respective subsidiaries identified to the Lead Arrangers by you in writing
on or prior to the date hereof (each, a “Competitor”), (iii) any affiliate of
any person referred to in clause (i) or (ii) of this definition identified by
you to the Lead Arrangers in writing (other than, in the case of affiliates of
Competitors, bona fide fixed income investors or debt funds which invest in a
portfolio of loans in the ordinary course of business and in respect of which
such Competitor does not, directly or indirectly, possess the power to direct or
cause the direction of the investment policies of such entity) and (iv) any
other person that is clearly identifiable solely on the basis

 

-3-



--------------------------------------------------------------------------------

of the similarity of its name as an affiliate of any person referred to in
clause (i) or (ii) of this definition (other than, in the case of affiliates of
Competitors, bona fide fixed income investors or debt funds which invest in a
portfolio of loans in the ordinary course of business and in respect of which
such Competitor does not, directly or indirectly, possess the power to direct or
cause the direction of the investment policies of such entity) (the entities
described in clauses (i), (ii), (iii) and (iv) of this paragraph, collectively,
“Disqualified Institutions”); provided that you may, after the date hereof,
supplement in writing to the Lead Arrangers (if on or prior to the Funding Date)
or the applicable Administrative Agent (as defined below) (if after the Funding
Date), the list of Competitors pursuant to clause (ii) above and affiliates
pursuant to clause (iii) above; provided, however, that (x) any subsequent
designation of a Disqualified Institution will not become effective until three
(3) business days after such designation is provided (it being understood that
no such subsequent designation shall apply to any entity that is party to a
pending trade at the time of such designation) and (y) any such additional
designation of a Competitor pursuant to clause (ii) above and any identification
of an affiliate pursuant to clause (iii) above shall not apply retroactively to
any prior assignment or participation to any Lender permitted hereunder at the
time of such assignment or participation but additional assignments and
participations to such person shall be prohibited; provided, further, that the
Lead Arrangers agree to keep you informed as to the progress of syndication.
Notwithstanding each Lead Arranger’s right to syndicate the Credit Facilities
and receive commitments with respect thereto, unless you agree in writing (and
except with respect to the appointment of Additional Initial Lenders as provided
in Section 1(d) below), (i) no Initial Lender shall be relieved, released or
novated from its obligations hereunder (including its obligation to fund its
commitment under the Credit Facilities on the date of the consummation of the
Acquisition with the proceeds of the initial funding under the Credit Facilities
(such date, the “Funding Date”)) in connection with any syndication, assignment,
participation or allocation until the Funding Date has occurred, (ii) no
assignment or novation or syndication by any Initial Lender shall become
effective as between you and the Initial Lenders with respect to all or any
portion of any Initial Lender’s commitments in respect of the Credit Facilities
until the Funding Date has occurred, and (iii) each of the Initial Lenders shall
retain exclusive control over all rights and obligations with respect to its
commitments, including all rights with respect to consents, modifications,
waivers and amendments, until the Funding Date has occurred. You agree that
JPMorgan may perform its responsibilities through its affiliate, J.P. Morgan
Securities LLC.

(c) JPMorgan, CSLF and Macquarie Capital, acting alone or through or with
affiliates selected by them, will act as the joint bookrunners and joint lead
arrangers (in such capacities, together with each Additional Lead Arranger, the
“Lead Arrangers”) in arranging and syndicating the Credit Facilities. No
additional agents, co-agents, bookrunners or arrangers will be appointed and no
other titles will be awarded without the prior written approval of the Lead
Arrangers and the Borrower; provided that (i) within 15 business days following
the date hereof, you may appoint one or more additional arrangers for the Credit
Facilities (other than the Secured Bridge Facility) and award such arrangers
additional agent, co-agent, lead arranger, bookrunner, manager or arranger
titles (any such agent, co-agent, lead arranger, bookrunner, manager or
arranger, an “Additional Lead Arranger”) in a manner and with economics
determined by you in consultation with the Lead Arrangers (it being understood
that, to the extent you appoint additional agents, arrangers, co-agents,
bookrunners or co-managers or confer other titles in respect of any such Credit
Facilities, the commitments of such appointed entities’ lending affiliates (each
an “Additional Initial Lender”) and the share of the economics allocated to such
Additional Initial Lenders with respect to the each of the Credit Facilities
shall be allocated to such Additional Initial Lenders and in the amounts as
determined by the Borrower and consented to by the Initial Commitment Parties
party hereto on the date hereof (such consent not to be unreasonably withheld or
delayed) and it being agreed that (1) such allocations to such Additional
Initial Lenders and resultant reductions of the commitments and economics of the
Initial Commitment Parties shall be allocated as previously discussed between
you and us, (2) such allocations shall not be required to be applied pro rata
amongst the Credit Facilities, (3) such allocations shall not be required to
reduce the commitments and economics of the Initial Commitment Parties on a pro
rata basis), and (4) the economics granted to any Additional Lead Arranger shall
not exceed, determined based on a percentage of the total economics, the
economics granted to the Initial Commitment Parties in respect of such
applicable Credit Facility, (ii) (x) JPMorgan shall have not less than
(1) 20.50% of the total economics for the Term Loan B Facility, (2) 18.50% of
the total economics for the Revolving Credit

 

-4-



--------------------------------------------------------------------------------

Facility, (3) 20.50% of the total economics for the Incremental Term Loan B
Facility, and (4) 20.50% of the total economics for the Unsecured Bridge
Facility, in each case payable under the Fee Letter (as defined below)
(excluding administrative agent fees which shall be for the account of the
applicable Administrative Agent), (y) Credit Suisse shall have not less than
(1) 16.48% of the total economics for the Term Loan B Facility, (2) 15.08% of
the total economics for the Revolving Credit Facility, (3) 16.48% of the total
economics for the Incremental Term Loan B Facility, and (4) 16.48% of the total
economics for the Unsecured Bridge Facility, in each case payable under the Fee
Letter (excluding administrative agent fees which shall be for the account of
the applicable Administrative Agent) and (z) Macquarie shall have not less than
(1) 11.52% of the total economics for the Term Loan B Facility, (2) 10.92% of
the total economics for the Revolving Credit Facility, (3) 11.52% of the total
economics for the Incremental Term Loan B Facility and (4) 11.52% of the total
economics for the Unsecured Bridge Facility, in each case payable under the Fee
Letter (excluding administrative agent fees which shall be for the account of
the applicable Administrative Agent) and (iii) upon the execution by any
Additional Lead Arranger (and its related Additional Initial Lender) of
customary joinder documentation pursuant to which such Additional Lead
Arranger’s affiliated Additional Initial Lender makes a commitment as an Initial
Lender under the Credit Facilities, each such Additional Lead Arranger (and its
affiliated Additional Initial Lender) shall thereafter constitute (other than
for purposes of this paragraph) an “Initial Lender”, “Commitment Party” and
“Lead Arranger” hereunder, as applicable. JPMorgan will perform the roles and
exercise the authority customary of a left lead arranger for each of the Credit
Facilities (other than the Incremental Term Loan B Facility) and CSLF will
perform the roles and exercise the authority customary of a left lead arranger
for the Incremental Term Loan B Facility. In all marketing materials and loan
documents (i) related to the Credit Facilities (other than the Incremental Term
Loan B Facility) in which the names and logos of the Lead Arrangers appear, such
names and logos shall appear in the following order: JPMorgan, Credit Suisse,
Macquarie, and (ii) related to the Incremental Term Loan B Facility in which the
names and logos of the Lead Arrangers appear, such names and logos shall appear
in the following order: Credit Suisse, JPMorgan, Macquarie and, in each case,
with respect to the Additional Lead Arrangers, as agreed between you and such
Additional Lead Arrangers.

(d) (i) JPMorgan will act as the sole administrative agent and collateral agent
for the Borrower Senior Secured Credit Facilities (in such capacities, the
“Senior Administrative Agent”), (ii) Credit Suisse AG, Cayman Islands Branch
will continue to act as the CRC Administrative Agent, (iii) JPMorgan will act as
the sole administrative agent and collateral agent for the Secured Bridge
Facility (in such capacity, the “Secured Bridge Administrative Agent”) and
(iv) JPMorgan will act as the sole administrative agent for the Unsecured Bridge
Facility (in such capacity, the “Unsecured Bridge Administrative Agent” and,
together with the Senior Administrative Agent, the CRC Administrative Agent and
the Secured Bridge Administrative Agent, the “Administrative Agents”).

(e) Notwithstanding anything to the contrary contained in this Commitment
Letter, the fee letter among you and the Commitment Parties, dated as of the
date hereof (the “Fee Letter”), or any other letter agreement or undertaking
concerning the financing of the Transactions to the contrary, your obligations
to assist in syndication efforts as provided herein, (including the covenants
set forth in Sections 3 and 4 below of this Commitment Letter), shall not
constitute a condition to the commitments hereunder or the funding of the Credit
Facilities on the Funding Date.

2. Conditions to Funding of Commitments Under Credit Facilities.

(a) The commitment of the Initial Lenders in respect of the Credit Facilities
and the undertaking of the Lead Arrangers to provide the services described
herein with respect to the Credit Facilities, in each case, are subject only to
the satisfaction (or waiver by the Lead Arrangers) of each of the following
conditions (the “Funding Conditions”): (i) with respect to each Credit Facility,
the execution and delivery by the Borrower or CRC, as applicable, and the other
applicable loan parties of definitive documentation (the “Financing
Documentation”) solely with respect to such Credit Facility consistent with this
Commitment Letter and the Fee Letter (it being agreed that the Financing
Documentation shall not contain any conditions precedent to the initial
borrowing under the Credit Facilities on the Funding

 

-5-



--------------------------------------------------------------------------------

Date other than the Funding Conditions) and (ii) with respect to each Credit
Facility, the satisfaction or waiver by the Lead Arrangers of the conditions
expressly set forth in Schedule I attached hereto expressly applicable to such
Credit Facility. There are no conditions (implied or otherwise) to the
commitments hereunder (including compliance with the terms of this Commitment
Letter, the Fee Letter and the Financing Documentation) other than the Funding
Conditions, and upon satisfaction (or waiver by the Lead Arrangers) of the
Funding Conditions, the applicable Initial Lenders shall cause the initial
funding under the Credit Facilities on the Funding Date to occur. It is
acknowledged and agreed that none of the consummation of the Viper Transactions
(as defined below), the CEOC Event (as defined below), the Specified Borrower
Asset Sales or any other Gaming Asset Sales shall be a condition to the
commitments hereunder or the initial funding under any of the Credit Facilities
on the Funding Date.

(b) Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Financing Documentation or any other agreement or other undertaking concerning
the financing of the Transaction to the contrary, (a) the only representations
the making and accuracy of which shall be a condition to the availability of the
Credit Facilities on the Funding Date shall be (i) such of the representations
made by the Company in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that you (or your affiliate)
have the right to terminate your (or your affiliate’s) obligations under the
Acquisition Agreement or otherwise decline to consummate the Acquisition as a
result of a breach of such representations in the Acquisition Agreement (the
“Specified Acquisition Agreement Representations”) and (ii) with respect to each
Credit Facility, solely the Specified Representations (as defined below) with
respect to such Credit Facility; and (b) the terms of the Financing
Documentation shall be in a form such that each Credit Facility is available on
the Funding Date if the Funding Conditions for such Credit Facility are
satisfied or waived by the Lead Arrangers.

For purposes hereof, “Specified Representations” means: (i) with respect to each
of the Borrower Senior Secured Credit Facilities, the Secured Bridge Facility
and the Unsecured Bridge Facility, the representations and warranties of the
Borrower and the Guarantors under such Credit Facility relating to
organizational status of the Borrower and such Guarantors and good standing of
the Borrower in its jurisdiction of organization, organizational power and
authority to enter into the Financing Documentation for such Credit Facility,
due authorization, execution, delivery and enforceability of the Financing
Documentation for such Credit Facility, no conflicts (limited to entry into the
Financing Documentation for such Credit Facility, borrowing thereunder and
(x) in the case of the Borrower Senior Secured Credit Facilities, the granting
of liens on the Collateral (as defined in the Borrower Senior Secured Credit
Facilities Term Sheet) to secure the Borrower Senior Secured Credit Facilities
and (y) in the case of the Secured Bridge Facility, the granting of liens on the
Collateral (as defined in the Borrower Senior Secured Credit Facilities Term
Sheet) to secure the Secured Bridge Facility, in each case, solely to the extent
required hereunder) with charter documents of the Borrower and such Guarantors,
solvency of the Borrower and its subsidiaries on a consolidated basis on the
Funding Date after giving effect to the Transactions (and defined in a manner
consistent with the Solvency Certificate attached as Exhibit F hereto), Federal
Reserve margin regulations, the Investment Company Act, use of proceeds of such
Credit Facility on the Funding Date not in violation of the Foreign Corrupt
Practices Act, the Patriot Act (as defined below) or sanctions and
anti-corruption laws, and, solely in the case of the Borrower Senior Secured
Credit Facilities and the Secured Bridge Facility, the creation, validity and
perfection of the security interests granted in the intended Collateral (subject
to the Certain Funds Provision (as defined below)); and (ii) with respect to the
Incremental Term Loan B Facility, the representations and warranties of CRC and
the Guarantors under the Incremental Term Loan B Facility relating to
organizational status of CRC and such Guarantors and good standing of CRC,
organizational power and authority to enter into the Financing Documentation for
the Incremental Term Loan B Facility, due authorization, execution, delivery and
enforceability of the Financing Documentation for the Incremental Term Loan B
Facility, no conflicts (limited to entry into the Financing Documentation for
the Incremental Term Loan B Facility, borrowing thereunder and the granting of
liens on the Collateral (as defined in the Existing CRC Credit Agreement) to
secure the Incremental Term Loan B Facility solely to the extent required
hereunder) with charter documents of CRC and such Guarantors, solvency of CRC
and its subsidiaries on a consolidated basis on the Funding Date after giving
effect to the Transactions (and defined in a manner consistent with the Solvency
Certificate attached as

 

-6-



--------------------------------------------------------------------------------

Exhibit F hereto), Federal Reserve margin regulations, the Investment Company
Act, use of proceeds of the Incremental Term Loan B Facility on the Funding Date
not in violation of the Foreign Corrupt Practices Act, the Patriot Act or
sanctions laws, and the creation, validity and perfection of the security
interests granted in the intended Collateral to secure the Incremental Term Loan
B Facility (subject to the Certain Funds Provision).

To the extent any security interest in the intended Collateral for any Credit
Facility (other than any Collateral the security interest in which may be
perfected by (x) the filing of a UCC financing statement or (y) the possession
of the stock certificates, to the extent certificated, of (A) the Borrower’s
material domestic wholly-owned restricted subsidiaries (other than the Company
and its subsidiaries), (B) the Company and (C) to the extent received by the
Borrower from the Company on or prior to the Funding Date after you have used
commercially reasonable efforts to obtain them on or prior to the Funding Date,
material domestic wholly-owned restricted subsidiaries of the Company) is not or
cannot be provided on the Funding Date, as applicable, (i) without undue burden
or expense, (ii) as a result of any requirement to obtain approvals from
governmental authorities under applicable governing law that have not been
obtained prior to the Funding Date (it being understood that applicable gaming
law requires prior approval of liens on certain of the pledged equity, which
approvals may not be obtained prior to the Funding Date and the receipt of such
approvals and the delivery of the certificates representing such pledged equity
interests shall not be a condition to the funding of the Credit Facilities) or
(iii) after your use of commercially reasonable efforts to do so, then the
provision and/or perfection of such security interest(s) or deliverable shall
not constitute a condition precedent to the availability of any Credit Facility
on the Funding Date but shall be required to be delivered after the Funding Date
pursuant to arrangements to be mutually agreed by the Borrower and the Lead
Arrangers, acting reasonably (it being understood notwithstanding anything to
the contrary provided herein, that in no event shall (x) the Borrower be
required pursuant to the terms hereof to deliver mortgages in respect of owned
or leased real property of the Borrower or the Guarantors (as defined in the
Borrower Senior Secured Credit Facilities Term Sheet) for any Credit Facility on
a date that is earlier than 90 days after the Funding Date (or such longer
period as the Senior Administrative Agent may determine in its reasonable
discretion) or (y) CRC be required pursuant to the terms hereof to deliver
mortgages or mortgage modifications for existing mortgages in respect of owned
or leased real property of CRC or the Guarantors (including CEOC and any of its
subsidiaries that are required to become Guarantors under the Existing CRC
Credit Agreement after the CEOC Event) (as defined in the Existing CRC Credit
Agreement) on a date that is earlier than 90 days after the Funding Date (or
such longer period as the CRC Administrative Agent may determine in its
reasonable discretion)). In no event shall the funding of the commitments of any
Credit Facility hereunder be conditioned upon the funding of any other Credit
Facility hereunder and the satisfaction of the conditions to funding each Credit
Facility shall be determined independently for such Credit Facility. This
paragraph and the two immediately preceding paragraphs shall be referred to as
the “Certain Funds Provision”.

3. Syndication.

(a) You agree to assist (and to use your commercially reasonable efforts (to the
extent consistent with the terms of the Acquisition Agreement) to cause the
Company to assist) the Lead Arrangers actively until the earlier to occur of
(i) a Successful Syndication (as defined in the Fee Letter) and (ii) 30 days
after the Funding Date (such earlier date, the “Syndication Date”), in achieving
a syndication of the Credit Facilities that is reasonably satisfactory to the
Lead Arrangers and you; provided that, it is understood that the Initial
Lenders’ commitments hereunder are not conditioned upon the syndication of, or
receipt of commitments in respect of, the Credit Facilities, and in no event
shall the commencement or successful completion of syndication of the Credit
Facilities constitute a condition to the availability of the Credit Facilities
on the Funding Date or at any time thereafter. To assist the Lead Arrangers in
their syndication and arrangement efforts for the Credit Facilities, you agree
that from the date of your acceptance of this Commitment Letter until the
Syndication Date with respect to the Credit Facilities, you will (i) make senior
management of the Borrower available to prospective Lenders on reasonable prior
notice and at times during normal business hours and places to be mutually
agreed upon (and your using commercially reasonable efforts (to the extent
consistent with the Acquisition Agreement) to cause appropriate senior

 

-7-



--------------------------------------------------------------------------------

management of the Company to be available for such meetings)), (ii) host, with
the Lead Arrangers, one meeting and a reasonable number of conference calls to
be mutually agreed with prospective Lenders at a time during normal business
hours and place to be mutually agreed upon (and your using commercially
reasonable efforts (to the extent consistent with the Acquisition Agreement) to
cause appropriate officers of the Company to be available for such meetings and
such conference calls)), (iii) assist, and, if applicable, use commercially
reasonable efforts to cause your non-legal advisors and (to the extent
consistent with the Acquisition Agreement) the Company’s non-legal advisors to
assist, the Lead Arrangers in the preparation of customary confidential
information memoranda and other customary marketing materials to be used in
connection with the syndication and arrangement and provide (and use
commercially reasonable efforts (to the extent consistent with the Acquisition
Agreement) to cause the Company to provide) the Lead Arrangers upon reasonable
request with other customary information, including financial information
required in Schedule I attached hereto and projections (but no more than five
years of projections) prepared by the Borrower), in connection with syndication
of the Credit Facilities that is reasonably available to you and your advisors
(and (to the extent consistent with the Acquisition Agreement) the Company and
its advisors), (iv) use commercially reasonable efforts to ensure that the
syndication efforts of the Lead Arrangers benefit from the existing lending
relationships of the Borrower and (to the extent consistent with the Acquisition
Agreement) the Company, and (v) use commercially reasonable efforts to obtain,
at the Borrower’s expense, (I) a current corporate rating of the Borrower from
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. (“S&P”), (II) a current corporate family rating of the Borrower from
Moody’s Investors Service, Inc. (“Moody’s”) and (III) a current rating with
respect to each Credit Facility from each of S&P and Moody’s, in each case,
prior to the launch of general syndication of the Credit Facilities, and to
participate actively in the process of securing such ratings, including having
senior management of the Borrower meet with such rating agencies (it being
understood, however, that neither the obtaining of such ratings nor any specific
rating shall be a condition to the availability of the Credit Facilities on the
Funding Date). Upon the written request of the Initial Commitment Parties, you
will (i) furnish, for no fee, to the Lead Arrangers an electronic version of the
Borrower’s trademarks, service marks and corporate logo and (ii) use your
commercially reasonable efforts (to the extent consistent with the Acquisition
Agreement) to cause the Company to furnish, for no fee, to the Lead Arrangers an
electronic version of the Company’s trademarks, service marks and corporate
logo, in each case, for use in marketing materials for the purpose of
facilitating the syndication of the Credit Facilities (collectively, the
“Licenses”); provided, however, that the Licenses shall be used solely for the
purpose described above and may not be assigned or transferred. In connection
with the foregoing requirements to provide assistance, you will not be required
to provide any information to the extent that the provision thereof would
violate or waive any attorney-client or other privilege, constitute attorney
work product or violate any law, rule or regulation, or any obligation of
confidentiality owing to a third party and binding on you, the Company or your
or its respective affiliates. Notwithstanding anything herein to the contrary,
the only financial statements that shall be required to be provided to the Lead
Arrangers as a condition precedent to closing shall be those required to be
delivered pursuant to paragraph (b) of Schedule I hereof.

(b) (i) The Initial Commitment Parties will manage, in consultation with you,
all aspects of the syndication of the Borrower Senior Secured Credit Facilities,
including decisions as to the selection and number of potential Lenders to be
approached (provided that no Disqualified Institutions shall be approached
without your prior written consent), when they will be approached, whose
commitments for the Borrower Senior Secured Credit Facilities will be accepted,
any titles offered to the Lenders under the Borrower Senior Secured Credit
Facilities and the final allocations of the commitments under the Borrower
Senior Secured Credit Facilities, subject in each case to the final two
sentences of this Section 3(b)(i) and to Section 1(b). Notwithstanding the
foregoing, which Lenders’ commitments for the Borrower Senior Secured Credit
Facilities will be accepted and titles offered to Lenders for the Borrower
Senior Secured Credit Facilities will all be subject to your prior approval (not
to be unreasonably withheld). It is also understood and agreed that the
distribution of the fees with respect to the Borrower Senior Secured Credit
Facilities among the Lenders will be mutually agreed between you and the Initial
Commitment Parties.

 

-8-



--------------------------------------------------------------------------------

(ii) The Initial Commitment Parties will manage, in consultation with you, all
aspects of the syndication of the Incremental Term Loan B Facility, including
decisions as to the selection and number of potential Lenders to be approached
(provided that no Disqualified Institutions shall be approached without your
prior written consent), when they will be approached, whose commitments for the
Incremental Term Loan B Facility will be accepted, any titles offered to the
Lenders under the Incremental Term Loan B Facility and the final allocations of
the commitments under the Incremental Term Loan B Facility, subject in each case
to the final two sentences of this Section 3(b)(ii) and to Section 1(b).
Notwithstanding the foregoing, which Lenders’ commitments for the Incremental
Term Loan B Facility will be accepted and titles offered to Lenders for the
Incremental Term Loan B Facility will all be subject to your prior approval (not
to be unreasonably withheld). It is also understood and agreed that the
distribution of the fees with respect to the Incremental Term Loan B Facility
among the Lenders will be mutually agreed among you and the Initial Commitment
Parties.

(iii) JPMorgan will manage, in consultation with you, all aspects of the
syndication of the Secured Bridge Facility, including decisions as to the
selection and number of potential Lenders to be approached (provided that no
Disqualified Institutions shall be approached without your prior written
consent), when they will be approached, whose commitments for the Secured Bridge
Facility will be accepted, any titles offered to the Lenders under the Secured
Bridge Facility and the final allocations of the commitments under the Secured
Bridge Facility, subject in each case to the final two sentences of this
Section 3(b)(iii) and to Section 1(b). Notwithstanding the foregoing, which
Lenders’ commitments for the Secured Bridge Facility will be accepted and titles
offered to Lenders for the Secured Bridge Facility will all be subject to your
prior approval (not to be unreasonably withheld). It is also understood and
agreed that the distribution of the fees with respect to the Secured Bridge
Facility among the Lenders will be mutually agreed between you and JPMorgan.

(iv) The Initial Commitment Parties will manage, in consultation with you, all
aspects of the syndication of the Unsecured Bridge Facility, including decisions
as to the selection and number of potential Lenders to be approached (provided
that no Disqualified Institutions shall be approached without your prior written
consent), when they will be approached, whose commitments for the Unsecured
Bridge Facility will be accepted, any titles offered to the Lenders under the
Unsecured Bridge Facility and the final allocations of the commitments under the
Unsecured Bridge Facility, subject in each case to the final two sentences of
this Section 3(b)(iv) and to Section 1(b). Notwithstanding the foregoing, which
Lenders’ commitments for the Unsecured Bridge Facility will be accepted and
titles offered to Lenders for the Unsecured Bridge Facility will all be subject
to your prior approval (not to be unreasonably withheld). It is also understood
and agreed that the distribution of the fees with respect to the Unsecured
Bridge Facility among the Lenders will be mutually agreed between you and the
Initial Commitment Parties.

(c) Effective from your agreement to and acceptance of this Commitment Letter
and continuing through the later of (i) the Syndication Date and (ii) the
Funding Date, the Borrower and its controlled subsidiaries will not arrange,
offer, place or syndicate (or cause to be arranged, offered, placed or
syndicated) any debt securities or syndicated bank financing by or on behalf of
itself or any of its controlled subsidiaries (and you will use your commercially
reasonable efforts (to the extent consistent with the Acquisition Agreement) to
ensure that the Company will not arrange, offer, place or syndicate (or cause to
be arranged, offered, placed or syndicated) any debt securities or credit
facilities by or on behalf of the Company or any of its controlled subsidiaries)
without the consent of the Initial Commitment Parties (which shall not be
unreasonably withheld), if such issuance, offering, placement or arrangement
would materially impair the primary syndication of the Credit Facilities;
provided that, notwithstanding the foregoing, you, the Company and your and its
respective subsidiaries may arrange, offer, place or syndicate (i) the New
Senior Unsecured Notes, (ii) indebtedness constituting working capital, purchase
money or capital lease financing, (iii) the Viper Transactions (or any other
sale and leaseback transaction), (iv) indebtedness permitted to be incurred by
the Company and its subsidiaries pursuant to the Acquisition Agreement and
(v) (x) any refinancings, extensions or replacements of the foregoing and
(y) any other refinancings, extensions or replacements of existing debt
financing of you, the Company or your or its respective subsidiaries that, in
the case of clause (y), will mature within 24 months following the date of this
Commitment Letter.

 

-9-



--------------------------------------------------------------------------------

4. Information.

(a) You represent and warrant that (i) all written information (other than the
Projections (as defined below), forward looking information, information of a
general economic or general industry nature and third-party reports) concerning
the Borrower and its subsidiaries and the Transactions that has been or will be
made available to the Commitment Parties by you, or any of your representatives
(on your behalf), in connection with any aspect of the financing transactions
contemplated hereby (the “Information”), when taken as a whole, does not, and in
the case of Information made available after the date hereof, will not when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not materially misleading
(giving effect to all supplements and updates thereto) and (ii) all financial
projections concerning the Borrower and its subsidiaries taking into account the
consummation of the Transactions, that have been or will be made available to
the Commitment Parties by you, or any of your representatives (on your behalf),
in connection with any aspect of the financing transactions contemplated hereby
(the “Projections”) have been and will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time made and at the time
such Projections are furnished to us, it being understood such assumptions and
Projections are as to future events and are not to be viewed as facts, are
subject to significant uncertainties and contingencies, many of which are
outside of your control, that no assurance can be given that any particular
Projections will be realized and that actual results may vary significantly from
the Projections and such differences may be material. You agree that, if at any
time prior to the later of the Funding Date and the Syndication Date, you become
aware that any of the representations in the preceding sentence would be
incorrect in any material respect if the Information and Projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement, or cause to be supplemented (or, prior to the Funding Date,
in the case of Information and Projections regarding the Company and its
subsidiaries, use commercially reasonable efforts to supplement, or cause to be
supplemented), the Information and Projections, as applicable, so that such
representations will be correct in all material respects under those
circumstances; provided that any such supplementation shall cure any breach of
such representations. Solely as they relate to matters with respect to the
Company and its subsidiaries, prior to the Funding Date, the foregoing
representations, warranties and covenants are made to your knowledge. In issuing
these commitments and in arranging and syndicating the Credit Facilities, the
Commitment Parties are and will be using and relying on the Information and
Projections without independent verification thereof; provided however, the
accuracy of the representations in this Section 4(a) shall not be a condition to
our obligations hereunder or the initial funding of the Credit Facilities on the
Funding Date.

(b) You acknowledge that (i) the Lead Arrangers on your behalf will make
available the Information, Projections and other marketing materials and
presentations, including confidential information memoranda to be used in
connection with the syndication of the Credit Facilities (collectively, the
“Informational Materials”), to prospective Lenders by posting the Informational
Materials on SyndTrak Online, Intralinks or by other similar electronic means
(collectively, the “Electronic Means”), and (ii) certain prospective Lenders may
not wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to the Borrower, the
Company or the Borrower or the Company’s respective subsidiaries or any of their
respective securities, and who may be engaged in investment and other
market-related activities with respect to such entities’ securities (each such
Lender, a “Public Lender”, and each Lender that is not a Public Lender, a
“Private Lender”). At the reasonable request of the Initial Commitment Parties,
(A) you will assist, and cause your subsidiaries to assist (including using
commercially reasonable efforts (to the extent consistent with the Acquisition
Agreement) to cause the Company to assist), the Lead Arrangers in the
preparation of an additional version of the Informational Materials to be used
in connection with the syndication of the Credit Facilities to Public Lenders,
which will not contain MNPI (the “Public Informational Materials”), and (B) you
will identify and conspicuously mark any Public Informational Materials
“PUBLIC”. By marking materials as “PUBLIC”, you shall be deemed to have
represented to the Lead Arrangers and prospective Lenders (to the extent that
the foregoing are recipients thereof) that such Informational Materials do not
contain any MNPI. Notwithstanding the foregoing, you agree that the Lead
Arrangers may distribute the following documents

 

-10-



--------------------------------------------------------------------------------

to all prospective Lenders (including the Public Lenders) on your behalf unless
you advise the Initial Commitment Parties in writing (including by email) within
a reasonable time prior to their intended distributions (after you have been
given a reasonable opportunity to review such documents) that such material
should only be distributed to prospective Private Lenders: (x) administrative
materials for prospective Lenders, such as lender meeting invitations and
funding and closing memoranda, (y) notifications of changes to the Credit
Facilities’ terms and (z) drafts and final versions of term sheets and
definitive documents with respect to the Credit Facilities. If you advise the
Initial Commitment Parties that any of the foregoing items should be distributed
only to Private Lenders, then the Lead Arrangers will not distribute such
materials to Public Lenders without further discussion with you. Before
distribution of any Informational Materials (a) to prospective Private Lenders,
you shall provide the Lead Arrangers with a customary letter authorizing the
dissemination of the Informational Materials and (b) to prospective Public
Lenders, you shall provide the Lead Arrangers with a customary letter
authorizing the dissemination of the Public Informational Materials and
confirming the absence of MNPI therefrom. It is hereby agreed that the
information package containing solely Public Informational Materials will
contain customary language exculpating you, the Company, the Lead Arrangers and
your and their respective affiliates, with respect to any liability related to
the use of the contents of such information package or any related marketing
materials by any recipients thereof.

5. Indemnification.

(a) You agree to indemnify and hold harmless the Commitment Parties, the Lenders
and each of their respective affiliates and their and their affiliates’
respective directors, officers, employees, agents, advisors and other principals
and the successors and permitted assigns of the foregoing (each, an “Indemnified
Party”) from and against any and all actions, suits, losses, claims, damages,
liabilities and expenses of any kind or nature, joint or several, to which such
Indemnified Party may become subject or that may be incurred or asserted or
awarded against such Indemnified Party, in each case, arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) any matters contemplated by this Commitment Letter,
the Transactions or any related transaction (including, without limitation, the
execution and delivery of this Commitment Letter, the Financing Documentation
for the Credit Facilities and the closing of the Transactions) or (ii) the use
or the contemplated use of the proceeds of the Credit Facilities and any other
financings undertaken pursuant to the Transactions (IN ALL CASES (SUBJECT TO THE
FOLLOWING PROVISO), WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT
OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY),
and to reimburse each Indemnified Party within 30 days following written demand
therefor (together with reasonable backup documentation supporting such
reimbursement request) for all reasonable and documented out-of-pocket expenses
(including (but limited in the case of legal fees and expenses to) the
reasonable and documented attorneys’ fees, expenses and charges of one primary
counsel for all Indemnified Parties and one firm of local and gaming counsel for
all Indemnified Parties in each relevant material jurisdiction (and, in the case
of a conflict of interest where the Indemnified Party affected by such conflict
informs you of such conflict and thereafter retains its own counsel, of another
counsel in each relevant material jurisdiction for such affected Indemnified
Party)) related to such actions, suits, losses, claims, damages, liabilities and
expenses; provided that no Indemnified Party will have any right to
indemnification or reimbursement for any of the foregoing to the extent
resulting from (x) such Indemnified Party’s own gross negligence, bad faith or
willful misconduct or the gross negligence, bad faith or willful misconduct of
such Indemnified Party’s controlled affiliates or any of its or their directors,
officers, employees, agents, controlling persons, members, representatives or
principals (each a “Related Party”), in each case, as determined by a final
non-appealable judgment of a court of competent jurisdiction, (y) a material
breach of this Commitment Letter or the Fee Letter by such Indemnified Party or
its Related Parties, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction or (z) arising from any dispute
among Indemnified Parties or Lenders or their Related Parties other than any
claims (A) arising out of any act or omission of you or any of your subsidiaries
or (B) against a Commitment Party in its capacity as a Lead Arranger or any
agent, arranger or bookrunner. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity

 

-11-



--------------------------------------------------------------------------------

shall be effective whether or not such investigation, litigation or proceeding
is brought by you, the Company or your or its respective equityholders or
creditors, whether or not an Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. None of
you, the Borrower, your or its respective subsidiaries nor any Indemnified Party
will be liable for any indirect, consequential or punitive damages that may be
alleged as a result of this Commitment Letter or any element of the
Transactions; provided that nothing contained in this sentence shall limit your
indemnity and reimbursement obligations to the extent set forth in this
paragraph (including your indemnity and reimbursement obligations to indemnify
us for indirect, special, punitive or consequential damage that are included in
any third party claim in connection with which such Indemnified Party is
entitled to indemnification hereunder). No Indemnified Party will be liable to
you, your affiliates or any other person for any damages arising from the use by
others of Informational Materials or other materials obtained by Electronic
Means except to the extent of direct or actual damages resulting from the gross
negligence, bad faith or willful misconduct or material breach of this
Commitment Letter of such Indemnified Party or a Related Party of such
Indemnified Party, as determined by a final non-appealable judgment of a court
of competent jurisdiction. You shall not, without the prior written consent of
each Indemnified Party affected thereby (which consent will not be unreasonably
withheld), settle any threatened or pending claim or action that would give rise
to the right of any Indemnified Party to claim indemnification hereunder unless
such settlement (a) includes a full and unconditional release of all liabilities
that are the subject of such claim or action against such Indemnified Party and
(b) does not include any statement as to or an admission of fault, culpability
or failure to act by or on behalf of any Indemnified Party.

(b) Each Indemnified Party shall be obligated to refund or return any and all
amounts paid to it under this Section 5 or the following Section 6 to such
Indemnified Party or its Related Parties for any such losses, claims, damages,
liabilities or expenses to the extent such Indemnified Party is not ultimately
entitled to payment of such amounts in accordance with the terms hereof.

(c) You shall not be liable for any settlement of any claim, litigation or
proceeding effected without your consent (which consent shall not be
unreasonably withheld, delayed or conditioned) or any expenses incurred or
associated therewith, but if settled with your written consent, you agree to
indemnify and hold harmless each Indemnified Party or Related Party, as the case
may be, from and against any and all losses, claims, damages and liabilities of
any kind or nature in accordance with and subject to the limitations contained
in the preceding paragraphs of this Section 5.

6. Expenses. If the Funding Date occurs, you shall reimburse each of the
Commitment Parties within 30 days following written demand therefor (or on the
Funding Date, to the extent invoiced at least 3 business days prior to the
Funding Date) (together with reasonable backup documentation supporting such
reimbursement request) for all reasonable and documented out-of-pocket costs and
expenses (including, without limitation, reasonable legal fees and expenses and
due diligence expenses, which fees and expenses shall be limited to one primary
counsel to the Lead Arrangers, the Administrative Agents and the Lenders taken
as a whole and one local and gaming counsel in each relevant material
jurisdiction (which may include a single counsel acting in multiple
jurisdictions)) to the Lead Arrangers, the Administrative Agents and the Lenders
taken as a whole and all reasonable printing, reproduction, document delivery,
travel, CUSIP, Intralinks, SyndTrak Online, ClearParSM and communication costs
incurred in connection with the syndication, arrangement and execution of the
Credit Facilities and the preparation, review, negotiation, execution and
delivery of this Commitment Letter, the Fee Letter and the Financing
Documentation. You acknowledge that we may receive a benefit, including without
limitation, a discount, credit or other accommodation, from any of such counsel
based on the fees such counsel may receive on account of their relationship with
us including, without limitation, fees paid pursuant hereto.

7. Confidentiality.

(a) This Commitment Letter and the Fee Letter (collectively, the “Commitment
Documents”) and the existence and contents hereof and thereof shall be
confidential and may not be disclosed by you in whole or in part to any person
without our prior written consent, except for (i) the disclosure hereof or

 

-12-



--------------------------------------------------------------------------------

thereof on a confidential basis to your directors, officers, employees, agents,
accountants, attorneys and other professional advisors retained by you in
connection with the Transaction (and you shall be responsible for your
affiliates’ and your directors, officers, employees, agents, accountants,
attorneys and other professional advisors’ compliance with this paragraph),
(ii) in any legal or administrative proceeding or as otherwise required by law
or compulsory legal process or to the extent requested or required by
governmental and/or regulatory authorities, including to regulatory (including
gaming) authorities in connection with obtaining requisite consents and
approvals for the Credit Facilities and the Transactions (in which case you, to
the extent reasonably practicable and not prohibited by applicable law, agree to
inform the Commitment Parties promptly thereof), (iii) this Commitment Letter
and the Fee Letter (which, except for disclosure to the Company and its board of
directors, officers, accountants, attorneys and other professional advisors,
shall be redacted in a manner reasonably satisfactory to the Initial Commitment
Parties to exclude fee amounts, but which may include the “Total Cap” and
“Market Flex” provisions) on a confidential basis to the Company, Viper and the
respective board of directors, officers, employees, agents, accountants,
attorneys and other professional advisors of the Company and Viper in connection
with their consideration of the Transactions, (iv) if the Lead Arrangers consent
in writing to such proposed disclosure (such consent not to be unreasonably
withheld, delayed or conditioned), (v) disclosure in connection with the
enforcement of your rights hereunder or under the Fee Letter or (vi) to the
extent that the Commitment Documents or the existence and contents thereof
become publicly available other than by reason of disclosure by you or any of
your affiliates in violation of this Commitment Letter or any other duty of
confidentiality owing by them to us, any of our affiliates or any of their
respective representatives; provided that you may disclose, after your
acceptance of the Commitment Documents, (1) this Commitment Letter, but not the
Fee Letter, in any required filings with the Securities and Exchange Commission
and other applicable regulatory authorities and stock exchanges and in any
syndication or other marketing materials, registration statements, offering
memoranda or prospectus in connection with the Credit Facilities, the New Senior
Unsecured Notes, the Viper Transactions and the Acquisition, (2) the Commitment
Documents to potential Additional Lead Arrangers or Additional Initial Lenders
on a confidential basis, (3) the existence of the Fee Letter (but not the
contents of the Fee Letter) and the aggregate amount of the fees contained in
the Fee Letter as part of the Projections, pro forma information or a generic
disclosure of aggregate sources and uses related to fee amounts to the extent
customary or required in marketing materials, any proxy or other public filing
or any prospectus or offering memorandum or confidential information memorandum
and (4) Exhibit A, Exhibit B, Exhibit C, Exhibit D and Exhibit E or any other
summary of the terms of the Credit Facilities to prospective Lenders or any
ratings agency in connection with the Transactions, the Viper Transactions
and/or the New Senior Unsecured Notes or its review of the Borrower or the
Company. Your obligations under this paragraph (except with respect to the Fee
Letter and the contents thereof) shall automatically terminate two years
following the date of this Commitment Letter.

(b) The Commitment Parties and their affiliates will use all information
provided to them or such affiliates by or on behalf of you, the Company or your
or its respective affiliates or any of your or its respective representatives in
connection with the transactions contemplated hereby solely for the purpose of
providing the services which are the subject of this Commitment Letter and shall
not disclose any such information in whole or in part to any person without your
prior written consent; provided that nothing herein shall prevent the Commitment
Parties from disclosing any such information (a) pursuant to the order of any
court or administrative agency or in any legal or administrative proceeding, or
otherwise as required by applicable law or regulation or compulsory legal
process or as requested by a governmental authority (in which case the
Commitment Parties, to the extent reasonably practicable and not prohibited by
applicable law, agree to inform you promptly thereof), (b) upon the request or
demand of any regulatory authority having jurisdiction over the Commitment
Parties or any of their affiliates (in which case, except with respect to any
audit or examination conducted by bank accountants or any regulatory authority
exercising examination or regulatory authority, the Commitment Parties, to the
extent reasonably practicable and not prohibited by applicable law, agree to
inform you promptly thereof), (c) to the extent that such information becomes
publicly available other than by reason of disclosure by the Commitment Parties
or any of their affiliates in violation of this Commitment Letter or any other
duty of confidentiality owing by them to you, the Company, any of your or its
respective affiliates or any of your or its respective

 

-13-



--------------------------------------------------------------------------------

representatives, (d) to the extent that such information is received by the
Commitment Parties from a third party that is not to the Commitment Parties’
knowledge subject to confidentiality obligations owing to you, the Company or
your or its respective affiliates or any of your or its respective
representatives, (e) to the extent that such information is independently
developed by the Commitment Parties, (f) to the Commitment Parties’ affiliates
and their and their affiliates’ respective directors, officers, employees, legal
counsel, independent auditors and other experts or agents (collectively,
“Representatives”) who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information
(and each of us shall be responsible for our respective affiliates’ and their
Representatives’ compliance with this paragraph), (g) to prospective Lenders,
participants or assignees or any potential counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower or CRC or any of their
respective subsidiaries or any of their respective obligations, in each case,
who agree (which agreement may be pursuant to customary syndication practice) to
be bound by the terms of this paragraph (or language substantially similar to
this paragraph), (h) for purposes of establishing a “due diligence” defense,
(i) to enforce their rights under this Commitment Letter and the Fee Letter or
(j) to ratings agencies and market data collectors in connection with the
Transactions; provided that notwithstanding anything to the contrary provided
herein, no disclosure of any such information may be made to any Disqualified
Institution. The Commitment Parties’ obligations under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions in
the Financing Documentation, to the extent covered therein upon the initial
funding thereunder and shall in any event automatically terminate two years
following the date of this Commitment Letter.

(c) The Commitment Parties hereby notify you that pursuant to the requirements
of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Patriot Act”) and 31 C.F.R. Section 1010.230 (the “Beneficial
Ownership Regulation”), each of them is required to (i) obtain, verify and
record information that identifies the loan parties, which information includes
your name and address and other information that will allow the Commitment
Parties and the other Lenders to identify you in accordance with the Patriot Act
and (ii) obtain a certification regarding beneficial ownership (a “Beneficial
Ownership Certification”) from the Borrower and CRC. This notice is given in
accordance with the requirements of the Patriot Act and the Beneficial Ownership
Regulation and is effective as to each Commitment Party and each Lender.

8. Other Services.

(a) You acknowledge that the Commitment Parties and their affiliates are full
service financial institutions engaged, either directly or through their
affiliates, in a broad array of activities, including commercial and investment
banking, financial advisory, market making and trading, investment management
(both public and private investing), investment research, principal investment,
financial planning, benefits counseling, risk management, hedging, financing,
brokerage and other financial and non-financial activities and services
globally. In the ordinary course of their various business activities, the
Commitments Parties and their affiliates and funds or other entities in which
the Commitment Parties or their affiliates invest or with which they co-invest,
may at any time purchase, sell, hold or vote long or short positions and
investments in securities, derivatives, loans, commodities, currencies, credit
default swaps and other financial instruments for their own account and for the
accounts of its customers. In addition, the Commitment Parties or their
affiliates may at any time communicate independent recommendations and/or
publish or express independent research views in respect of such assets,
securities or instruments.

(b) You acknowledge that the Commitment Parties or their affiliates may be
providing financing or other services to parties whose interests may conflict
with yours or the Company’s. Each of the Commitment Parties agrees that it will
not furnish confidential information obtained from you or the Company to any of
their other customers and that they will treat confidential information relating
to you and the Company and your and the Company’s respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer.

 

-14-



--------------------------------------------------------------------------------

(c) In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) (i) the arranging and other services described herein
regarding the Credit Facilities are arm’s-length commercial transactions between
you and your affiliates, on the one hand, and the Commitment Parties, on the
other hand, (ii) you have consulted your own legal, accounting, regulatory and
tax advisors to the extent you have deemed appropriate, and (iii) you are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby; (b) (i) each Commitment
Party has been, is, and will be acting solely as a principal and, except as
otherwise expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for you, any of
your affiliates or any other person or entity (except as expressly set forth in
any engagement letters between such Commitment Party and you or your affiliates)
and (ii) no Commitment Party has any obligation to you or your affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the Fee Letter or in any engagement letters
between such Commitment Party and you or your affiliates, or in any other letter
agreements with respect to the New Senior Unsecured Notes between such
Commitment Party and you or your affiliates; and (c) each Commitment Party and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and the Company’s and those of your and
the Company’s affiliates, and the Commitment Parties have no obligation to
disclose any of such interests to you or the Company or your or the Company’s
respective affiliates. You agree that you will not assert any claim against any
Commitment Party based on an alleged breach of fiduciary duty by the Commitment
Party in connection with this Commitment Letter and the transactions
contemplated hereby (except pursuant to a duty arising under or as a result of
any engagement letters or other agreements between such Commitment Party and you
or your affiliates).

(d) The Borrower acknowledges that certain of the Commitment Parties are
currently acting as lenders under the Existing CRC Credit Agreement and that
Credit Suisse is acting as the CRC Administrative Agent under the Existing CRC
Credit Agreement. The Borrower further acknowledges that the Borrower’s and its
affiliates’ rights and obligations under any other agreement with the Commitment
Parties or any of their respective affiliates (including the Existing CRC Credit
Agreement) that currently or hereafter may exist are, and shall be, separate and
distinct from the rights and obligations of the parties pursuant to this
Commitment Letter, and none of such rights and obligations under such other
agreements shall be affected by the Commitment Parties’ performance or lack of
performance of services hereunder. The Borrower further acknowledges that the
Commitment Parties or any of their respective affiliates may currently or in the
future participate in other debt or equity transactions on behalf of or render
financial advisory services to the Borrower or other companies that may be
involved in a competing transaction. The Borrower hereby agrees that the
Commitment Parties may render their services under this Commitment Letter
notwithstanding any actual or potential conflict of interest presented by the
foregoing, and the Borrower hereby waives any conflict of interest claims
relating to the relationship between any Commitment Party and the Borrower and
its affiliates in connection with the engagement contemplated hereby, on the one
hand, and Borrower exercise by such Commitment Party or any of its affiliates of
any of their rights and duties under the Existing CRC Credit Agreement, on the
other hand, provided that the foregoing shall not limit the Commitment Parties’
obligations that are expressly provided herein.

(e) As you know, JPMorgan, Credit Suisse and Macquarie have been retained by the
Borrower (or one of its affiliates) as a financial advisor (in such capacity,
the “Financial Advisors”) in connection with the Acquisition. You agree to such
retention, and further agree not to assert any claim you might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from the engagement of either Financial Advisor, on the one hand, and
JPMorgan, Credit Suisse, Macquarie and their respective affiliates’
relationships with you as described and referred to herein, on the other. Each
of the Commitment Parties party hereto acknowledges (i) the retention of
JPMorgan, Credit Suisse and Macquarie as Financial Advisors and (ii) that such
relationship does not create any fiduciary duties or fiduciary responsibilities
to such Commitment Party on the part of JPMorgan, Credit Suisse and Macquarie or
their respective affiliates.

 

-15-



--------------------------------------------------------------------------------

9. Acceptance/Expiration of Commitments.

(a) This Commitment Letter and the commitment and agreements of the Commitment
Parties and the undertakings of the Lead Arrangers set forth herein shall
automatically terminate at 11:59 p.m. (Eastern Time) on June 28, 2019, without
further action or notice, unless signed counterparts of this Commitment Letter
and the Fee Letter shall have been delivered to the Commitment Parties by such
time (and upon such delivery, this Commitment Letter and the Fee Letter shall be
binding agreements among the Commitment Parties and you).

(b) In the event this Commitment Letter is accepted by you as provided in the
preceding paragraph, the commitment and agreements of the Commitment Parties and
the undertakings of the Lead Arrangers set forth herein, and your obligations
under this Commitment Letter and the Fee Letter, except as set forth in
Section 10 of this Commitment Letter and in the Fee Letter, will automatically
terminate without further action or notice at 11:59 p.m. (Eastern Time) on the
earliest to occur of (i) the termination of the Acquisition Agreement in
accordance with its terms without the closing of the Acquisition, (ii) the
consummation of the Acquisition without the funding of the Credit Facilities on
the date of such consummation and (iii) the date that is 5 business days after
the “End Date” as defined in the Acquisition Agreement as in effect on the date
hereof and giving effect to any extension thereof in accordance with the
Acquisition Agreement as in effect on the date hereof (the “Expiration Date”).

10. Survival. The sections of this Commitment Letter relating to Syndication,
Indemnification, Information, Expenses, Confidentiality, Other Services,
Survival, Governing Law and Miscellaneous shall survive any termination or
expiration of this Commitment Letter or the commitment of the Commitment Parties
or the undertakings of the Lead Arrangers set forth herein; provided that
(x) the provisions hereof relating to Indemnification and Expenses shall be
terminated on the Funding Date and superseded in their entirety by the
definitive Financing Documentation to the extent covered thereby and (y) the
provisions hereof relating to Information shall survive only until the later of
the Syndication Date and the Funding Date, in each case, at which time such
obligations shall terminate and be of no further force and effect.

11. Governing Law. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;
provided, that, notwithstanding the foregoing to the contrary, it is understood
and agreed that any determinations as to (x) the accuracy of any Specified
Acquisition Agreement Representations and whether as a result of any breach
thereof you (or your affiliate) have the right to terminate your (or your
affiliate’s) obligations under the Acquisition Agreement or to otherwise decline
to consummate the Acquisition under the Acquisition Agreement, (y) the
interpretation of “Material Adverse Effect” (as defined in the Acquisition
Agreement) and (z) the determination of whether the Acquisition has been
consummated in accordance with the Acquisition Agreement, shall, in each case,
be governed by and construed in accordance with the Laws of the State of
Delaware, without giving effect to any choice or conflict of Law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Delaware. THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY PROCEEDING, CLAIM, COUNTERCLAIM OR ACTION BROUGHT BY OR ON BEHALF
OF ANY PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE
LETTER OR THE PERFORMANCE OF THE SERVICES HEREUNDER OR THEREUNDER. The parties
hereto hereby agree that any suit or proceeding arising in respect of this
Commitment Letter or the Fee Letter or any of the matters contemplated hereby or
thereby will be brought exclusively in the U.S. District Court for the Southern
District of New York or, if such court does not have subject matter
jurisdiction, in any state court located in the City and County of New York, and
the parties hereto hereby agree to submit to the exclusive jurisdiction of, and
venue in, such court. The parties hereto hereby agree that service of any
process, summons, notice or document by registered mail addressed to you or the
Commitment Parties will be effective service of process against such party for
any action or proceeding relating to any such dispute. The parties hereto
irrevocably and unconditionally waive any objection to venue of any such action
or proceeding brought in any such court and any claim that any such

 

-16-



--------------------------------------------------------------------------------

action or proceeding has been brought in an inconvenient forum. A final judgment
in any such action or proceeding may be enforced in any other courts with
jurisdiction over you or each of the Commitment Parties.

12. Miscellaneous. This Commitment Letter and the Fee Letter embody the entire
agreement among the Commitment Parties, you and your subsidiaries with respect
to the specific matters set forth above and supersede all prior agreements and
understandings relating to the subject matter hereof. Those matters that are not
covered or made clear herein, in the Existing CRC Credit Agreement and the Fee
Letter are subject to mutual agreement of the parties. No person has been
authorized by any of the Commitment Parties to make any oral or written
statements inconsistent with this Commitment Letter and the Fee Letter. This
Commitment Letter and the Fee Letter shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, and any purported
assignment without such consent shall be void; provided that you may assign this
Commitment Letter and the Fee Letter to any wholly-owned subsidiary of you in
connection with the consummation of the Transactions. This Commitment Letter and
the Fee Letter are not intended to benefit or create any rights in favor of any
person other than the parties hereto and, with respect to indemnification, each
Indemnified Party. This Commitment Letter and the Fee Letter may be executed in
separate counterparts, and delivery of an executed signature page of this
Commitment Letter and the Fee Letter by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter and the Fee Letter may only be amended, modified or superseded by an
agreement in writing signed by you and each of the Commitment Parties party
hereto.

Each of the parties hereto agrees that each of this Commitment Letter and the
Fee Letter is a binding and enforceable agreement (subject to the effects of
bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity) with respect to the subject matter
contained herein and therein, including an agreement to negotiate in good faith
the definitive documentation for the Credit Facilities by the parties hereto in
a manner consistent with this Commitment Letter and the Fee Letter and to fund
the commitments hereunder on the Funding Date, in each case, enforceable at law
and in equity in accordance with their terms and subject only to the Funding
Conditions as provided in Section 2 of this Commitment Letter, subject to the
Certain Funds Provision.

[Signature Pages Follow]

 

-17-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

Sincerely, JPMORGAN CHASE BANK, N.A. By:  

/s/ Brian Smolowitz

Name:   Brian Smolowitz Title:   Vice President

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory By:  

/s/ Marc Zihlmann

Name:   Marc Zihlmann Title:   Authorized Signatory CREDIT SUISSE LOAN FUNDING
LLC By:  

/s/ Joseph Palambini

Name:   Joseph Palambini Title:   Managing Director

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

MACQUARIE CAPITAL (USA) INC. By:  

/s/ Lisa Grushkin

Name:   Lisa Grushkin Title:   Managing Director By:  

/s/ Jeff Abt

Name:   Jeff Abt Title:   Managing Director MACQUARIE CAPITAL FUNDING LLC By:  

/s/ Lisa Grushkin

Name:   Lisa Grushkin Title:   Managing Director By:  

/s/ Jeff Abt

Name:   Jeff Abt Title:   Managing Director

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Agreed to and accepted as of the date first

above written:

ELDORADO RESORTS, INC. By:  

/s/ Bret Yunker

Name:   Bret Yunker Title:   Chief Financial Officer

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

SCHEDULE I

Conditions Precedent to Closing

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Schedule I is attached
or in the Exhibits to the Commitment Letter.

The initial funding of the loans under the Credit Facilities on the Funding Date
will be subject to the following conditions precedent:

(a) The Acquisition shall be consummated in all material respects in accordance
with the Acquisition Agreement, substantially concurrently with the initial
funding of the Credit Facilities, and no provision thereof shall have been
amended or waived by you, and no consent with respect to any term or condition
thereof shall have been given thereunder by you, in a manner materially adverse
to the interests of the Commitment Parties or the Lenders in their capacities as
such without the prior written consent of the Initial Commitment Parties (such
approval not to be unreasonably withheld, conditioned or delayed) (it being
agreed that (A) (i) any decrease in the cash portion of the purchase price of
not more than 10% shall not be materially adverse to the interests of the
Commitment Parties or the Lenders in their respective capacities as such so long
as such decrease is allocated to reduce the Unsecured Bridge Facility on a
dollar for dollar basis and (ii) any decrease in the number of shares
constituting the equity portion of the purchase price of not more than 10% shall
not be materially adverse to the interest of the Commitment Parties or the
Lenders in their respective capacities as such; (B) the granting of any consent
under the Acquisition Agreement that is not materially adverse to the interests
of the Commitment Parties or the Lenders in their respective capacities as such
shall not otherwise constitute an amendment or waiver; (C) any amendment to or
modification of the definition of “Material Adverse Effect” with respect to the
Company in the Acquisition Agreement to which you agree shall be deemed to be
materially adverse to the interests of the Commitment Parties and the Lenders in
their capacities as such; (D) any waiver of (or material modification having the
effect of a waiver of) the condition set forth in Section 6.1(e)(ii) of the
Acquisition Agreement (as in effect on the date hereof) as to gaming approvals
to which you agree shall be deemed to be materially adverse to the interests of
the Commitment Parties and the Lenders in their capacities as such); and (E) any
waiver of (or material modification having the effect of a waiver of) the
condition set forth in Section 6.3(e) of the Acquisition Agreement (as in effect
on the date hereof) as to the Company Convertible Senior Notes (as defined
below) to which you agree shall be deemed to be materially adverse to the
interests of the Commitment Parties and the Lenders in their capacities as
such).

(b) The Lead Arrangers shall have received: (i) audited consolidated balance
sheets and related consolidated statements of operations, comprehensive income
(loss), changes in stockholders’ equity (deficit) and cash flows of the Borrower
and its consolidated subsidiaries (excluding the Company and its subsidiaries)
as of the end of (in the case of such balance sheet) and for the three most
recent fiscal years of the Borrower ended more than 90 days prior to the Funding
Date; (ii) unaudited quarterly consolidated condensed balance sheets and related
consolidated condensed statements of operations, comprehensive income (loss),
changes in stockholders’ equity (deficit) and cash flows of the Borrower and its
consolidated subsidiaries (excluding the Company and its subsidiaries) as of the
end of (in the case of such balance sheet) and for the period (if any)
commencing after the end of the fiscal year covered by the most recent audited
financial statements of the Borrower and ending on the last day of the most
recent fiscal quarter (other than the fourth fiscal quarter of any fiscal year)
ended at least 45 days prior to the Funding Date; (iii) audited consolidated
balance sheets and related consolidated statements of operations and
comprehensive income/(loss), changes in stockholders’ equity/(deficit) and cash
flows of the Company and its consolidated subsidiaries as of the end of (in the
case of such balance

 

Schedule I - 1



--------------------------------------------------------------------------------

sheet) and for the three most recent fiscal years of the Company ended more than
90 days prior to the Funding Date; (iv) unaudited quarterly consolidated
condensed balance sheets and related consolidated condensed statements of
operations and comprehensive income/(loss), changes in stockholders’
equity/(deficit) and cash flows of the Company and its consolidated subsidiaries
as of the end of (in the case of such balance sheet) and for the period (if any)
commencing after the end of the fiscal year covered by the most recent audited
financial statements of the Company and ending on the last day of the most
recent fiscal quarter (other than the fourth fiscal quarter of any fiscal year)
ended at least 45 days prior to the Funding Date; and (v) an unaudited
consolidated pro forma balance sheet and statement of operations of the Borrower
and its consolidated subsidiaries (including the Company and its consolidated
subsidiaries) as of the last day and for the four fiscal quarter period ending
on the last day of the most recently completed four fiscal quarter period for
which historical financial statements of the Borrower and its consolidated
subsidiaries have been delivered pursuant to clauses (i) and (ii), prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of the
fiscal year beginning on or immediately prior to such period (in the case of
such statement of operations). The Lead Arrangers hereby acknowledge receipt of
the financial statements in the foregoing clauses (i) and (iii) as of and for
the fiscal years ended December 31, 2016, December 31, 2017 and December 31,
2018, and in the foregoing clauses (ii) and (iv) as of and for the fiscal
quarter ended March 31, 2019. The filing with the SEC of the financial
statements required by clauses (i), (ii), (iii) and (iv) by the Borrower or the
Company will satisfy the foregoing requirements. In addition, in the event that
the Borrower delivers to the Lead Arrangers (including if such information is
filed with the SEC) financial information relating to any fiscal periods more
recently ended than those required by this paragraph (b), such delivery shall be
deemed to satisfy the requirements of this paragraph (b).

(c) You shall have afforded the Lead Arrangers a period of no less than 15
consecutive business days, which days may (at the Borrower’s option) but shall
not be required to, include the Funding Date (the “Marketing Period”), to
syndicate the Credit Facilities; provided that such 15 consecutive business day
period shall be deemed to start on the date of the receipt by the Lead Arrangers
of the historical financial statements required under paragraph (b) above and
the pro forma financial statements required under paragraph (b)(v) above, in
each case, with the term “Funding Date” therein replaced for the purpose of this
parenthetical with the date of delivery of such financial statements (subject to
the Borrower’s rights pursuant to the last sentence of paragraph (b) above);
provided that, if on any date during the Marketing Period the financial
statements delivered at the start of such period would be required to be updated
if the term “Funding Date” was replaced by such date of the Marketing Period,
such 15 business day period shall continue and not restart if you shall have
delivered such updated financial statements on such date; provided, further,
that (i) July 5th of 2019 shall be excluded from the determination of the
Marketing Period, (ii) if such 15 consecutive business day period has not ended
by August 16, 2019, then such 15 consecutive business day period will not
commence until September 3, 2019, (iii) November 28th and 29th of 2019 shall be
excluded from the determination of the Marketing Period, (iv) if such 15
consecutive business day period has not ended by December 18, 2019, then such 15
consecutive business day period will not commence until January 2, 2020, (v)
July 3rd of 2020 shall be excluded from the determination of the Marketing
Period, (vi) if such 15 consecutive business day period has not ended by August
21, 2020, then such 15 consecutive business day period will not commence until
September 8, 2020 and (vii) November 26th and 27th of 2020 shall be excluded
from the determination of the Marketing Period. The Borrower may notify the
Initial Commitment Parties in writing that the Borrower reasonably believes that
it has delivered the financial statements required for the commencement of the
Marketing Period and that such Marketing Period has therefore commenced on the
date specified in such notice, and any such delivery of such a written notice
shall be deemed to be conclusive evidence of the commencement of the Marketing
Period

 

Schedule I - 2



--------------------------------------------------------------------------------

on the date specified in such notice unless the Initial Commitment Parties
object in written detail (stating with specificity what information has not been
delivered) within 2 business days after receipt of such notice.

(d) With respect to the Unsecured Bridge Facility, unless waived by the Initial
Commitment Parties, the Borrower shall have (i) prepared one or more offering
memoranda or private placement memoranda (the “Offering Document”) related to
the New Senior Unsecured Notes (all in customary form for the particular type of
offering) including all financial statements customary for offerings of debt
securities similar to the New Senior Unsecured Notes under Rule 144A; provided
that, the Offering Document does not need to include such information
customarily excluded in Rule 144A offerings, including, but not limited to,
information required by Rules 3-05, 3-09, 3-10 or 3-16 of Regulation S-X under
the Securities Act, information required by Item 302 of Regulation S-K,
Compensation Discussion and Analysis or other information required by Item 402
or Item 601 of Regulation S-K under the Securities Act, XBRL exhibits and the
executive compensation and related person disclosure rules related to SEC
Release Nos. 33-8732A, 34-54302A and IC-2744A, (ii) arranged for delivery of
drafts of customary (for high yield debt private placements by the Borrower or
its affiliates, or the Company or its affiliates, as applicable) “comfort
letters” (including customary “negative assurances”) with respect to the
financial information of the Borrower and the Company, respectively, in the
Offering Documents that independent accountants of the Borrower and the Company,
respectively, would be prepared to deliver upon completion of customary
procedures in connection with the offering of the New Senior Unsecured Notes and
(iii) afforded the Investment Bank a period of no less than 15 consecutive
business days (the “Notes Marketing Period”) following receipt of the Offering
Document, to seek to place the New Senior Unsecured Notes (it being understood
that the date, if any, of the issuance of the New Senior Unsecured Notes shall,
at the Borrower’s option, qualify as a date upon which the Investment Bank had
an opportunity to seek to place the New Senior Unsecured Notes); provided that
(i) July 5th of 2019 shall be excluded from the determination of the Notes
Marketing Period, (ii) if such 15 consecutive business day period has not ended
by August 16, 2019, then such 15 consecutive business day period will not
commence until September 3, 2019, (iii) November 28th and 29th of 2019 shall be
excluded from the determination of the Notes Marketing Period, (iv) if such 15
consecutive business day period has not ended by December 18, 2019, then such 15
consecutive business day period will not commence until January 2, 2020, (v)
July 3rd of 2020 shall be excluded from the determination of the Marketing
Period, (vi) if such 15 consecutive business day period has not ended by August
21, 2020, then such 15 consecutive business day period will not commence until
September 8, 2020 and (vii) November 26th and 27th of 2020 shall be excluded
from the determination of the Marketing Period. It is hereby agreed that the
Borrower may notify the Initial Commitment Parties in writing that the Borrower
reasonably believes that it has delivered an Offering Document required for the
commencement of the Notes Marketing Period and that such Notes Marketing Period
has therefore commenced on the date specified in such notice, and any such
delivery of such a written notice shall be deemed to be conclusive evidence of
the commencement of the Notes Marketing Period on the date specified in such
notice unless the Initial Commitment Parties object in written detail (stating
with specificity what information has not been delivered) within 2 business days
after receipt of such notice.

(e) With respect to each applicable Credit Facility, the (i) Specified
Representations for such Credit Facility shall be true and correct in all
material respects (except for those representations qualified by materiality or
material adverse effect, which shall be true and correct in all respects) as of
the Funding Date and (ii) the Specified Acquisition Agreement Representations
shall be true and correct to the extent required by the Certain Funds Provision.

 

Schedule I - 3



--------------------------------------------------------------------------------

(f) Since the date of the Acquisition Agreement, there has not been any Material
Adverse Effect (as defined in the Acquisition Agreement) under clause (a) of the
definition thereof with respect to the Company (a “Company Material Adverse
Effect”) that would result in the failure of a condition precedent to your (or
your affiliate’s) obligations under the Acquisition Agreement.

(g) All fees then due to the Administrative Agents, the Lead Arrangers and the
Lenders under the Fee Letter shall have been paid from the proceeds of the
fundings under the Financing Documentation on the Funding Date or otherwise, and
all expenses contemplated by the Commitment Letter and the Fee Letter to be paid
or reimbursed to the Administrative Agents, the Lead Arrangers and the Lenders
that have been invoiced a reasonable period of time prior to the Funding Date
(and in any event, invoiced at least 3 business days prior to the Funding Date
(except as otherwise agreed by the Borrower)) shall have been paid from the
proceeds of the fundings under the Financing Documentation on the Funding Date
or otherwise.

(h) The Existing Debt Payoff (as defined in Exhibit A) shall be consummated
substantially concurrently with, or shall be on the Funding Date promptly
following, the initial funding of the Credit Facilities.

(i) Each of the Borrower, CRC and the applicable Guarantors, if any, under each
applicable Credit Facility shall have provided the documentation and other
information to the applicable Administrative Agent that are required by
regulatory authorities under applicable “know-your-customer” rules and
regulations, including the Patriot Act, at least 3 business days prior to the
closing of the Credit Facilities, to the extent requested in writing at least 10
business days prior to the closing of the Credit Facilities.

(j) If the Borrower or CRC qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation and is not subject to any exemption thereunder,
it shall deliver to each requesting Lender a Beneficial Ownership Certification
as required by the Beneficial Ownership Regulation in relation to itself, at
least 3 business days prior to the closing of the Credit Facilities, to the
extent requested in writing at least 10 business days prior to the closing of
the Credit Facilities.

(k) The applicable Administrative Agent shall have received a solvency
certificate substantially in the form of Exhibit F hereto with respect to the
applicable Credit Facilities from the chief financial officer, chief accounting
officer or other financial officer of the Borrower or CRC, as applicable. Each
applicable Administrative Agent and the applicable Lenders shall have received
customary opinions of counsel to the Borrower or CRC, as applicable, and any
applicable Guarantors under the applicable Credit Facilities and of appropriate
local counsel and other customary corporate resolutions, secretary’s
certificates, evidence of existence of the Borrower or CRC, as applicable, and
the applicable Guarantors and good standing of the Borrower or CRC, as
applicable, from the applicable public official in its jurisdiction of
organization, customary borrowing notices (which shall not be required to
include any representation or statement as to the absence (or existence) of any
default or event of default or any bring-down of representations and warranties)
and customary officer’s certificates (which shall not be required to include any
representation or statement as to the absence (or existence) of any default or
event of default or any bring-down of representations and warranties).

(l) With respect to the Borrower Senior Secured Credit Facilities and subject to
Section 2 of the Commitment Letter and the Certain Funds Provision, (i) the
Senior Administrative Agent (on behalf of the applicable Lenders) shall have a
valid and perfected first priority lien

 

Schedule I - 4



--------------------------------------------------------------------------------

(subject to permitted liens) and security interest in the Collateral (for
purposes of this paragraph, as defined in the Borrower Senior Secured Credit
Facilities Term Sheet) and (ii) all filings and recordations necessary in
connection with perfecting the liens and security interests in the applicable
Collateral shall have been duly made or authorized by the Borrower or the
applicable Guarantor to be made.

(m) With respect to the Secured Bridge Facility and subject to Section 2 of the
Commitment Letter and the Certain Funds Provision, (i) the Secured Bridge
Administrative Agent (on behalf of the applicable Lenders) shall have a valid
and perfected first priority lien (subject to permitted liens) and security
interest in the Collateral (for purposes of this paragraph, as defined in the
Borrower Senior Secured Credit Facilities Term Sheet) and (ii) all filings and
recordations necessary in connection with perfecting the liens and security
interests in the applicable Collateral shall have been duly made or authorized
by the Borrower or the applicable Guarantor to be made.

(n) With respect to the Existing CRC Credit Agreement and solely to the extent
required thereby and subject to Section 2 of the Commitment Letter and the
Certain Funds Provision, (i) the CRC Administrative Agent (on behalf of the
applicable Lenders) shall have a valid and perfected first priority lien
(subject to permitted liens) and security interest in the Collateral (for
purposes of this paragraph, as defined in the Existing CRC Credit Agreement and
including the property of CEOC and its wholly owned material domestic restricted
subsidiaries that become guarantors under the Existing CRC Credit Agreement) and
(ii) all filings and recordations necessary in connection with perfecting with
the liens and security interests in the applicable Collateral shall have been
duly made or authorized by the applicable Loan Party (as defined in the Existing
CRC Credit Agreement) to be made.

 

Schedule I - 5



--------------------------------------------------------------------------------

EXHIBIT A

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter or the other Schedules and Exhibits to the
Commitment Letter.

The Borrower intends to acquire all of the issued and outstanding equity
interests of Caesars Entertainment Corporation (the “Company”) pursuant to that
certain Agreement and Plan of Merger, dated as of June 24, 2019 (the
“Acquisition Agreement”), by and among the Borrower, Colt Merger Sub, Inc., a
Delaware corporation (“Merger Sub”), and the Company (the “Acquisition”).

In connection with the foregoing, it is intended that:

(a) The Borrower may dispose of certain assets identified to the Lead Arrangers
as (i) Mountaineer Casino, Racetrack & Resort, (ii) Isle Casino Cape Girardeau
and (iii) Lady Luck Casino Caruthersville (collectively, the “Specified Borrower
Asset Sales”); provided that the occurrence of any or all of the Specified
Borrower Asset Sales shall not be a condition to the funding of the Credit
Facilities on the Funding Date and it is understood that some or all of the
Specified Borrower Asset Sales may occur after the Funding Date or not at all
(it being understood that nothing herein shall restrict the sale of any other
asset of the Borrower or the Company or their restricted subsidiaries permitted
by the Acquisition Agreement).

(b) CEOC, CRC, the Company or a subsidiary thereof may (i) obtain certain lease
or debt financing from VICI Properties Inc. (“Viper”) and/or one or more
subsidiaries thereof in an aggregate principal amount of approximately
$1,404.0 million (the “Viper Lease Financing”) and/or (ii) consummate one or
more sale and leaseback transactions with Viper and/or one or more subsidiaries
thereof of the real properties commonly known as Harrah’s New Orleans, Harrah’s
Laughlin and/or Harrah’s Atlantic City or other gaming properties in lieu
thereof (the “Viper Sale and Leaseback Transactions” and, together with the
Viper Lease Financing, the “Viper Transactions”) for expected net cash proceeds
of approximately $1,810.0 million, and CEOC, CRC or the Company or the
applicable subsidiary thereof, as applicable, may distribute the net cash
proceeds of the Viper Transactions to the Borrower; provided that the occurrence
of any or all of the Viper Transactions and the distribution of the Viper
Proceeds to the Borrower shall not be a condition to the funding of the Credit
Facilities on the Funding Date, and it is understood that some or all of the
Viper Transactions may occur after the Funding Date or not at all and/or the
distribution of the Viper Proceeds to the Borrower may occur after the Funding
Date or not at all (regardless of whether the Viper Transactions occur).

(c) The Borrower (1) will obtain the Borrower Senior Secured Credit Facilities
as described in Exhibit B to the Commitment Letter, (2) may (A) issue the New
Senior Unsecured Notes and/or (B) if any or all of the New Senior Unsecured
Notes are not issued on or prior to the Funding Date and/or the proceeds thereof
are not made available to the Borrower on the Funding Date, borrow up to such
unissued or unavailable amount in the form of Unsecured Bridge Loans as
described in Exhibit E and (3) may (A) receive all or a portion of the Viper
Proceeds and/or the Gaming Asset Sales Proceeds and/or (B) (i) if any or all of
the Viper Proceeds are not received by CEOC, CRC, or the Company or any of their
respective subsidiaries, or if CEOC, CRC or any of their respective subsidiaries
are not permitted to distribute all or any portion of the Viper Proceeds to the
Borrower, on or prior to the Funding Date and/or (ii) if any or all of the
Gaming Asset Sales Proceeds are not received by the Borrower on or prior to the
Funding Date, borrow up to such amount that is not issued and/or received and/or
that may not be distributed in the form of Secured Bridge Loans as described in
Exhibit D.

 

Exhibit A - 1



--------------------------------------------------------------------------------

(d) Pursuant to the Acquisition Agreement, the Borrower will consummate the
Acquisition, pursuant to which Merger Sub will merge with and into the Company
with the Company as the surviving entity of such merger, and, if applicable, the
other transactions described therein. The Borrower may convert to a Delaware
corporation in connection with the Transaction.

(e) Either (i) the Company may directly or indirectly contribute all of its
equity interests in CEOC, LLC (“CEOC”), a subsidiary of the Company, to CRC (the
“CEOC Contribution”), (ii) CEOC may become a co-borrower under the Existing CRC
Credit Agreement and a co-issuer under the indenture dated as of October 16,
2017, among CRC, CRC Finco, Inc., the guarantors party thereto and Deutsche Bank
Trust Company Americas, relating to the 5.250% senior notes due 2025 of CRC and
CRC Finco, Inc. (the “Existing CRC Indenture”) (the “CEOC Co-Borrower Event”) or
(iii) CRC may otherwise merge or consolidate with, or acquire, directly or
indirectly, all of the equity interests in CEOC (the “CEOC Acquisition” and
either of the CEOC Contribution, the CEOC Co-Borrower Event or the CEOC
Acquisition, the “CEOC Event”); provided that the occurrence of a CEOC Event
shall not be a condition to the funding of the Credit Facilities on the Funding
Date and it is understood that the CEOC Event may occur after the Funding Date
or not at all.

(f) CRC will obtain the Incremental Term Loan B Facility as described in
Exhibit C to the Commitment Letter and apply a portion of the proceeds thereof,
together with cash on hand of the Company and its subsidiaries, to repay in full
the indebtedness outstanding under that certain Credit Agreement, dated as of
October 6, 2017 (the “Existing CEOC Credit Agreement”), among CEOC, the lenders
party thereto and Credit Suisse AG, Cayman Islands Branch, as administrative
agent and collateral agent (the “CEOC Debt Payoff”).

(g) Except as set forth in paragraph (f) above, the proceeds of the Credit
Facilities, together with cash on hand of the Borrower and the Company
(including Gaming Asset Sale Proceeds) and the proceeds of the New Senior
Unsecured Notes (if any), the Secured Bridge Loans (if any), the Unsecured
Bridge Loans (if any) and the Viper Proceeds (if any) will be applied (i) to pay
the cash consideration for the Acquisition, (ii) to pay the fees, costs and
expenses incurred in connection with the Transactions (the amounts set forth in
the immediately preceding clauses (i) and (ii), collectively, the “Acquisition
Costs”), (iii) to repay in full the indebtedness outstanding under the
Borrower’s existing Credit Agreement, dated as of April 17, 2017 (the “Existing
Borrower Credit Agreement”), among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, (iv) to repay (or redeem,
repurchase, defease or satisfy and discharge) in full all of the Borrower’s
(1) 7.00% Senior Notes due 2023, (2) 6.00% Senior Notes due 2025 and (3) 6.00%
Senior Notes due 2026, in each case, together with all accrued interest, fees
and premiums thereon, (v) to repurchase any of the Company’s 5.00% convertible
senior notes due 2024 (the “Company Convertible Senior Notes”) from holders,
pursuant to a fundamental change purchase offer or otherwise in connection with
the Transactions, to pay any cash portion of the conversion consideration due
upon conversion or tender of the Company Convertible Senior Notes to holders of
which that elect to convert or tender such Company Convertible Senior Notes, in
each case, together with all accrued interest, fees and premiums thereon, if
any, and to pay any consent solicitation fees (it being understood that any of
the Company Convertible Senior Notes may remain outstanding after the Funding
Date, including that any Company Convertible Senior Notes the holders of which
do not elect to accept the Company’s fundamental change purchase offer and do
not elect to convert or tender such Company Convertible Senior Notes may remain
outstanding after the fundamental change purchase date), and (vi) at the
election of the Borrower, repay other existing indebtedness of the Company and
its subsidiaries (clauses (iii) and (iv), together with the CEOC Debt Payoff,
the “Existing Debt Payoff”).

The transactions described above are collectively referred to as the
“Transactions”.

 

Exhibit A - 2



--------------------------------------------------------------------------------

EXHIBIT B

Borrower Senior Secured Credit Facilities Term Sheet

[attached]

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT B

Eldorado Resorts, Inc.

$3,000.0 million Senior Secured Term Facility

$1,000.0 million Senior Secured Revolving Facility

Summary of Principal Terms and Conditions1

 

Borrower:    Eldorado Resorts, Inc., a Nevada corporation (the “Borrower”).
Agent:    JPMorgan, acting through one or more of its branches or affiliates,
will act as administrative agent and collateral agent for the Senior Facilities
(as defined below) (in such capacities, the “Agent”) for a syndicate of banks,
financial institutions and other institutional lenders reasonably acceptable to
the Borrower and excluding in all events Disqualified Institutions (together
with the Initial Lenders, the “Lenders”), and will perform the duties
customarily associated with such roles. Arrangers:    JPMorgan, CSLF and
Macquarie Capital will act as joint lead arrangers for the Senior Facilities
(the “Lead Arrangers”), JPMorgan, CSLF and Macquarie Capital will act as joint
bookrunners for the Senior Facilities (the “Bookrunners” and, together with the
Lead Arrangers and any additional agents, arrangers and bookrunners appointed by
the Borrower, each in such capacity, an “Arranger” and, collectively, the
“Arrangers”), and will perform the duties customarily associated with such
roles. Other agents, arrangers and bookrunners may be appointed by the Borrower
as contemplated in the Commitment Letter. Syndication Agent:    At the option of
the Borrower, one or more financial institutions identified by the Borrower (in
such capacity, the “Syndication Agent”). Documentation Agent:    At the option
of the Borrower, one or more financial institutions identified by the Borrower
(in such capacity, the “Documentation Agent”). Financing Documentation:    The
definitive documentation with respect to the Senior Facilities (the “Financing
Documentation”) will contain the terms set forth in this Summary of Principal
Terms and Conditions (this “Senior Facilities Term Sheet”) and to the extent not
inconsistent herewith, will otherwise be based on and substantially consistent
with the Existing CRC Credit Agreement (the “Documentation Precedent”)
(including provisions therein with respect to Gaming Leases (as defined below)
and management and support agreements related to Gaming Leases), with such
modifications as are necessary to (a) reflect the terms set forth in this Senior
Facilities Term Sheet, (b) give due regard to the financial model delivered to
the Lead Arrangers on June 21, 2019 (the “Borrower Model”), the operational and
strategic requirements of the Borrower and its subsidiaries (including as to the
operational and strategic requirements of the Company and its subsidiaries) in
light of their industries, businesses, geographic locations, business practices,
financial accounting and proposed business plan after giving effect to the

 

1

All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Commitment Letter to which this Summary of Principal
Terms and Conditions is attached (the “Commitment Letter”).

 

B-1



--------------------------------------------------------------------------------

  

Acquisition, (c) with respect to basket amounts and leverage-based thresholds
and subject to clause (a), with modifications to reflect the Funding Date
leverage and EBITDA (defined consistent with the Documentation Precedent, and
including, for avoidance of doubt, any addbacks (1) described in the Borrower
Model, (2) included in the Existing Borrower Credit Agreement or (3) described
in the quality of earnings report or the financial legal diligence report, dated
June 11, 2019, prepared by a nationally recognized accounting firm reasonably
selected by Borrower delivered to the Lead Arrangers on June 13, 2019) of the
Borrower and its subsidiaries relative to the respective amounts, thresholds and
EBITDA for the Company and its subsidiaries in the Documentation Precedent and
(d) reflect administrative agency and operational matters reasonably acceptable
to the Agent and the Borrower (and to include modifications to incorporate
customary provisions addressing the certification regarding beneficial ownership
as required by 31 C.F.R. § 1010.230, the treatment of division and series
transactions of limited liability companies under Delaware and other applicable
law, “QFC stay rules”, the potential replacement of LIBOR and customary ERISA
representations and covenants by lenders). The Financing Documentation shall be
at least as favorable to the Borrower and its subsidiaries as (a) the
Documentation Precedent and (b) the Existing Borrower Credit Agreement. This
paragraph is referred to herein as the “Documentation Principles”.

 

Any lease pursuant to which the Borrower or its subsidiaries lease the real
property and related improvements underlying any facility operated by the
Borrower or its subsidiaries (each, a “Gaming Lease”) (and the rent thereunder)
shall be treated as an operating lease for all purposes under the Financing
Documentation and shall not constitute a capital lease, indebtedness or a lien
or give rise to interest expense (and corresponding adjustments shall be made to
EBITDA and net income) for any purpose under the Financing Documentation
regardless of how the Borrower or its subsidiaries may treat the Gaming Lease
for financial reporting purposes.

 

“EBITDA” shall be defined in a manner consistent with the Documentation
Principles (provided that consolidated net income shall be calculated without
any reduction or limitation due to any restriction under the Company’s or its
subsidiaries’ existing debt documents or master lease support agreements), and
in any event shall include addbacks for all items of the type set forth in the
Borrower Model.

Senior Facilities:   

(A)  a senior secured term loan B facility in an aggregate principal amount of
$3,000.0 million (the “Term Facility” and loans thereunder, the “Term Loans”).
The Term Loans will be funded in full on the Funding Date in United States
Dollars.

  

(B)  a senior secured revolving credit facility in an aggregate principal amount
of $1,000.0 million (the “Revolving Facility” and, together with the Term
Facility, the “Senior Facilities”), up to an amount to be agreed of which will
be available through a

 

B-2



--------------------------------------------------------------------------------

  

subfacility in the form of letters of credit. The Revolving Facility may be
funded in United States Dollars, Canadian Dollars, Euros, Pounds Sterling and
Japanese Yen.

 

The Revolving Facility shall be made available upon the same day notice in the
case of ABR loans.

Incremental Facilities:    The Borrower will be permitted to increase the
Revolving Facility or add one or more additional revolving facilities (each, an
“Incremental Revolving Facility”) or increase the Term Facility or add one or
more additional term loan credit facilities (each, an “Incremental Term
Facility” and, collectively, the “Incremental Facilities”) on terms consistent
with the Documentation Principles;   

provided that:

 

(i) the aggregate principal amount of all Incremental Facilities shall not
exceed the sum of (w) the greater of $2,175.0 million and the Corresponding
Multiple of LTM EBITDA (as defined below), less the aggregate outstanding
principal amount of all incremental facilities issued and/or incurred in
reliance on paragraph (1) of the definition of “Incremental Amount” in the
Existing CRC Credit Agreement (or equivalent thereof in the documents governing
any refinancing thereof), plus (x) all (A) voluntary prepayments of and debt
buybacks pursuant to Dutch auctions (limited to the amount of cash paid) (which
prepayments and buybacks may be consummated substantially concurrently with the
incurrence of, and be funded with the proceeds of, Incremental Facilities
incurred under this clause (x)) with respect to any indebtedness incurred
pursuant to clause 4(xv) under “Negative Covenants” below (or any refinancing
thereof), and (B) commitment reductions of indebtedness incurred pursuant to
clause 4(xv) under “Negative Covenants” below (or any refinancing thereof), in
each case under this clause (B) that is a revolving facility, other than those
funded with the proceeds of long-term indebtedness, plus (y) all (A) voluntary
prepayments of and debt buybacks pursuant to Dutch auctions (limited to the
amount of cash paid) with respect to, the Term Facility, any Incremental Term
Facility that is secured on a pari passu basis with the Senior Facilities, any
Incremental Equivalent Debt (as defined below) that is secured on a pari passu
basis with the Senior Facilities or any indebtedness incurred pursuant to
clauses 4(i) or 4(iv) under “Negative Covenants” below (or any refinancing
thereof) that is secured on a pari passu basis with the Senior Facilities, and
(B) commitment reductions of the Revolving Facility or any Incremental Revolving
Facility, Incremental Equivalent Debt or any indebtedness incurred pursuant to
clauses 4(i) or 4(iv) under “Negative Covenants” below (or any refinancing
thereof), in each case under this clause (B) that is a revolving facility other
than those funded with the proceeds of long-term indebtedness, plus (z) such
additional amount so long as, on the date of incurrence thereof or, if an LCT
Election (as defined below) is made, on the applicable LCT Test Date (as defined
below), (a) in the case of loans under such Incremental Facilities secured by
liens on the Collateral (as defined below) that rank pari passu with the

 

B-3



--------------------------------------------------------------------------------

   liens on the Collateral securing the Senior Facilities, the ratio of funded
debt outstanding that is secured by a first priority lien on the Collateral or
on the “Collateral” under the Existing CRC Credit Agreement (net of unrestricted
cash and cash equivalents) to adjusted EBITDA (the “Net First Lien Leverage
Ratio”) on a Pro Forma Basis (to be defined in a manner consistent with the
Documentation Principles) will be no greater than, at the Borrower’s option,
(i) 0.25x greater than the Net First Lien Leverage Ratio on the Funding Date or
(ii) if incurred in connection with a permitted acquisition or other permitted
investment, the Net First Lien Leverage Ratio immediately prior to the
incurrence of such Incremental Facility (in each case, calculated without
netting the cash proceeds of such Incremental Facility on the date of incurrence
and in the case of any Incremental Facilities constituting revolving credit
facilities, assuming that such facilities were fully drawn on the date of
effectiveness thereof), (b) in the case of loans under such Incremental
Facilities secured by liens on the Collateral that rank junior to the liens on
the Collateral securing the Senior Facilities, the ratio of all funded debt
outstanding that is secured by a lien on the Collateral or on the “Collateral”
under the Existing CRC Credit Agreement (net of unrestricted cash and cash
equivalents) to adjusted EBITDA (the “Net Secured Leverage Ratio”) on a Pro
Forma Basis will be no greater than, at the Borrower’s option, (i) 0.50x greater
than the Net Secured Leverage Ratio on the Funding Date or (ii) if incurred in
connection with a permitted acquisition or other permitted investment, the Net
Secured Leverage Ratio immediately prior to the incurrence of such Incremental
Facility (in each case, calculated without netting the cash proceeds of such
Incremental Facility on the date of incurrence and in the case of any
Incremental Facilities constituting revolving credit facilities, assuming such
facilities were fully drawn on the date of effectiveness thereof) and (c) in the
case of unsecured indebtedness under such Incremental Facilities, the ratio of
adjusted EBITDA to total cash interest expense (the “Fixed Charge Coverage
Ratio”) on a Pro Forma Basis is not less than, at the Borrower’s option,
(i) 2.00 to 1.00 or (ii) if incurred in connection with a permitted acquisition
or other permitted investment, the Fixed Charge Coverage Ratio immediately prior
to the incurrence of such Incremental Facility (in each case, calculated in the
case of any Incremental Facilities constituting revolving credit facilities,
assuming such facilities were fully drawn on the date of effectiveness thereof)
(provided, however, that if amounts incurred under this clause (z) are incurred
concurrently with the incurrence of Incremental Facilities in reliance on clause
(w), clause (x) and/or clause (y) above, the Net First Lien Leverage Ratio, the
Net Secured Leverage Ratio or the Fixed Charge Coverage Ratio, as applicable,
shall not include amounts incurred in reliance on clause (w), clause (x) and/or
clause (y) (it being understood that any portion of any Incremental Facility
incurred in reliance on clause (w), clause (x) and/or clause (y) may be
reclassified, as the Borrower may elect from time to time, as incurred under
clause (z) if the Borrower meets the applicable ratio under clause (z) at such
time on a Pro Forma Basis));

 

B-4



--------------------------------------------------------------------------------

  

(ii) to the extent required by the lenders providing such Incremental Facilities
as set forth in the applicable incremental assumption agreement, no event of
default shall have occurred and be continuing or would result therefrom (but, in
any event, if any such Incremental Facility is established for a purpose other
than an acquisition or investment that is permitted by the Financing
Documentation, no payment or bankruptcy event of default (with respect to the
Borrower) shall have occurred and be continuing or would result therefrom);

 

(iii) the loans under such additional credit facilities shall be senior secured
obligations or shall be unsecured and shall rank pari passu with or, at the
Borrower’s option, junior in right of security to the other Senior Facilities or
be unsecured; provided, that, there shall be no borrowers or guarantors in
respect of such Incremental Facilities that are not the Borrower or a Guarantor
(as defined below) and there shall be no collateral security for such
Incremental Facilities other than Collateral; and provided, further, that, if
such additional credit facilities rank junior in right of security with the
Senior Facilities or are unsecured, (x) such additional credit facilities will
be established as a separate facility from the Senior Facilities, (y) such
Incremental Facilities that rank junior in right of security shall be subject to
an intercreditor agreement consistent with the Documentation Principles, and
(z) for the avoidance of doubt, such Incremental Facilities will not be subject
to clause (vii) below;

 

(iv) the additional revolving loan commitments will mature no earlier than the
Revolving Facility and shall have no amortization and all other terms of any
such additional revolving loan commitments (other than pricing, maturity,
participation in voluntary and mandatory prepayments or commitment reductions or
ranking as to security) shall be (A) on then current market terms, or (B) in the
case of unsecured debt, customary for “high yield” securities or
(C) substantially similar to, or not materially less favorable to the Borrower
and its subsidiaries than, the terms and conditions, taken as a whole,
applicable to the Revolving Facility (except for covenants or other provisions
(x) applicable only to periods after the latest final maturity date of the
Revolving Facility existing at the time of such additional revolving loan
commitments or (y) that are otherwise reasonably satisfactory to the Agent);

 

(v) the loans under the additional term loan facilities will mature no earlier
than, and will have a weighted average life to maturity (without giving effect
to any amortization or prepayments on the outstanding Term Loans or Incremental
Term Loans, as applicable) no shorter than, that of the Term Facility (provided,
that (1) bridge loans, the terms of which provide for an automatic extension of
the maturity date thereof, subject to customary conditions, to a date that is
not earlier than the latest maturity date of the Term Facility (“Extendable
Bridge Loans”) and (2) up to $500.0 million (the “Inside Maturity Basket”) in
the aggregate of Incremental Term Facilities, Incremental Equivalent Debt in the
form of term facilities, Refinancing Term Facilities (as defined below),
Refinancing Debt (as defined below) and/or any term facilities incurred pursuant
to clauses 4(i) or 4(iv) under “Negative Covenants” below may have a maturity
date that is earlier than the maturity of, and a weighted average life that is
shorter than, the Term Facility) and all other terms of

 

B-5



--------------------------------------------------------------------------------

  

any such additional term loan facility (other than pricing, amortization,
maturity, participation in voluntary and mandatory prepayments or ranking as to
security) shall be (A) on then current market terms, or (B) in the case of
unsecured debt, customary for “high yield” securities or (C) substantially
similar to, or not materially less favorable to the Borrower and its
subsidiaries than, the terms and conditions, taken as a whole, applicable to the
Term Facility (except for covenants or other provisions (x) applicable only to
periods after the latest final maturity date of the Term Facility existing at
the time of such additional term loan facilities, or (y) that are otherwise
reasonably satisfactory to the Agent);

 

(vi) with respect to mandatory prepayments of term loans and mandatory
commitment reductions of revolving loans, the Incremental Facilities shall not
participate on a greater than pro rata basis than the Term Facility and the
Revolving Facility, respectively; and

 

(vii) the interest rate margins and original issue discount or upfront fees (if
any) and interest rate floors (if any) applicable to any Incremental Facility
shall be determined by the Borrower and the lenders thereunder; provided that if
the “yield” (to be defined to include upfront fees and original issue discount
on customary terms and any interest rate floor (subject to the first proviso
hereto below) but excluding any structuring, commitment and arranger fees or
similar fees (unless such fees are paid to lenders generally in a syndication of
such Incremental Facility)) of any Incremental Term Facility incurred under
clause (i)(z) above that is a broadly syndicated U.S. dollar denominated term
loan secured by liens on the Collateral that rank pari passu with the liens on
the Collateral securing the Senior Facilities exceeds the “yield” on the Term
Facility by more than 75 basis points, the applicable margins for the Term
Facility shall be increased to the extent necessary so that the “yield” on the
Term Facility is 75 basis points less than the “yield” on the Incremental Term
Facility; provided that, if Adjusted LIBOR (as defined in Annex B-I hereto) in
respect of such Incremental Term Facility includes a floor greater than the
floor applicable to the Term Facility and such floor is greater than Adjusted
LIBOR in effect for a 3-month interest period at such time, such increased
amount (above the greater of such floor and such Adjusted LIBOR) shall be
equated to interest rate for purposes of determining the applicable interest
rate under such Incremental Term Facility; provided that this clause (vii) shall
not be applicable to any Incremental Term Facility that (A) is incurred more
than 6 months after the Funding Date, (B) is incurred to fund a permitted
acquisition or investment, (C) has a maturity greater than one year after the
maturity date of the Term Facility or (D) is in an aggregate amount equal to or
less than $500.0 million.

 

Subject to clause (ii) above, Incremental Facilities shall, if agreed by the
lenders providing such Incremental Facility, be subject to customary “SunGard”
or “certain funds” conditionality provisions.

 

B-6



--------------------------------------------------------------------------------

   The Borrower may issue, in lieu of any Incremental Term Facility, first lien
secured or junior lien secured or unsecured notes, first lien loans, junior lien
loans, unsecured loans, or secured or unsecured “mezzanine” debt (“Incremental
Equivalent Debt”) (in each case, if in the form of junior lien or unsecured
loans or notes, with a maturity at least 91 days after the maturity of the
initial Term Loans (other than in the case of Extendable Bridge Loans), and to
the extent secured, subject to customary intercreditor terms to be consistent
with the Documentation Principles) if the applicable conditions to effecting and
borrowing under an Incremental Term Facility (as if such Incremental Equivalent
Debt were an Incremental Term Loan) set forth in clauses (i) through (vii) above
would have been satisfied, provided that, the provisions of clause (vii) above
shall not apply other than with respect to U.S. dollar denominated broadly
syndicated senior term loans secured by liens on the Collateral that rank pari
passu with the liens on the Collateral securing the Senior Facilities and clause
(v) above shall not apply to any customary bridge facility so long as the long
term debt into which any such customary bridge facility is to be converted
satisfies such clauses. Purpose:   

(A)  The proceeds of the Term Facility will be used (i) on the Funding Date to
finance the Acquisition, to repay existing indebtedness of the Borrower and its
subsidiaries (including the Company and its subsidiaries), and to pay fees and
expenses and (ii) on and after the Funding Date for working capital and general
corporate purposes (including, without limitation, for permitted acquisitions
and transactions costs).

  

(B)  The proceeds of loans under the Revolving Facility will be used by the
Borrower from time to time on or after the Funding Date for working capital and
general corporate purposes (including, without limitation, for permitted
acquisitions and transaction costs); provided that the amount of the Revolving
Facility drawn on the Funding Date shall be subject to the limitation set forth
under “Availability” below.

Refinancing Facilities:    The Financing Documentation will permit the Borrower
to refinance loans under the Term Facility or any Incremental Term Facility or
replace commitments under the Revolving Facility or any Incremental Revolving
Facility from time to time, in whole or part, with one or more new term
facilities (each, a “Refinancing Term Facility”) or new revolving credit
facilities (each, a “Refinancing Revolving Facility”; the Refinancing Term
Facilities and the Refinancing Revolving Facilities are collectively referred to
as “Refinancing Facilities”), respectively, under the Financing Documentation
with the consent of the Borrower, and the institutions providing such
Refinancing Term Facility or Refinancing Revolving Facility or with one or more
additional series of senior unsecured notes or loans or senior secured notes or
loans that will be secured by the Collateral on a pari passu basis with the
Senior Facilities or secured notes or loans that are junior in right of security
in the Collateral (any such notes or loans, “Refinancing Debt”); provided that
(i) any Refinancing Term Facility or Refinancing Debt (other than Extendable
Bridge Loans) do not mature prior to the maturity date of, or have a shorter
weighted average life (without giving effect to any

 

B-7



--------------------------------------------------------------------------------

   amortization or prepayments on the outstanding Term Loans or Incremental Term
Loans, as applicable) than, or, with respect to notes, have mandatory prepayment
provisions (other than related to customary asset sale (and similar events) and
change of control offers) that result in prepayments of such Refinancing Debt
prior to, the loans under the Term Facility being refinanced, (ii) any
Refinancing Revolving Facility does not mature (or require commitment reductions
or amortization) prior to the maturity date of the revolving commitments being
replaced, (iii) there shall be no borrowers or guarantors in respect of any
Refinancing Facility or Refinancing Debt that are not the Borrower or a
Guarantor, (iv) the other terms and conditions, taken as a whole, of any such
Refinancing Term Facility, Refinancing Revolving Facility or Refinancing Debt
(excluding pricing (as to which no “most favored nation” clause shall apply) and
optional prepayment or redemption terms) are (A) on then current market terms,
or (B) in the case of unsecured debt, customary for “high yield” securities or
(C) substantially similar to, or not materially less favorable to the Borrower
and its subsidiaries than, the terms and conditions, taken as a whole,
applicable to the term facility or revolving facility being refinanced or
replaced (except for covenants or other provisions (x) applicable only to
periods after the latest final maturity date of the Term Facility and the
Revolving Facility existing at the time of such refinancing or (y) that are
otherwise reasonably satisfactory to the Agent), (v) with respect to
(1) Refinancing Debt secured by Collateral or (2) any Refinancing Facility
secured by liens on the Collateral that are junior in priority to the liens on
the Collateral securing the Senior Facilities, such agreements or liens will be
subject to an intercreditor agreement consistent with the Documentation
Principles or otherwise reasonably acceptable to the Agent and (vi) except to
the extent otherwise permitted under the Financing Documentation (including
utilization of any other available baskets or incurrence-based amounts) the
aggregate principal amount of any Refinancing Facility or Refinancing Debt shall
not be greater than the aggregate principal amount (or committed amount) of the
term facility or revolving facility (as applicable) being refinanced or replaced
plus any fees, premiums, original issue discount and accrued interest associated
therewith, and costs and expenses related thereto, and such term facility or
revolving facility being refinanced or replaced will be permanently reduced
substantially simultaneously with the issuance thereof. Availability:   

(A)  The full amount of the Term Facility must be drawn in a single drawing on
the Funding Date. Amounts borrowed under the Term Facility that are repaid or
prepaid may not be reborrowed.

  

(B)  From and after the Funding Date, the Revolving Facility will be available
at any time prior to the final maturity of the Revolving Facility, in minimum
principal amounts and upon notice to be agreed upon but consistent with the
Documentation Principles; provided that the amount of loans under the Revolving
Facility that may be borrowed on the Funding Date shall not exceed
$500.0 million. Amounts repaid or prepaid under the Revolving Facility may be
reborrowed.

 

B-8



--------------------------------------------------------------------------------

  

(C)  The full amount of the letter of credit subfacility shall be available on
and after the Funding Date.

Interest Rates and Fees:    As set forth on Annex B-I hereto. Letters of Credit:
  

Letters of credit under the Revolving Facility will be issued by Agent (or its
designated affiliate) and, if included as an additional L/C Issuer, one or more
Lenders acceptable to the Borrower and the Agent that agree to issue letters of
credit (each, an “L/C Issuer”); provided that each Arranger (or the applicable
affiliate of each Arranger) shall have a letter of credit commitment that is
proportionate with its commitment under the Revolving Facility on the Funding
Date; provided, further, that no L/C Issuer shall be required to issue trade or
commercial letters of credit without its prior written consent. Each letter of
credit shall expire not later than the earlier of (a) 12 months after its date
of issuance (or such longer period as may be agreed by the relevant L/C Issuer
and the Borrower) and (b) the fifth business day prior to the final maturity of
the Revolving Facility; provided, however, that any letter of credit may provide
for renewal thereof for additional periods of up to 12 months (which in no event
shall extend beyond the date referred to in clause (b) above, except to the
extent cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the relevant L/C Issuer). Existing letters of credit may be rolled
over or back-stopped under the Revolving Facility on the Funding Date. Letters
of credit may be issued in United States Dollars, Canadian Dollars, Euros,
Pounds Sterling and Japanese Yen.

 

Drawings under any letter of credit shall be reimbursed by the Borrower on terms
consistent with the Documentation Principles. To the extent that the Borrower
does not reimburse the L/C Issuer on such time frame, the Lenders under the
Revolving Facility shall be irrevocably obligated to reimburse the L/C Issuer
pro rata based upon their respective Revolving Facility commitments.

 

The issuance of all letters of credit shall be subject to the customary and
reasonable procedures of the relevant L/C Issuer.

 

The Financing Documentation will include customary provisions consistent with
the Documentation Principles to protect the L/C Issuer in the event any Lender
under the Revolving Facility is a “Defaulting Lender” (to be defined in a manner
consistent with the Documentation Principles).

Final Maturity and Amortization:   

(A)  Term Facility

 

The Term Facility will mature on the date that is seven (7) years after the
Funding Date, and, commencing with the first full fiscal quarter ended after the
Funding Date, will amortize in equal quarterly installments in an aggregate
annual amount equal to 1% of the original principal amount of the Term Facility
with the balance payable on the maturity date of the Term Facility.

 

B-9



--------------------------------------------------------------------------------

  

(B)  Revolving Facility

 

The Revolving Facility will mature and the commitments thereunder will terminate
on the date that is five (5) years after the Funding Date.

Guarantees:    All obligations of the Borrower under the Senior Facilities and,
at the option of the Borrower, under any interest rate protection or other
hedging arrangements entered into with the Agent, the Arrangers, an entity that
is a Lender at the time of such transaction (or on the Funding Date, if
applicable), or any affiliate of any of the foregoing (“Hedging Arrangements”),
or any cash management arrangements with any such person (“Cash Management
Arrangements”), will be unconditionally guaranteed (the “Guarantees”) by each
existing and subsequently acquired or organized wholly owned domestic subsidiary
of the Borrower (other than domestic subsidiaries that are subsidiaries of
foreign subsidiaries of the Borrower that are “controlled foreign corporations”
within the meaning of Section 957(a) of the Internal Revenue Code of 1986, as
amended (“CFCs”) or that are FSHCOs (as defined below)) (the “Guarantors”),
subject to exceptions to be agreed upon and consistent with the Documentation
Principles, including, without limitation, (a) unrestricted subsidiaries,
(b) immaterial subsidiaries (to be defined in a manner consistent with the
Documentation Principles), (c) any subsidiary that is prohibited by applicable
law (including gaming law), rule, regulation or contract (with respect to any
such contractual restriction, only to the extent existing on the Funding Date or
on the date the applicable person becomes a direct or indirect subsidiary of the
Borrower) from guaranteeing the Senior Facilities or which would require
governmental (including regulatory) or third party consent, approval, license or
authorization to provide a Guarantee (unless such consent, approval, license or
authorization has been received and the Borrower shall be under no obligation to
seek such consent (other than use of commercially reasonable efforts to obtain
such consent in respect of gaming laws)), (d) any subsidiary for which the
providing of a Guarantee could reasonably be expected to result in an adverse
tax consequence to the Borrower or one of its subsidiaries that is not de
minimis as determined in good faith by the Borrower, (e) any subsidiary that
owns no material assets other than (i) the equity interests (including for this
purpose any debt or other instrument treated as equity for U.S. federal income
tax purposes) of one or more foreign subsidiaries of the Borrower that are CFCs
and/or one or more FSHCOs and (ii) cash, cash equivalents and incidental assets
related thereto held on a temporary basis (a “FSHCO”), (f) special purpose
receivables or securitization entities, joint ventures, captive insurance
subsidiaries, or other special purpose entities, in each case, designated by the
Borrower, (g) unless otherwise elected by the Borrower in its sole discretion,
(i) until the termination of the “CPLV” MLSA (as defined in the Existing CRC
Credit Agreement),

 

B-10



--------------------------------------------------------------------------------

   the “Non-CPLV” MLSA and the “Joliet” MLSA, the Company and each of its
subsidiaries and (ii) at any time, CRC, CEOC and each of their respective
subsidiaries and (h) in the case of any obligation under any Hedging Arrangement
that constitutes a “swap” within the meaning of section 1(a)(947) of the
Commodity Exchange Act, any subsidiary of the Borrower that is not an “Eligible
Contract Participant” as defined under the Commodity Exchange Act.
Notwithstanding the foregoing, subsidiaries may be excluded from the guarantee
requirements in circumstances where the Borrower and the Agent reasonably agree
that the cost or other consequence (including any adverse tax consequences) of
providing such a guarantee is excessive in relation to the value afforded
thereby, and all guarantees shall be subject in all respects to applicable
gaming laws, regulations and approvals. The Borrower shall be permitted, in its
sole discretion, to cause any excluded subsidiary to become a Guarantor;
provided that in the case of non-U.S. subsidiaries, the jurisdiction of
organization of such non-U.S. subsidiary is reasonably satisfactory to the
Agent. Security:   

Subject to exceptions described below and other exceptions to be agreed upon and
consistent with the Documentation Principles, the Senior Facilities, the
Guarantees and, at the option of the Borrower, any Hedging Arrangements and any
Cash Management Arrangements will be secured on a first-priority basis (subject
to permitted liens) by substantially all the owned assets of the Borrower and
each Guarantor, in each case whether owned on the Funding Date or thereafter
acquired (collectively, the “Collateral”), including but not limited to: (i) a
perfected first-priority pledge of all the equity interests directly held by the
Borrower or any Guarantor (which pledge, in the case of any subsidiary (x) that
is a foreign subsidiary of a domestic entity or (y) is a FSHCO, shall be limited
to 100% of the non-voting equity interests (if any) and 65% of the voting equity
interests of such subsidiary) and (ii) perfected first-priority security
interests in, and mortgages on, substantially all owned tangible and intangible
assets of the Borrower and each Guarantor (with all required mortgages being
permitted to be delivered on a post-closing basis); provided that, in each case,
all such pledges and liens shall be subject in all respects to applicable gaming
laws, regulations and approvals (it being understood and agreed that pledges of
certain equity interests and other assets will require post-closing approval of
gaming authorities and that such pledges will not be effectuated on the Funding
Date).

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following (collectively, the “Excluded Property”): (i) any fee-owned real
property with a fair market value of less than $50.0 million and all leasehold
interests in real property with a fair market value of less than $50.0 million;
provided that mortgaging of real property will be subject to prior delivery to
each Arranger of life of loan flood insurance determinations and other documents
required by applicable flood laws; (ii) motor vehicles and other assets subject
to certificates of title, letter of credit rights (other than to the extent such
rights can be perfected by filing a UCC-1) and commercial tort claims with a
value of less than an amount

 

B-11



--------------------------------------------------------------------------------

   to be agreed; (iii) pledges and security interests prohibited by applicable
law (including gaming law), rule, regulation or contractual obligation (with
respect to any such contractual obligation, only to the extent permitted by the
Financing Documentation and binding on such assets on the Funding Date or on the
date the applicable person becomes a direct or indirect subsidiary of the
Borrower) (in each case, except to the extent such prohibition is unenforceable
after giving effect to the applicable provisions of the Uniform Commercial Code)
or which could require governmental (including regulatory) consent, approval,
license or authorization to be pledged (unless such consent, approval, license
or authorization has been received and the Borrower shall be under no obligation
to seek such consent (other than use of commercially reasonable efforts to
obtain such consent in respect of gaming laws)); (iv) equity interests in
(x) any person other than wholly-owned subsidiaries to the extent the pledge
thereof is not permitted by the terms of such person’s organizational documents,
joint venture agreement or shareholder agreement or similar contractual
obligation and other Excluded Securities (to be defined in a manner consistent
with the Documentation Principles), (y) unrestricted subsidiaries and (z) unless
otherwise elected by the Borrower in its sole discretion, (i) until the
termination of the “CPLV” MLSA, the “Non-CPLV” MLSA and the “Joliet” MLSA, the
Company and each of its subsidiaries and (ii) at any time, CRC, CEOC and their
respective subsidiaries (for the avoidance of doubt it being understood that
unless elected by the Borrower, no property of (i) until the termination of the
“CPLV” MLSA, the “Non-CPLV” MLSA and the “Joliet” MLSA the Company or each of
its subsidiaries, and (ii) at any time, CRC, CEOC or their respective
subsidiaries, shall be included in the Collateral); (v) assets to the extent a
security interest in such assets could reasonably be expected to result in
material adverse tax consequences as determined in good faith by the Borrower;
(vi) any lease, license or other agreement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
(other than the Borrower or any Guarantor) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code; (vii) those assets as
to which the Agent and the Borrower reasonably agree that the cost or other
consequence (including any adverse tax consequences) of obtaining such a
security interest or perfection thereof are excessive in relation to the value
afforded thereby; (viii) any governmental licenses or state or local franchises,
charters and authorizations (including gaming licenses), to the extent security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby or require the consent of any governmental
agency or authority (to the extent such consent has not been obtained) after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code; (ix) “intent-to-use” trademark applications prior to the filing
of a statement of use; (x) assets subject to liens securing permitted
securitization financings (including receivables financings); (xi) other
customary exclusions under applicable local law or in applicable local
jurisdictions; (xii) any cash or cash equivalents (and the related escrow
accounts, segregated accounts or

 

B-12



--------------------------------------------------------------------------------

  

similar accounts) held or received on behalf of third parties (other than the
Borrower or any Guarantor), including the lessors (or lenders to such lessors)
under any Gaming Lease, or to be applied in accordance with any Gaming Lease;
(xiii) any equipment or other asset subject to liens securing permitted acquired
debt (limited to the acquired assets), sale and leaseback transactions, capital
lease obligations, slot financing arrangements or other purchase money debt, if
the contract or other agreement providing for such debt or capital lease
obligation prohibits or requires the consent of any person (other than the
Borrower or any Guarantor) as a condition to the creation of any other security
interest on such equipment or asset and, in each case, such indebtedness and
prohibition or requirement is permitted under the Financing Documentation;
(xiv) the Non-Core Land and the Pompano Park Real Property (each as defined in
the Existing Borrower Credit Agreement) and (xv) other exceptions to be mutually
agreed upon.

 

In addition, in no event shall (1) control agreements or control, lockbox or
similar arrangements be required, (2) landlord, mortgagee and bailee waivers be
required, (3) notices be required to be sent to account debtors or other
contractual third parties prior to the occurrence of an event of default or
(4) foreign-law governed security documents or perfection under foreign law be
required except with respect to any Guarantor organized outside of the United
States (in which case such documents and perfection actions shall be limited to
the jurisdiction of formation of such Guarantor).

 

All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation consistent with the
Documentation Principles, subject to exceptions to be agreed.

Intercreditor Agreement:    The security interests on the Collateral securing
the Senior Facilities shall be pari passu with the security interests on the
Collateral securing the Secured Bridge Facility and such security interests and
related creditor rights between the Lenders, on the one hand, and the lenders
under the Secured Bridge Facility, on the other hand, will be set forth in a
customary intercreditor agreement on terms to be mutually agreed between the
Borrower and the applicable Administrative Agents (the “Intercreditor
Agreement”). Mandatory Prepayments:   

Limited to the following:

 

(i) unless the net cash proceeds are reinvested (or committed to be reinvested)
in the business within 18 months, after a non-ordinary course asset sale or
other non-ordinary course disposition of property (other than permitted
securitizations and other exceptions to be agreed consistent with the
Documentation Principles) of the Borrower or any restricted subsidiary
(including insurance and condemnation proceeds), 100% of the net cash proceeds
in excess of an annual amount equal to $180.0 million from such non-ordinary
course asset sales or other non-ordinary course dispositions of property, shall
be applied to prepay the loans under the Term Facility or, no more than ratably,
other indebtedness secured by

 

B-13



--------------------------------------------------------------------------------

  

a lien on the Collateral that ranks pari passu with the liens that secure the
Term Facility, subject to customary and other exceptions (consistent with the
Documentation Principles) to be agreed upon; provided that, if at the time of
receipt of the net cash proceeds from an asset sale or other disposition or at
any time thereafter prior to the applicable reinvestment or prepayment date, pro
forma for such asset sale and the application of the proceeds thereof, (i) the
Net First Lien Leverage Ratio is less than or equal to 0.50x less than the Net
First Lien Leverage Ratio on the Funding Date, only 50% of such net cash
proceeds shall be subject to the mandatory prepayments and reinvestment
requirements or (ii) the Net First Lien Leverage Ratio is less than or equal to
1.00x less than the Net First Lien Leverage Ratio on the Funding Date, none of
such net cash proceeds shall be subject to the mandatory prepayments and
reinvestment requirements; provided further that the Borrower may elect to deem
reinvestments (or commitments for reinvestments) that occur prior to receipt of
the proceeds of a non-ordinary course asset sale or other non-ordinary course
disposition of property to have been reinvested in accordance with the
provisions of the Financing Documentation, so long as such reinvestments (or
commitments for reinvestments) shall have been made no earlier than the
execution of a definitive agreement or the occurrence of the relevant casualty
event, as applicable, for such non-ordinary course asset sale or other
non-ordinary course disposition;

 

(ii) beginning with the first full fiscal year of the Borrower after the Funding
Date, 50% of Excess Cash Flow (to be defined in a manner consistent with the
Documentation Principles), subject to a minimum threshold to be agreed and with
stepdowns to 25% subject to a pro forma Net First Lien Leverage Ratio of less
than or equal to 0.50x less than the Net First Lien Leverage Ratio on the
Funding Date and to 0% subject to a pro forma Net First Lien Leverage Ratio of
less than or equal to 1.00x less than the Net First Lien Leverage Ratio on the
Funding Date (in each case, calculated without excluding Development Debt (as
defined below)), of the Borrower and its restricted subsidiaries shall be used
to prepay the loans under the Term Facility or, no more than ratably, other
indebtedness secured by a lien on the Collateral that ranks pari passu with the
liens that secure the Term Facility; provided that (A) any voluntary prepayment
of Loans (including any debt buybacks (in an amount not to exceed the amount of
cash paid)) or other pari passu secured indebtedness or indebtedness incurred
pursuant to clauses 4(i), 4(iv), 4(xv) or 4(xvi) under “Negative Covenants”
below (or any refinancing thereof) made during any fiscal year (or, without
duplication, after the end of such fiscal year and prior to the date of such
mandatory prepayment) (including Loans under the Revolving Facility or other
applicable revolving facility to the extent commitments thereunder are
permanently reduced by the amount of such prepayments at the time of such
prepayment) and (B) any voluntary prepayment of Loans under the Revolving
Facility that were borrowed on the Funding Date to fund any OID or upfront fees
required to be funded on the Funding Date pursuant to the “Market Flex”
provisions in the Fee Letter made during any fiscal year (or, without
duplication, after the end of such fiscal year and prior to the date of such
mandatory prepayment), but excluding in all cases prepayments funded

 

B-14



--------------------------------------------------------------------------------

  

with the incurrence of long-term indebtedness (other than revolving loans),
shall be credited against Excess Cash Flow prepayment obligations for such
fiscal year on a dollar-for-dollar basis;

 

(iii) net cash proceeds of indebtedness incurred by the Borrower and its
restricted subsidiaries (other than indebtedness permitted to be incurred (other
than Refinancing Facilities and Refinancing Debt)) will be applied pursuant to
mandatory prepayment provisions consistent with the Documentation Principles;
and

 

(iv) within 120 days following the Funding Date, the Term Facility shall be
prepaid in an aggregate amount equal to the principal amount of the outstanding
Company Convertible Senior Notes that were not, in each case as of the date that
is 60 days after the Funding Date, (i) repurchased from holders pursuant to a
fundamental change purchase offer, tender offer or otherwise, (ii) converted to
shares of the Company’s common stock and/or cash in accordance with the
indenture governing the Company Convertible Senior Notes, or (iii) otherwise
redeemed, repurchased or discharged, in each case, on or prior to such date;
provided, that, any such prepayments under this clause (iv) shall be made pro
rata across the Unsecured Bridge Facility, the New Senior Unsecured Notes and
the Term Facility.

  

Notwithstanding the foregoing, the Borrower shall not be required to make
mandatory prepayments with (a) any Viper Proceeds or any Gaming Asset Sale
Proceeds or any net cash proceeds from any other asset sale or other disposition
of property to the extent that such net cash proceeds are required to be applied
to prepay the Secured Bridge Facility or the Unsecured Bridge Facility and
(b) net cash proceeds from any asset sale or other disposition of property,
Excess Cash Flow or net cash proceeds from any incurrence of indebtedness, in
each case, to the extent that such net cash proceeds or Excess Cash Flow are
(i) required to be applied to prepay indebtedness under the Existing CRC Credit
Agreement or Existing CRC Indenture or to be reinvested by CRC or its
subsidiaries by the terms of the Existing CRC Credit Agreement or the Existing
CRC Indenture or (ii) attributable to CRC or its subsidiaries and cannot be
distributed by CRC in accordance with the Existing CRC Credit Agreement or the
Existing CRC Indenture.

 

The Borrower will be permitted to direct the application of mandatory
prepayments among classes of loans under the Term Facility (including with
respect to Incremental Facilities) at its sole discretion; provided, that
mandatory prepayments may not be directed to a later maturing class without at
least a pro rata repayment of each earlier maturing class; provided, further,
notwithstanding the foregoing, (x) the Borrower shall be permitted to make
prepayment of the Secured Bridge Facility or the Unsecured Bridge Facility on a
better than pro rata basis in accordance with the terms of such Credit
Facilities; and (y) any prepayment shall be applied first, to the Secured Bridge
Facility, and thereafter, following prepayment in full of all obligations under
the Secured Bridge Facility, the Unsecured Bridge Facility. Mandatory
prepayments shall be applied to the amortization payments under the applicable
classes of loans under the Term Facility in direct order of maturity.

 

B-15



--------------------------------------------------------------------------------

  

Notwithstanding the foregoing, each Lender under the Term Facility shall have
the right to reject its pro rata share of any mandatory prepayments described
above, in which case the amounts so rejected may be retained by the Borrower and
used for any purpose not prohibited by the Financing Documentation and will be
included in the calculation of the Cumulative Credit (as defined below).

 

Prepayments attributable to foreign subsidiaries’ Excess Cash Flow and asset
sale proceeds will be limited under the Financing Documentation to the extent
the repatriation of funds to fund such prepayments (x) is prohibited, restricted
or delayed by applicable local laws or material documents (including constituent
documents) or (y) could reasonably be expected to result in adverse tax
consequences that are not de minimis as determined in good faith by the
Borrower; provided that in any event the Borrower shall use its commercially
reasonable efforts (which shall not be required to extend beyond 12 months after
the applicable prepayment date) to eliminate such tax effects in its reasonable
control in order to make such prepayments. The non-application of any prepayment
amounts as a consequence of the foregoing provisions will not, for the avoidance
of doubt, constitute a default or an event of default, and such amounts shall be
available for working capital purposes of the Borrower and its restricted
subsidiaries as long as not required to be prepaid in accordance with the
foregoing provisions. Notwithstanding the foregoing, any prepayments required
after application of the above provision shall be net of any costs, expenses or
taxes incurred by the Borrower or any of its affiliates and arising as a result
of compliance with the preceding sentence.

Voluntary Prepayments and Reductions in Commitments:   

Voluntary reductions of the unutilized portion of the commitments under the
Senior Facilities and prepayments of borrowings thereunder will be permitted at
any time, in minimum principal amounts to be agreed upon (consistent with the
Documentation Principles), without premium or penalty, except as described
below, subject to reimbursement of the Lenders’ redeployment costs in the case
of a prepayment of Adjusted LIBOR borrowings other than on the last day of the
relevant interest period. All voluntary prepayments of the Term Facility will be
applied as the Borrower may direct.

 

The Borrower shall pay a “prepayment premium” in connection with any Repricing
Event (as defined below) with respect to all or any portion of the Term Facility
that occurs on or before the date that is six months after the Funding Date, in
an amount equal to 1.00% of the principal amount of the Term Facility subject to
such Repricing Event.

 

The term “Repricing Event” shall mean (i) any voluntary prepayment or repayment
of Term Loans with the proceeds of, or any conversion of Term Loans into, any
substantially concurrent issuance solely by the Borrower of a new or replacement
tranche of long-term senior secured

 

B-16



--------------------------------------------------------------------------------

  

first lien term loans incurred solely by the Borrower that are broadly
syndicated to banks and other institutional investors in financings similar to
the Term Loans the primary purpose of which is to (and which does) reduce the
“effective yield” applicable to the Term Loans and (ii) any amendment to the
Term Facility the primary purpose of which is to (and which does) reduce the
yield applicable to the Term Loans (it being understood that (x) any prepayment
premium with respect to a Repricing Event shall apply to any required assignment
by a non-consenting Lender in connection with any such amendment pursuant to
so-called yank-a-bank procedures and (y) in each case, the yield shall exclude
any structuring, commitment and arranger fees or other similar fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of term loans), other than, in the case of each
of clauses (i) and (ii), in connection with a change of control, a
transformative acquisition, investment or disposition (whether or not such
acquisition, investment or disposition is permitted under the Financing
Documentation), a refinancing of indebtedness incurred pursuant to clauses 4(xv)
or 4(xvi) under “Negative Covenants” below (or any refinancing thereof) or any
other transaction not permitted by the Financing Documentation.

 

The Borrower shall be permitted to offer to make a prepayment of the Senior
Facilities at par pro rata among the Term Facility and any Incremental Term
Facilities and to apply any amounts rejected by the Lenders under such
facilities to prepay other indebtedness of the Borrower or make restricted
payments so long as the Borrower is in compliance with the Financial Covenant
(as defined below) on a Pro Forma Basis (calculated without excluding
Development Debt) and no event of default is continuing; provided, however,
notwithstanding the foregoing, (x) the Borrower shall be permitted to make
prepayment of the Secured Bridge Facility or the Unsecured Bridge Facility on a
better than pro rata basis and (y) any prepayment shall be applied first, to the
Secured Bridge Facility, and thereafter, following prepayment in full of all
obligations under the Secured Bridge Facility, the Unsecured Bridge Facility.

Representations and Warranties:    Only the following representations and
warranties will apply (to be applicable to the Borrower and its restricted
subsidiaries), subject to customary and other exceptions and qualifications to
be agreed upon, consistent with the Documentation Principles: organization,
existence, and power; qualification; authorization and enforceability; no
conflict with law (including gaming law), material contracts or organizational
documents; governmental consents; subsidiaries; accuracy of historical financial
statements and other written information in all material respects as of the
Funding Date; projections; no Material Adverse Effect since the Funding Date;
absence of litigation; compliance with laws (including ERISA, environmental laws
and gaming laws), the PATRIOT Act, OFAC, margin regulations, Foreign Corrupt
Practices Act and applicable sanction and anti-corruptions laws; payment of
taxes; ownership of properties; governmental regulation; inapplicability of the
Investment Company Act; closing date solvency on a consolidated basis; labor

 

B-17



--------------------------------------------------------------------------------

  

matters; validity, priority and perfection of security interests (subject to
permitted liens and the Certain Funds Provision) in the Collateral; intellectual
property; use of proceeds; and insurance.

 

“Material Adverse Effect” means (a) on the Funding Date, a Company Material
Adverse Effect and (b) after the Funding Date, a material adverse effect on
(i) the business, assets, operations or financial condition of the Borrower and
its subsidiaries, taken as a whole (excluding any matters disclosed to the
Arrangers prior to the Funding Date or disclosed in the most recent Annual
Report on Form 10-K or any quarterly or periodic report of the Borrower or the
Company filed prior to the Funding Date) or (ii) the material rights or remedies
(taken as a whole) of the Agent and the Lenders under the Financing
Documentation.

Conditions Precedent to Initial Borrowing:    The initial borrowing under the
Senior Facilities is subject solely to the Funding Conditions with respect to
the Senior Facilities set forth in the Commitment Letter (subject to the Certain
Funds Provision). Conditions Precedent to all Subsequent Borrowings after the
Funding Date:    (a) Delivery of notice of borrowing, (b) accuracy of all
representations and warranties in all material respects set forth in the
Financing Documentation as of the date of the relevant credit extension except
to the extent any such representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall be required
to be accurate in all material respects as of such earlier date, and (c) there
being no default or event of default in existence at the time of, or after
giving effect to the making of, such extension of credit (in each case of
clauses (b) and (c), except in connection with Incremental Facilities to the
extent not required by the Lenders providing such Incremental Facilities, as set
forth in the applicable incremental assumption agreement). Affirmative
Covenants:    Limited to the following (to be applicable to the Borrower and its
restricted subsidiaries), subject to customary (consistent with the
Documentation Principles) and other baskets, exceptions and qualifications to be
agreed upon: delivery of annual and quarterly (for the first three fiscal
quarters of each fiscal year of the Borrower) financial statements (accompanied
by customary management discussion and analysis) and other information (within
105 and 60 days for annual and quarterly financials, respectively; provided that
the quarterly financial statements for the first three fiscal quarters ending
after the Funding Date may be delivered within 75 days), and with annual
financial statements to be accompanied by an audit opinion from nationally
recognized auditors that is not subject to qualification as to “going concern”
or the scope of such audit other than solely with respect to, or resulting
solely from an upcoming maturity date under debt occurring within one year from
the time such opinion is delivered or potential inability to satisfy a financial
maintenance covenant on a future date or in a future period; annual budgets;
delivery of quarterly compliance certificates; delivery of notices of default;
maintenance of books and records; quarterly lender calls (it being agreed that
if the Borrower hosts a quarterly investor or financial results call to which
the Lenders have access, such call will

 

B-18



--------------------------------------------------------------------------------

   satisfy the requirement for a lender call); inspections (including books and
records and subject to frequency (so long as there is no ongoing event of
default) and cost reimbursement and confidentiality limitations); maintenance of
organizational existence and rights and privileges; maintenance of adequate
insurance; commercially reasonable efforts to maintain public ratings (but not
to maintain a specific rating); payment of material taxes; corporate franchises;
compliance with laws (including environmental laws and gaming laws); compliance
with PATRIOT Act, FCPA, OFAC and applicable sanctions and anti-corruption laws;
ERISA; additional guarantors and collateral; and use of proceeds. Negative
Covenants:    Only the following negative covenants will apply (to be applicable
to the Borrower and its restricted subsidiaries), subject to customary
exceptions and qualifications (consistent with the Documentation Principles) and
others to be agreed upon (including in any event (i) a customary basket amount
or “Cumulative Credit” to be based on either 50% of consolidated net income or
retained Excess Cash Flow (as determined by the Borrower prior to the launch of
general syndication) and to include a “starter” basket equal to the greater of
(x) $240.0 million and (y) the Corresponding Multiple of LTM EBITDA, and
otherwise defined in a manner consistent with the Documentation Principles, that
may be used for, among other things, investments, dividends and distributions,
stock repurchases and the prepayment of subordinated debt and (ii) the
exceptions described below):    1. Limitation on non-ordinary course
dispositions of assets, with carveouts permitting, among other things, (i) the
non-ordinary course disposition of assets subject only to (x) no event of
default exists or would result therefrom on the date of the execution of
definitive documentation with respect to such disposition, (y) with respect to
any such disposition in excess of $115.0 million, the Borrower’s receipt of fair
market value (as determined by the Borrower in good faith), at least 75% of the
proceeds consisting of cash or cash equivalents (including a customary
designated non-cash consideration basket consistent with the Documentation
Principles, but not less than the greater of $490.0 million and the
Corresponding Multiple of LTM EBITDA) and (z) net cash proceeds being reinvested
or used to repay debt to the extent required by the mandatory prepayment
provisions above, (ii) the sale and leaseback transactions permitted under the
covenant described in paragraph 9 below, (iii) securitization and receivables
financings not to exceed an amount to be mutually agreed, (iv) permitted asset
swaps for similar assets or assets used in a similar business (provided that at
least 90% of such assets must be used in a similar business) with no annual
dollar cap but subject to (x) no event of default exists or would result
therefrom on the date of the execution of definitive documentation with respect
to such disposition, (y) with respect to any swap of assets with aggregate gross
consideration in excess of $30.0 million, immediately after giving effect
thereto the Borrower shall be in compliance with the Financial Covenant on a Pro
Forma Basis (if elected by the Borrower, calculated as of the date of the
execution of definitive documentation with respect to such disposition) and
(z) any swap of assets with aggregate gross

 

B-19



--------------------------------------------------------------------------------

  

consideration in excess of $30.0 million must be approved by a majority of the
board of directors, (v) a general basket not less than the greater of
$55.0 million and the Corresponding Multiple of LTM EBITDA, (vi) dispositions of
non-Collateral assets in an amount not to exceed $55.0 million and the
Corresponding Multiple of LTM EBITDA, (vii) dispositions of non-core assets
acquired in connection with a permitted acquisition or other permitted
investment, and (viii) scheduled dispositions (including the Specified Borrower
Asset Sales, the other Viper Transactions and dispositions disclosed to the Lead
Arrangers prior to the date hereof (including those listed on the schedules to
the Acquisition Agreement as in effect as of the date hereof)).

 

2. Limitation on mergers and acquisitions; provided, there shall be no
limitation as to the amount of such mergers and acquisitions (but subject to the
limitations set forth in clause (iv) of paragraph 5 below).

 

3. Limitations on dividends and stock repurchases and optional redemptions (and
optional prepayments) of subordinated debt with carveouts for, among other
things, (i) permitted refinancings of such debt, (ii) the Cumulative Credit,
subject to no continuing event of default, so long as immediately after giving
effect thereto, the Borrower is in compliance on a Pro Forma Basis with the
Financial Covenant (calculated without excluding Development Debt), (iii) other
restricted payments in an amount not to exceed the greater of $225.0 million and
the Corresponding Multiple of LTM EBITDA, subject to no continuing event of
default, (iv) cashless exchanges of subordinated debt (subject to the
refinancing debt being subordinated to the same extent as the refinanced debt
and other customary restrictions on the refinancing debt consistent with the
Documentation Principles), (v) restricted payments made with certain designated
equity contributions and/or equity sales received after the Funding Date that
are excluded from the calculation of the Cumulative Credit and not utilized to
incur indebtedness pursuant to clause (xii) of paragraph 4 below,
(vi) restricted payments out of declined proceeds not applied to the prepayment
of Term Loans in an amount not to exceed $170.0 million, (vii) additional
restricted payments and redemptions and prepayments of subordinated debt so long
as the ratio of funded debt outstanding (net of unrestricted cash and cash
equivalents) to adjusted EBITDA (the “Net Total Leverage Ratio”) on a Pro Forma
Basis is not greater than 0.50x less than the Net Total Leverage Ratio on the
Funding Date (calculated without excluding Development Debt), subject to no
continuing event of default and (viii) permit restricted payments in connection
with the Transactions and, for the avoidance of doubt, the prepayment or
repayment of the Secured Bridge Facility.

 

4. Limitation on indebtedness, which shall, among other things, (i) permit the
incurrence of indebtedness (subject to customary restrictions with respect to
maturity, weighted average life and mandatory prepayments (but subject to
customary exclusions for Extendable Bridge Loans and the Inside Maturity
Basket)) if, after giving effect to the incurrence of such indebtedness and the
use of proceeds

 

B-20



--------------------------------------------------------------------------------

   thereof (but without netting the cash proceeds on the date of incurrence
thereof), (A) in the case of indebtedness secured by liens on the Collateral
ranking pari passu with the liens on the Collateral securing the Term Facility,
the Net First Lien Leverage Ratio on a Pro Forma Basis is not greater than, at
the Borrower’s election, (1) 0.25x greater than the Net First Lien Leverage
Ratio on the Funding Date or (2) if incurred in connection with a permitted
acquisition or other permitted investment, the Net First Lien Leverage Ratio
immediately prior to the incurrence of such indebtedness; provided that the MFN
provisions applicable to the Incremental Facilities shall apply on the same
terms to any broadly syndicated U.S. dollar denominated term loans secured by
liens on the Collateral ranking pari passu to the liens on the Collateral
securing the Term Facility incurred pursuant to this clause (i)(A), (B) in the
case of indebtedness secured by liens on the Collateral ranking junior to the
liens on the Collateral securing the Term Facility, the Net Secured Leverage
Ratio on a Pro Forma Basis is not greater than, at the Borrower’s election,
(1) 0.50x greater than the Net Secured Leverage Ratio on the Funding Date or
(2) if incurred in connection with a permitted acquisition or other permitted
investment, the Net Secured Leverage Ratio immediately prior to the incurrence
of such indebtedness and (C) in the case of unsecured indebtedness the Fixed
Charge Coverage Ratio on a Pro Forma Basis is not less than, at the Borrower’s
election, (1) 2.00 to 1.00 or (2) if incurred in connection with a permitted
acquisition or other permitted investment, the Fixed Charge Coverage Ratio
immediately prior to the incurrence of such indebtedness; provided that the
aggregate principal amount of indebtedness incurred under this clause (i) by
non-Guarantor subsidiaries shall not exceed an amount equal to the greater of
$400.0 million and the Corresponding Multiple of LTM EBITDA (reduced by the
aggregate outstanding principal amount of indebtedness incurred by non-Guarantor
subsidiaries under clause (iv) of this paragraph 4), (ii) permit the incurrence
of capital lease obligations, purchase money debt and slot financing
arrangements in an outstanding principal amount not to exceed the greater of
$900.0 million and the Corresponding Multiple of LTM EBITDA, (iii) include a
general basket for indebtedness in an outstanding principal amount not to exceed
the greater of $750.0 million and the Corresponding Multiple of LTM EBITDA,
(iv) permit indebtedness incurred (subject to customary restrictions with
respect to maturity, weighted average life and mandatory prepayments) or assumed
in connection with acquisitions without limit so long as at the time of
incurrence or assumption, no event of default shall have occurred and be
continuing or would result therefrom and after giving effect to such acquisition
on a Pro Forma Basis, the applicable ratio level set forth in clause (i) with
respect to the type of debt being incurred or assumed is satisfied on a Pro
Forma Basis for such acquisition; provided that the aggregate principal amount
of indebtedness incurred under this clause (iv) by non-Guarantor subsidiaries
shall not exceed the greater of $400.0 million and the Corresponding Multiple of
LTM EBITDA (reduced by the aggregate outstanding principal amount of
indebtedness incurred by non-Guarantor subsidiaries under clause (i) of this
paragraph 4), (v) permit securitization financings (including receivables sales
and financings) in an amount not to exceed $115.0 million, (vi) permit the

 

B-21



--------------------------------------------------------------------------------

  

incurrence of Refinancing Facilities and Refinancing Debt, (vii) permit
indebtedness existing on the Funding Date (with any indebtedness with an
outstanding principal amount greater than $20.0 million to be scheduled) and
refinancings thereof, (viii) permit Incremental Equivalent Debt, (ix) permit
indebtedness of joint ventures and/or indebtedness incurred on behalf thereof or
representing guarantees of indebtedness of joint ventures, in an aggregate
outstanding principal amount not to exceed the greater of $340.0 million and the
Corresponding Multiple of LTM EBITDA, (x) permit indebtedness of non-Guarantor
subsidiaries in an aggregate principal amount not to exceed the greater of
$350.0 million and the Corresponding Multiple of LTM EBITDA, (xi) permit
Qualified Non-Recourse Debt and any Project Financing (each to be defined
consistent with the Documentation Principles) in an aggregate outstanding
principal amount not to exceed $1,500.0 million (less amounts incurred pursuant
to clause (xiii) below), (xii) permit indebtedness or disqualified stock in an
aggregate outstanding principal amount not to exceed 100% of the net cash
proceeds received from sale or issuance of qualified equity interests or capital
contributions that do not constitute “cure equity” and that are excluded from
the calculation of the Cumulative Credit, (xiii) permit up to $1,500.0 million
of Development Debt (less amounts incurred pursuant to clause (xi) above), so
long as no event of default has occurred and is continuing or would result
therefrom, (xiv) permit indebtedness under the New Senior Unsecured Notes and/or
the Unsecured Bridge Facility, (xv) permit indebtedness of CRC and its
subsidiaries under the Existing CRC Credit Agreement (including any “Incremental
Facilities” permitted thereunder and, without duplication, any other
indebtedness permitted to be incurred by CRC or its subsidiaries by the Existing
CRC Credit Agreement), the Existing CRC Indenture and the Incremental Term B
Loans, (xvi) permit indebtedness under the Secured Bridge Facility,
(xvii) permit indebtedness that has been defeased or discharged pursuant to the
prepayment or deposit of amounts sufficient to satisfy such indebtedness as it
becomes due or irrevocably called for redemption, (xviii) permit indebtedness
issued in escrow pursuant to customary escrow arrangements, (xix) permit
unsecured indebtedness owed to Capri Insurance Company in respect of premiums
and reserves in an amount not to exceed $25.0 million and (xx) permit
refinancing indebtedness of any debt that was permitted when incurred.

 

5. Limitation on loans and investments, which shall, among other things,
(i) include a general basket for investments in an outstanding amount not to
exceed the greater of $975.0 million and the Corresponding Multiple of LTM
EBITDA, plus the Cumulative Credit (plus unused amounts under clause (ii)
below), (ii) include a basket for investments in similar businesses in an
outstanding amount not to exceed the greater of $415.0 million and the
Corresponding Multiple of LTM EBITDA (plus unused amounts under clause (i)
above), (iii) permit additional investments in joint ventures in an amount not
to exceed the greater of $600.0 million and the Corresponding Multiple of LTM
EBITDA, (iv) include an exception for permitted business acquisitions (including
unlimited acquisitions of entities that will become restricted

 

B-22



--------------------------------------------------------------------------------

  

subsidiaries), so long as (x) after giving effect thereto no event of default
shall have occurred and be continuing or would result therefrom and (y) for any
such acquisition in excess of $75.0 million, after giving effect to such
acquisition, the Borrower shall be in compliance on a Pro Forma Basis with the
Financial Covenant, (v) permit investments in restricted subsidiaries without
limit, (vi) permit additional investments in unrestricted subsidiaries in an
amount not to exceed the greater of $210.0 million and the Corresponding
Multiple of LTM EBITDA, (vii) permit additional investments to the extent that
payment is made with, or such investments are received in exchange for,
qualified equity interests of the Borrower or any parent entity, (viii) permit
investments in joint ventures to develop or operate nightclubs, bars,
restaurants, recreation, exercise or gym facilities, or entertainment or retail
venues or similar or related establishments or facilities within any project not
to exceed the greater of $225.0 million and the Corresponding Multiple of LTM
EBITDA, (ix) permit guarantees of any permitted obligations of the Borrower and
the restricted subsidiaries, (x) permit investments existing on the Funding Date
(with any investments greater than $20.0 million to be scheduled), (xi) permit
investments constituting the cash deposits held in escrow or trust with respect
to indebtedness permitted under clauses (xvii) and (xviii) of paragraph 4 above,
(xii) permit investments deemed to be made in connection with the issuance of
letters of credit for the account of any subsidiary or other person not to
exceed $450.0 million, (xiii) permit additional investments so long as the Net
Total Leverage Ratio on a Pro Forma Basis is not greater than 0.50x less than
the Net Total Leverage Ratio on the Funding Date (calculated without excluding
Development Debt) and (xiv) permit investments in connection with the
Transactions.

 

6. Limitation on liens, which shall, among other things, (i) permit the
incurrence of liens on assets of non-Guarantor subsidiaries so long as such
liens secure obligations of non-Guarantor subsidiaries that are otherwise
permitted, (ii) permit the incurrence of junior liens on Collateral, subject to
compliance with a Net Secured Leverage Ratio on a Pro Forma Basis that is not
greater than, at the Borrower’s election, (1) 0.50x greater than the Net Secured
Leverage Ratio on the Funding Date or (2) if incurred in connection with a
permitted acquisition or other permitted investment, the Net Secured Leverage
Ratio immediately prior to the incurrence of such liens; provided, that such
junior liens on Collateral shall be subject to an intercreditor agreement
consistent with the Documentation Principles, (iii) permit the incurrence of
pari passu liens on Collateral (including liens securing notes or additional
credit facilities), subject to compliance with a Net First Lien Leverage Ratio
on a Pro Forma Basis that is not greater than, at the Borrower’s election,
(1) 0.25x greater than the Net First Lien Leverage Ratio on the Funding Date or
(2) if incurred in connection with a permitted acquisition or other permitted
investment, the Net First Lien Leverage Ratio immediately prior to the
incurrence of such liens; provided that such notes and additional credit
facilities (a) shall be subject to an intercreditor agreement consistent with
the Documentation Principles and (b) the MFN provisions applicable to the
Incremental Facilities shall apply on the same terms to any broadly syndicated
U.S. dollar denominated term

 

B-23



--------------------------------------------------------------------------------

  

loans secured by liens on the Collateral ranking pari passu to the liens on the
Collateral securing the Term Facility incurred pursuant to this clause (iii),
(iv) permit liens securing indebtedness permitted under clause (iv) of paragraph
4 above; provided that any such indebtedness shall be subject to an
intercreditor agreement consistent with the Documentation Principles in the case
of liens on the Collateral, (v) permit liens existing on the Funding Date (with
any liens securing indebtedness with an outstanding principal amount in excess
of $20.0 million to be scheduled), (vi) permit liens securing securitization
financings (including receivables financings), (vii) include a general basket
for liens in an outstanding amount not to exceed the greater of $750.0 million
and the Corresponding Multiple of LTM EBITDA, (viii) permit liens pursuant to
Gaming Leases, (ix) permit liens securing indebtedness permitted under clauses
(ii), (iv), (vi), (viii), (xi), (xiii), (xv), (xvi), (xvii), (xviii) and
(xix) of paragraph 4 above subject to customary limitations consistent with the
Documentation Principles, and (x) permit refinancing liens of any liens that
were permitted when incurred.

 

7. Limitation on transactions with affiliates involving aggregate consideration
in excess of $50.0 million per transaction and which shall permit, among other
things, payments under management agreements (including management fees).

 

8. Limitation on changes in the business of the Borrower and its restricted
subsidiaries.

 

9. Limitation on sale/leaseback transactions, which shall permit, among other
things, sale/leaseback transactions with respect to (i) property that does not
constitute Collateral, (ii) property owned by the Borrower or any domestic
subsidiary that is acquired after the Funding Date so long as consummated within
365 days after acquisition of such property, (iii) property owned by a
subsidiary that is not a Guarantor, (iv) any other property so long as (x) no
event of default has occurred or would result therefrom on the date of the
execution of definitive documentation with respect to such disposition, (y) with
respect to any sale/leaseback transaction with net cash proceeds in excess of
$50.0 million, immediately after giving effect thereto, the Borrower would be in
compliance with the Financial Covenant on a Pro Forma Basis (if elected by the
Borrower, calculated as of the date of the execution of definitive documentation
with respect to such disposition) and (z) if such property was owned by the
Borrower or any domestic subsidiary on the Funding Date, the net proceeds are
used to prepay the Term Facility to the extent required by the Financing
Documentation (v) Project Financings (to be defined consistent with the
Documentation Principles) and (vi) other transactions pursuant to call rights
agreements, rights of first refusal agreements and binding sale agreements in
existence on the Funding Date (including, without limitation, the Specified
Borrower Asset Sales and the other Viper Transactions).

 

B-24



--------------------------------------------------------------------------------

  

10. Limitation on restrictions of subsidiaries to pay dividends or make
distributions and limitations on negative pledges (which shall in any event
permit the restrictions and limitations under the Existing CRC Credit Agreement
and the Existing CRC Indenture and any permitted refinancings thereof).

 

11. Limitation on changes to fiscal year.

 

12. Limitation on modifications to organizational documents and material
subordinated debt documents.

   Any transactions (including any payments to affiliates) contemplated by, or
consummated in connection with, operation management agreements and the
management and lease support agreements will in any event be permitted by the
Financing Documentation.   

In the event the Borrower or any of its restricted subsidiaries incurs or issues
indebtedness, grants any lien or makes a restricted payment, payment on junior
debt or investment, the Financing Documentation shall (x) permit the Borrower
to, in its sole discretion, determine which category or categories such
indebtedness, investment or restricted payment is incurred, issued or made
under, as the case may be, and (y) at any time thereafter, permit the Borrower
to, in its sole discretion, reclassify, reallocate or divide such indebtedness,
lien, investment, payment on junior debt or restricted payment, as the case may
be, among additional or different categories.

 

All ratios and calculations shall be measured on a Pro Forma Basis (to be
defined in a manner consistent with the Documentation Principles and as
described below).

 

Unless the Borrower elects otherwise, if the Borrower or any of its restricted
subsidiaries in connection with the consummation of any transaction or series of
related transactions (x) incurs indebtedness, creates liens, makes asset sales
or other dispositions, makes investments, makes restricted payments, designates
any subsidiary as restricted or unrestricted or repays any indebtedness or takes
any other action under or as permitted by a ratio-based basket and (y) incurs
indebtedness, creates liens, makes asset sales or other dispositions, makes
investments, makes restricted payments, designates any subsidiary as restricted
or unrestricted or repays any indebtedness or takes any other action under or as
permitted by a non-ratio-based basket (which shall occur on the same business
day as the events in clause (x) above), then the applicable ratio will be
calculated with respect to any such action under the applicable ratio-based
basket without regard to any such action under such non-ratio-based basket under
the same covenant made in connection with such transaction or series of related
transactions.

 

“Corresponding Multiple of LTM EBITDA” means, with respect to any dollar basket,
the amount of such dollar basket divided by the adjusted EBITDA on a Pro Forma
Basis of the Borrower and its restricted subsidiaries for the most recently
available four fiscal quarter period as of the Funding Date, after giving effect
to the Transactions, expressed as a multiple.

 

B-25



--------------------------------------------------------------------------------

Limited Condition Transaction:   

For purposes of (i) determining compliance with any provision of the Financing
Documentation which requires the calculation of the Net First Lien Leverage
Ratio, the Net Secured Leverage Ratio, the Net Total Leverage Ratio and Fixed
Charge Coverage Ratio, (ii) determining compliance with representations,
warranties, defaults or events of default or (iii) testing availability under
baskets set forth in the Financing Documentation (including baskets measured as
a percentage of EBITDA or total assets), in each case, in connection with a
“limited condition” transaction (including any applicable permitted acquisition
or permitted investment subject to a letter of intent or purchase agreement, and
any unconditional repayment or redemption of, or offer to purchase, any
indebtedness, and in each case any incurrence of indebtedness or grant of liens
in connection with the foregoing) of the Borrower and its restricted
subsidiaries (any such transaction, a “Limited Condition Transaction”), at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), the date
of determination of whether any such action is permitted hereunder, shall be
deemed to be the date the definitive agreements for such Limited Condition
Transaction (or commitments with respect to the indebtedness to be incurred in
connection therewith) are entered into (the “LCT Test Date”), and if, after
giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith as if they had occurred
at the beginning of the most recent test period ending prior to the LCT Test
Date, the Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio or basket, default condition or representation, such
ratio or basket, default condition or representation shall be deemed to have
been complied with.

 

For the avoidance of doubt, if the Borrower has made an LCT Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket (including due to fluctuations of the target of any Limited Condition
Transaction) at or prior to the consummation of the relevant transaction or
action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations. If the Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant LCT Test Date
and prior to the earlier of (i) the date on which such Limited Condition
Transaction is consummated or (ii) the date that the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio or basket shall be
calculated on a Pro Forma Basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence of debt and
the use of proceeds thereof) had been consummated.

 

B-26



--------------------------------------------------------------------------------

Financial Covenant:   

Term Facility: None.

 

Revolving Facility: Only the following financial covenant with regard to the
Borrower and its restricted subsidiaries on a consolidated basis: a Net First
Lien Leverage Ratio set at a 30% cushion to LTM EBITDA on the Funding Date with
no stepdowns (the “Financial Covenant”).

 

The Financial Covenant will be tested as of the last day of each fiscal quarter
if the aggregate amount of funded loans and letters of credit (excluding letters
of credit under the Revolving Facilities up to $170.0 million and cash
collateralized letters of credit) under the Revolving Facility on such date
exceeds an amount equal to 25% of the then outstanding commitments under the
Revolving Facility (the “Testing Threshold”), with the first quarterly covenant
test to commence as of the last day of the first full fiscal quarter ending
after the Funding Date (if otherwise applicable on such date).

 

All financial ratios shall be calculated on a Pro Forma Basis (defined in a
manner consistent with the Documentation Principles); provided that, except as
otherwise expressly provided in this Senior Facilities Term Sheet, all financial
ratios shall be calculated with a reduction in total and secured debt of up to
$1,500.0 million (less the aggregate outstanding principal amount of
indebtedness outstanding pursuant to clause (xi) of paragraph 4 under “Negative
Covenants” above) used to finance expansion capital expenditures, joint
ventures, development projects and casinos and “racinos” owned by the Borrower
or its restricted subsidiaries or where the Borrower or its restricted
subsidiaries have a management agreement (including, without limitation hotels,
restaurants and other similar projects related or ancillary to such casinos and
“racinos”) so long as construction is diligently pursued until the end of the
first full fiscal quarter following the earlier of (x) completion of the
associated construction and (y) opening of the associated project (such
indebtedness, “Development Debt”) (and EBITDA attributable to such projects
shall be annualized until the fourth full fiscal quarter after such completion
or opening).

   For purposes of determining compliance with the Financial Covenant, any cash
equity contribution (which shall be common equity or otherwise in a form
reasonably acceptable to the Agent) contributed to the Borrower or any cash
proceeds of the issuance of equity securities by the Borrower (which shall be
common equity or otherwise in a form reasonably acceptable to the Agent)
following the first day of the applicable fiscal quarter and on or prior to the
day that is 15 business days after the day on which financial statements are
required to be delivered for such fiscal quarter (the “Cure Date”) will be
included in the calculation of consolidated EBITDA solely for the purposes of
determining compliance with the Financial Covenant at the end of such fiscal
quarter and applicable subsequent periods which include such fiscal quarter (any
such equity contribution so included in the calculation of consolidated EBITDA,
a “Specified Equity Contribution”); provided that (a) in each four consecutive
fiscal quarter period, there shall be at least two fiscal

 

B-27



--------------------------------------------------------------------------------

  

quarters in respect of which no Specified Equity Contribution is made, (b) no
more than five Specified Equity Contributions may be made during the term of the
Revolving Facility, (c) the amount of any Specified Equity Contribution shall be
no greater than the amount required to cause the Borrower to be in compliance
with the Financial Covenant on a Pro Forma Basis, (d) all Specified Equity
Contributions shall be disregarded for purposes of determining any financial
ratio-based conditions, pricing or any baskets with respect to the covenants
contained in the Financing Documentation and shall not build the Cumulative
Credit and (e) there shall be no pro forma reduction in indebtedness with the
proceeds of any Specified Equity Contribution for determining compliance with
the Financial Covenant for the fiscal quarter in respect of which such Specified
Equity Contribution is made (either directly through prepayment or indirectly as
a result of the netting of unrestricted cash).

 

The Financing Documentation will contain a standstill provision prohibiting the
exercise of remedies related to any breach of the Financial Covenant during the
period in which any Specified Equity Contribution will be made after delivery of
written notice to the Agent of the Borrower’s intention to cure the Financial
Covenant with the proceeds of the Specified Equity Contribution; provided that
such standstill shall apply solely in respect of the breach (or prospective
breach) of the Financial Covenant giving rise thereto and, to the extent the
applicable Specified Equity Contribution has not been made prior to the
applicable Cure Date, such standstill shall end when such Specified Equity
Contribution may no longer be timely made in respect of such fiscal quarter. No
Lender or L/C Issuer, as applicable, shall be required to fund any revolving
loans or issue any letters of credit, as applicable, under the Revolving
Facility at any time during such standstill period.

Events of Default:    Only the following (subject to customary thresholds and
grace periods to be agreed upon, consistent with the Documentation Principles,
and applicable to Borrower and its restricted subsidiaries): nonpayment of
principal, interest or other amounts; violation of covenants (provided that with
respect to the Financial Covenant, a breach shall only result in an event of
default with respect to the Term Facility upon the Lenders under the Revolving
Facility having terminated the commitments under the Revolving Facility and
accelerating any loans thereunder then outstanding); incorrectness of
representations and warranties in any material respect; cross event of default
and cross acceleration to material indebtedness having an outstanding principal
amount of more than $300.0 million; bankruptcy and similar events; material
final monetary judgment defaults (in excess of insurance or indemnities) (same
dollar threshold as cross default to material indebtedness); ERISA events;
actual or asserted invalidity of guarantees or security documents in each case
representing a material portion of the guarantees or the collateral; payment
event of default under the CPLV Master Lease and the Non-CPLV Master Lease (in
each case, as defined in the Existing CRC Credit Agreement); and change of
control (to be defined); revocation or other loss of gaming licenses or permits
on terms consistent with the Documentation Principles.

 

B-28



--------------------------------------------------------------------------------

Unrestricted Subsidiaries:    In addition to subsidiaries designated as
unrestricted subsidiaries on the Funding Date, after the Funding Date the
Borrower may, subject to (i) the investments covenant, (ii) no continuing event
of default before and after giving effect to such designation and
(iii) compliance with the Financial Covenant on a Pro Forma Basis, designate any
subsidiary as an “unrestricted subsidiary” and subsequently, subject to no
continuing event of default, redesignate any such unrestricted subsidiary as a
restricted subsidiary; provided that, notwithstanding the foregoing, the
Borrower may designate as an unrestricted subsidiary on the Funding Date (1) any
subsidiary that is designated as “unrestricted” under the Existing Borrower
Credit Agreement, the Company Convertible Senior Notes, the Existing CRC Credit
Agreement or the Existing CEOC Credit Agreement, in each case, immediately prior
to the Funding Date, (2) Caesars Baltimore Investment Company LLC and its
subsidiaries, (3) Caesars Korea Holding Company LLC and its subsidiaries and
(4) other subsidiaries of the Borrower and the Company to be agreed between the
Borrower and the Company, on the one hand, and the Agent, on the other hand.
Unrestricted subsidiaries will not be subject to the representations and
warranties, affirmative or negative covenant or event of default provisions of
the Financing Documentation, and the results of operations and indebtedness of
unrestricted subsidiaries will not be taken into account for purposes of
calculating the financial ratios contained in the Financing Documentation on
terms consistent with the Documentation Principles. Voting:   

Customary for facilities of this type and consistent with the Documentation
Principles; provided, that except as described below, there shall be no “class”
voting.

 

For the avoidance of doubt, amendments and waivers of the Financial Covenant
(and related defaults and definitions as used therein) and the conditions to
borrowing under the Revolving Facility shall only require the approval of
Lenders holding more than 50% of the aggregate amount of the commitments under
the Revolving Facility.

 

In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or all directly and
adversely affected Lenders (or all Lenders or all directly and adversely
affected Lenders of a particular class or classes),

 

B-29



--------------------------------------------------------------------------------

   if the consent to such Proposed Change of all Lenders whose consent is
required is not obtained (but the consent of the Required Lenders or more than
50% (in principal amount) of the directly and adversely affected Lenders (or of
the applicable Lenders of a particular class or classes), as applicable, is
obtained) (any such Lender whose consent is not obtained being referred to as a
“Non-Consenting Lender”), then the Borrower may, at its option and at its sole
expense and effort, upon notice to such Non-Consenting Lender and the Agent,
(x) require such Non-Consenting Lender to assign and delegate, without recourse
(in accordance with and subject to customary restrictions on assignment), all
its interests, rights and obligations under the Senior Facilities with respect
to the applicable class or classes of loans to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment) and/or (y) terminate the commitment of such Non-Consenting Lender
and prepay such Lender on a non-pro rata basis; provided that, such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its loans, accrued interest thereon, accrued fees and
all other amounts then due and owing to it under the Financing Documentation
with respect to such class or classes from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts). Cost and Yield Protection; Defaulting Lenders:   

Customary for facilities of this type and consistent with the Documentation
Principles (including, without limitation, customary provisions relating to
Dodd-Frank and Basel III) including provisions for replacing or terminating the
commitments of (i) any Defaulting Lender and (ii) any Lender seeking indemnity
for increased costs or grossed-up tax payments or unable to fund Adjusted LIBOR
Loans.

 

There will be tax gross-up provisions customary for facilities of this type and
consistent with the Documentation Principles.

Assignments and Participations:    The Lenders will be permitted to assign loans
and commitments under the Senior Facilities with the consent of the Borrower
(not to be unreasonably withheld or delayed and as to which, in the case of the
Term Facility, the Borrower will be deemed to have consented 10 business days
after any request for consent if the Borrower has not otherwise responded by
such date); provided that such consent of the Borrower shall not be required
(i) under the Revolving Facility, if such assignment is made to another Lender
under the Revolving Facility, (ii) under the Term Facility, if such assignment
is made to another Lender or an affiliate or approved fund of a Lender, or
(iii) after the occurrence and during the continuance of an event of default
relating to payment default or bankruptcy of the Borrower. All assignments will
also require the consent of the Agent (subject to exceptions consistent with the
Documentation Principles), and, with respect to assignment under the Revolving
Facility, the L/C Issuer, not to be unreasonably withheld or delayed. Each
assignment, in the case of the Term Facility, will be in an amount of an
integral multiple of $1,000,000. Each assignment, in the case of the Revolving
Facility, will be in an amount of an integral

 

B-30



--------------------------------------------------------------------------------

   multiple of not less than $5,000,000 and integral multiples of $1,000,000 in
excess thereof. Assignments will not be required to be pro rata between the
Senior Facilities. The Agent will receive a processing and recordation fee of
$3,500, payable by the assignor and/or the assignee, with each assignment.   
The Lenders will be permitted to sell participations in loans and commitments
subject to the restrictions set forth herein, in the Commitment Letter and
consistent with the Documentation Principles. Voting rights of participants
(i) shall be limited to matters in respect of (a) increases in commitments of
such participant, (b) reductions of principal, interest or fees payable to such
participant, (c) extensions of final maturity or interest or fee payment dates
or scheduled amortization of the loans or commitments in which such participant
participates and (d) releases of all or substantially all of the value of the
Guarantees, or all or substantially all of the Collateral and (ii) for
clarification purposes, shall not include the right to vote on waivers of
defaults or events of default.    Notwithstanding the foregoing, assignments
(and, to the extent the Disqualified Institutions list is made available to any
Lender upon request, participations) shall not be permitted to Disqualified
Institutions (it being understood that the Borrower may add competitors (and
affiliates of competitors (other than bona fide debt funds)) and affiliates of
other Disqualified Institutions to the list of Disqualified Institutions from
time to time); provided that (x) the foregoing shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in the Senior Facilities to the extent such party was not
a Disqualified Institution at the time of the applicable assignment or
participation, as the case may be and (y) any subsequent designation of a
Disqualified Institution will not become effective until three business days
after such designation is provided (it being understood that no such subsequent
designation shall apply to any entity that is party to a pending trade at the
time of such designation); provided, further, that the Agent shall have no
duties or responsibilities for monitoring or enforcing prohibitions on
assignments or participations to Disqualified Institutions or Affiliated
Lenders.    Assignments shall not be deemed non-pro rata payments. Non-pro rata
prepayments will be permitted to the extent required to permit “extension”
transactions and “replacement” facility transactions (with existing and/or new
Lenders), subject to customary restrictions consistent with the Documentation
Principles (but in no event shall “extension” transactions be subject to “most
favored nation” provisions or default stoppers).    Assignments to the
affiliates of the Borrower (other than the Borrower’s subsidiaries, except as
set forth below) (each, an “Affiliated Lender”) shall be permitted, subject only
to the following limitations:

 

B-31



--------------------------------------------------------------------------------

   (i) no receipt of information provided solely to Lenders and no participation
in Lender meetings;    (ii) the purchaser shall not be required to make any
representation to the seller at the time of the assignment that it does not
possess material non-public information and such seller shall deliver a
customary “big boy” letter;    (iii) Affiliated Lenders may not purchase loans
or commitments under the Revolving Facility;    (iv) the amount of Term Loans
owned or held by such Affiliated Lenders may not, in the aggregate, exceed 25%
of the outstanding principal amount of such Term Loans, calculated as of the
date of such purchase;    (v) for purposes of any amendment, waiver or
modification of the loan documents (other than any such amendment requiring the
consent of each affected Lender) that does not adversely affect such Affiliated
Lender (in its capacity as a Lender) in a disproportionately adverse manner as
compared to other Lenders, Affiliated Lenders will be deemed to have voted in
the same proportion as non-affiliated Lenders voting on such matter; and    (vi)
any Affiliated Lender that becomes a Lender shall waive its rights to bring
actions (in its capacity as a Lender) against the Agent.    Assignments of Term
Loans to Debt Fund Affiliates (as defined below) will be permitted and will not
be subject to the foregoing limitations; provided that, for purposes of
determining whether the required lenders have consented to any amendment or
waiver under the Financing Documentation, the aggregate amount of Term Loans of
Debt Fund Affiliates will be excluded to the extent in excess of 49.9% of the
outstanding principal amount of Term Loans required to constitute “Required
Lenders”.    “Debt Fund Affiliates” shall mean entities managed by the
affiliates of the Borrower or funds advised by their respective affiliated
management companies that are primarily engaged in, or advise funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and for which no personnel making
investment decisions in respect of any equity fund which has a direct or
indirect equity investment in the Borrower or its restricted subsidiaries has
the right to make any investment decisions. Non-Pro Rata Repurchases:   
Borrower and its subsidiaries may purchase from any Lender, at individually
negotiated prices, outstanding principal amounts under the Term Facility in a
non-pro rata manner through Dutch auctions, open market purchases or otherwise;
provided that (i) the purchaser shall not be required to make any representation
to the seller at the time of the

 

B-32



--------------------------------------------------------------------------------

   assignment that it does not possess material non-public information and such
seller shall deliver a customary “big boy” letter, (ii) any loans so repurchased
by the Borrower or any subsidiary shall be immediately and automatically
cancelled, (iii) no proceeds of loans under the Revolving Facility shall be
utilized to make such purchases and (iv) no event of default exists or would
result therefrom. Expenses and Indemnification:    Indemnification by Borrower
of the Agent, Arrangers, Syndication Agent, Documentation Agent, Lenders and L/C
Issuer, and their respective affiliates and the respective officers, directors,
employees, agents, controlling persons, members and representatives of each of
the foregoing and their respective successors and assigns (each, an “Indemnified
Person”) for matters arising out of or in connection with the Commitment Letter,
the Fee Letter, the Transactions, the Senior Facilities or any related
transaction or any claim, actions, suits, inquiries, litigation, investigation
or other proceeding (regardless of whether such Indemnified Person is a party
thereto and regardless of whether such matter is initiated by the Borrower’s
equity holders, creditors or any other third party or by the Borrower or any of
their respective affiliates) that relates to the Transactions, including the
Senior Facilities or any transactions in connection therewith (limited in the
case of legal fees to the reasonable documented out-of-pocket legal expenses
incurred in connection with investigating or defending any of the foregoing by
one firm of counsel for all Indemnified Persons, taken as a whole (and, if
necessary, by a single firm of local counsel in each relevant material
jurisdiction and/or a single firm of gaming counsel, in each case, for all
Indemnified Persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Person(s) affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel with the Borrower’s prior consent (not to be unreasonably withheld or
delayed), of another firm of counsel (and local counsel and/or gaming counsel,
in each case, if applicable) for all such affected Indemnified Person(s) taken
as a whole) and in the case of fees or expenses with respect to any other
advisor or consultant, solely to the extent the Borrower has consented to the
retention of such person)); provided that no Indemnified Person will be
indemnified for (A) losses, claims, damages, liabilities or related expenses
(i) to the extent they are found in a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the willful misconduct, bad
faith or gross negligence of such Indemnified Person or any of such Indemnified
Person’s controlled or controlling affiliates or any of its or their respective
officers, directors, employees, agents, controlling persons, members or
representatives (collectively, such Indemnified Person’s “Related Persons”), or
(ii) arising out of a material breach by such Indemnified Person (or any of such
Indemnified Person’s Related Persons) of its obligations under the Commitment
Letter, the Fee Letter or the Financing Documentation (as determined by a court
of competent jurisdiction in a final and non-appealable judgment) or
(iii) arising out of any claim, actions, suits, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower or any of its affiliates and that is brought by an Indemnified Person
against any other

 

B-33



--------------------------------------------------------------------------------

  

Indemnified Person (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent, any Arranger, the Syndication
Agent, the Documentation Agent, or the L/C Issuer in its capacity as such),
(B) any settlement entered into by such Indemnified Person (or any of such
Indemnified Person’s Related Persons) without the Borrower’s written consent
(such consent not to be unreasonably withheld, delayed or conditioned), or
(C) any expenses of the type referred to in the immediately following paragraph
except to the extent such expenses would otherwise be of the type referred to in
this paragraph.

 

In addition, if the Funding Date occurs, all reasonable, documented
out-of-pocket expenses (in the case of legal counsel, limited to the fees,
disbursements and other charges of one firm of counsel for all such persons,
taken as a whole (and, if necessary, by a single firm of local counsel in each
relevant material jurisdiction and/or a single firm of gaming counsel, in each
case, for all such persons, taken as a whole), in the case of an actual or
perceived conflict of interest where the Indemnified Person(s) affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel with the Borrower’s prior written consent (not to be unreasonably
withheld or delayed), of another firm of counsel (and local counsel and/or
gaming counsel, in each case, if applicable) for all such affected Indemnified
Person(s) taken as a whole, and in the case of fees or expenses with respect to
any other advisor or consultant, solely to the extent the Borrower has consented
to the retention of such person) of (x) the Agent, Arrangers, the Syndication
Agent, the Documentation Agent, the L/C Issuer and the Lenders for the
enforcement costs and documentary taxes associated with the Senior Facilities
and (y) the Agent in connection with the preparation, execution and delivery of
any amendment, waiver or modification of the Senior Facilities (whether or not
such amendment, waiver or modification is approved by the Lenders) will in each
case be paid by the Borrower within 30 days of written demand (including
documentation reasonably supporting such request).

Regulatory Matters:    Consistent with the Documentation Principles. Governing
Law and Forum:    New York. Counsel to Agent and Arrangers:    Cahill Gordon &
Reindel LLP.

 

B-34



--------------------------------------------------------------------------------

ANNEX B-I

 

Interest Rates:    The interest rates under the Term Facility will be, at the
option of the Borrower, Adjusted LIBOR plus 3.50% or ABR plus 2.50%.    The
interest rates under the Revolving Facility will be, at the option of the
Borrower, Adjusted LIBOR plus 3.25% or ABR plus 2.25%; provided that from and
after the Borrower’s delivery of the financial statements for the first full
fiscal quarter commencing after the Funding Date, the interest rate margins
shall be based on the following pricing grid:

 

Net Total Leverage Ratio

  

Adjusted LIBOR

  

ABR

> 4.75x

   3.25%    2.25%

£ 4.75x but > 4.25x

   3.00%    2.00%

£ 4.25x but > 3.75x

   2.75%    1.75%

£ 3.75x

   2.50%    1.50%

 

   The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed
to by all relevant Lenders, 12 months or, if agreed to by the Agent, a shorter
period) for Adjusted LIBOR borrowings.    Calculation of interest shall be on
the basis of the actual days elapsed in a year of 360 days (or 365 or 366 days,
as the case may be, in the case of ABR loans determined by reference to the
Agent’s Prime Rate (as defined below)) and interest shall be payable at the end
of each interest period and, in any event, at least every three months.    “ABR”
is the Alternate Base Rate, which is the highest of (a) the rate last quoted by
The Wall Street Journal (or another national publication selected by the Agents)
as the U.S. prime rate (the “Prime Rate”), (b) the federal funds effective rate
from time to time plus 0.50% per annum and (c) one-month Adjusted LIBOR plus
1.00% per annum.    “Adjusted LIBOR” means the rate (adjusted for statutory
reserve requirements for eurocurrency liabilities) for eurodollar deposits for
the applicable interest period appearing on Reuters Screen LIBOR01 Page (or
otherwise on the Reuters screen) or other applicable page or screen for loans
denominated in U.S. dollars; provided that if Adjusted LIBOR shall be less than
zero, such rate shall be deemed zero. Default Rate:    With respect to overdue
principal, the applicable interest rate plus 2.00% per annum, and with respect
to any other overdue amount (including overdue interest), the interest rate
applicable to ABR loans plus 2.00% per annum and in each case, shall be payable
on written demand.

 

B-35



--------------------------------------------------------------------------------

Letter of Credit Fees:    A per annum fee equal to the spread over Adjusted
LIBOR under the Revolving Facility will accrue on the aggregate face amount of
outstanding letters of credit under the Revolving Facility, payable in arrears
at the end of each quarter and upon the termination of the Revolving Facility,
in each case for the actual number of days elapsed over a 360-day year. Such
fees shall be distributed to the Lenders participating in the Revolving Facility
pro rata in accordance with the amount of each such Lender’s Revolving Facility
commitment, with exceptions for Defaulting Lenders. In addition, the Borrower
shall pay to the L/C Issuer, for its own account, (a) a fronting fee equal to
0.125% per annum of the aggregate face amount of outstanding letters of credit,
payable in arrears at the end of each quarter and upon the termination of the
Revolving Facility, calculated based upon the actual number of days elapsed over
a 360-day year, and (b) customary issuance and administration fees. Commitment
Fees:    0.50% per annum on the average daily undrawn portion of the commitments
in respect of the Revolving Facility, payable quarterly in arrears after the
Funding Date and upon the termination of the commitments, calculated based on
the number of days elapsed in a 360-day year. Such fees shall be distributed to
the Lenders participating in the Revolving Facility pro rata in accordance with
the amount of each such Lender’s Revolving Facility commitment, with exceptions
for Defaulting Lenders; provided that from and after the Borrower’s delivery of
the financial statements for the first full fiscal quarter commencing after the
Funding Date, the commitment fee shall be based on a pricing grid to be agreed.

 

B-36



--------------------------------------------------------------------------------

EXHIBIT C

Incremental Term Loan B Facility Term Sheet

[attached]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT C

Caesars Resort Collection, LLC

$2,400.0 Million Senior Secured Incremental Term Loan B Facility

Summary of Principal Terms and Conditions1

 

Borrower:    Caesars Resort Collection, LLC (the “CRC Borrower”). CEOC Event:   
Upon the consummation of the Transactions (as defined below) on the Funding
Date, either (a) the Company will directly or indirectly contribute all of its
equity interests in CEOC, LLC (“CEOC”) to the CRC Borrower (the “CEOC
Contribution”), (b) CEOC will become a co-borrower under the Existing CRC Credit
Agreement and a co-issuer under the Existing CRC Indenture (the “CEOC
Co-Borrower Event”) or (c) CRC may otherwise acquire, directly or indirectly,
all of the equity interests in CEOC (the “CEOC Acquisition” and either of the
CEOC Contribution, the CEOC Co-Borrower Event or the CEOC Acquisition, the “CEOC
Event”) and, in either case, CEOC will repay all of the outstanding indebtedness
under the Existing CEOC Credit Agreement. Upon the consummation of the CEOC
Event, certain baskets and thresholds under the Existing CRC Credit Agreement
shall automatically be increased as set forth in the Existing CRC Credit
Agreement due to the occurrence of a “CEOC Event” (as defined in the Existing
CRC Credit Agreement). Agent:    Credit Suisse AG, Cayman Islands Branch will
continue to act as administrative agent and collateral agent under the Existing
CRC Credit Agreement, including with respect to the Incremental Term Loan B
Facility (as defined below) (in such capacities, the “Agent”), and will continue
to perform the duties customarily associated with such roles. Arrangers:   
CSLF, JPMorgan and Macquarie Capital will act as joint lead arrangers for the
Incremental Term Loan B Facility (the “CRC Lead Arrangers”), CSLF, JPMorgan and
Macquarie Capital will act as joint bookrunners for the Incremental Term Loan B
Facility (the “CRC Bookrunners” and, together with the CRC Lead Arrangers and
any additional agents, arrangers and bookrunners appointed by the Borrower, each
in such capacity, a “CRC Arranger” and, collectively, the “CRC Arrangers”), and
will perform the duties customarily associated with such roles. Other agents,
arrangers and bookrunners may be appointed by the Borrower as contemplated in
the Commitment Letter. Syndication Agent:    At the option of the Borrower, one
or more financial institutions identified by the Borrower (in such capacity, the
“Syndication Agent”). Documentation Agent:    At the option of the Borrower, one
or more financial institutions identified by the Borrower (in such capacity, the
“Documentation Agent”).

 

1 

All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Commitment Letter to which this Summary of Principal
Terms and Conditions is attached (the “Commitment Letter”).

 

C-1



--------------------------------------------------------------------------------

Transactions:   

The CRC Borrower intends to (a) incur incremental term loans under that certain
Credit Agreement, dated as of December 22, 2017 (as amended, restated,
supplemented or otherwise modified prior to the Funding Date, the “Existing CRC
Credit Agreement”), among the CRC Borrower, the other borrowers party thereto,
the lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent, in order to repay in full the
outstanding indebtedness of CEOC under that certain Credit Agreement, dated as
of October 6, 2017 (as amended, restated, supplemented or otherwise modified
prior to the Funding Date, the “Existing CEOC Credit Agreement”), among CEOC,
the lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent, (b) consummate the other Transactions
(as defined below) and (c) pay the Transaction Costs (as defined below).

 

In connection with the foregoing, the CRC Borrower proposes to enter into an
Incremental Assumption Agreement (the “Incremental Assumption Agreement”) to the
Existing CRC Credit Agreement in order to borrow incremental term loans.

 

Substantially simultaneously with the CRC Borrower’s incurrence of the
Incremental Term Loan B Facility and the closing of the Incremental Assumption
Agreement, the CEOC Event will be consummated.

 

The transactions described above (including the execution and delivery of the
Incremental Assumption Agreement, the incurrence of the Incremental Term B
Loans, the repayment of the Existing CEOC Credit Agreement, the consummation of
the Acquisition (as defined in the Commitment Letter), the consummation of the
CEOC Event and the payment of fees and expenses in connection therewith (the
“Transaction Costs”)) are collectively referred to herein as the “Transactions”.

Master Leases and Management and Lease Support Agreements:   

CEOC and certain subsidiaries of CEOC and the CRC Borrower (collectively, the
“Master Lease Tenants”) have entered into, and may in the future enter into, one
or more Master Leases with wholly-owned subsidiaries (“Landlord”) of VICI
Properties Inc., pursuant to which the Master Lease Tenants leased the real
property and related improvements underlying the gaming facilities operated by
CEOC and the CRC Borrower and their subsidiaries identified therein (the “Master
Leases”). The Master Leases (and the rent thereunder) will not constitute
indebtedness or interest expense for any purpose under the Existing CRC Credit
Agreement regardless of how the CRC Borrower treats the Master Leases for
financial reporting purposes.

 

In addition, in connection with certain of the Master Leases, the Master Lease
Tenants, the Company, Landlord, one or more wholly owned subsidiaries of the
Company (collectively, the “Managers”) and certain of their affiliates have
entered into, and may in the future enter into, one

 

C-2



--------------------------------------------------------------------------------

   or more Management and Lease Support Agreements, pursuant to which the
Managers are engaged to manage certain of the gaming facilities subject to the
Master Leases and the Company has guaranteed the obligations of certain of the
Master Lease Tenants to Landlord. Incremental Term Loan B Facility:    A senior
secured incremental term loan B facility in an aggregate principal amount of
$2,400.0 million (the “Incremental Term Loan B Facility” and the loans
thereunder, the “Incremental Term B Loans”). The Incremental Term Loan B
Facility will be funded in full on the Funding Date of the Incremental
Assumption Agreement (the “Funding Date”) in United States Dollars. Incremental
Facilities:    Same as Existing CRC Credit Agreement; provided that that if the
All-in Yield of any Incremental Term Facility (each as defined in the Existing
CRC Credit Agreement) incurred under clause (2)(a) of the definition of
“Incremental Amount” in the Existing CRC Credit Agreement that is a broadly
syndicated U.S. dollar denominated term loan secured by liens on the Collateral
(as defined in the Existing CRC Credit Agreement) that rank pari passu with the
liens on the Collateral securing the Incremental Term Loan B Facility exceeds
the All-In Yield on the Incremental Term Loan B Facility by more than 75 basis
points, the applicable margins for the Incremental Term Loan B Facility shall be
increased to the extent necessary so that the All-in Yield on the Incremental
Term Loan B Facility is 75 basis points less than the All-in Yield on the
Incremental Term Facility; provided that, if Adjusted LIBOR (as defined in
Annex C-I hereto) in respect of such Incremental Term Facility includes a floor
greater than the floor applicable to the Incremental Term Loan B Facility and
such floor is greater than Adjusted LIBOR in effect for a 3-month interest
period at such time, such increased amount (above the greater of such floor and
such Adjusted LIBOR) shall be equated to interest rate for purposes of
determining the applicable interest rate under such Incremental Term Facility;
provided that this paragraph shall not be applicable to any Incremental Term
Facility that (A) is incurred more than 6 months after the Funding Date, (B) is
incurred to fund a permitted acquisition or investment, (C) has a maturity
greater than one year after the maturity date of the Incremental Term Loan B
Facility or (D) is in an aggregate amount equal to or less than $500.0 million.
Purpose:    The proceeds of the Incremental Term Loan B Facility will be used on
the Funding Date, together with cash on hand of the Company and its
subsidiaries, (a) to repay all outstanding indebtedness of CEOC under the
Existing CEOC Credit Agreement, (b) to finance the Acquisition, (c) pay the
Transaction Costs and (d) for working capital and general corporate purposes of
the CRC Borrower and its subsidiaries. The CRC Borrower shall be permitted to
dividend or distribute any of the proceeds of the Incremental Term Loan B
Facility to the Borrower on or after the Funding Date to the extent permitted by
the Existing CRC Credit Agreement.

 

C-3



--------------------------------------------------------------------------------

Refinancing Facilities:    Same as Existing CRC Credit Agreement. Availability:
   The full amount of the Incremental Term Loan B Facility shall be drawn in a
single drawing on the Funding Date. Amounts borrowed under the Incremental Term
Loan B Facility that are repaid or prepaid may not be reborrowed. Interest Rates
and Fees:    As set forth on Annex C-I hereto. Final Maturity and Amortization:
   The Incremental Term Loan B Facility will mature on the date that is seven
(7) years after the Funding Date, and, commencing with the first full fiscal
quarter ended after the Funding Date, will amortize in equal quarterly
installments in an aggregate annual amount equal to 1% of the original principal
amount of the Incremental Term Loan B Facility with the balance payable on the
maturity date of the Incremental Term Loan B Facility. Guarantees:    Same as
Existing CRC Credit Agreement (including CEOC and its wholly owned domestic
restricted subsidiaries to the extent required by, and in accordance with the
provisions (including grace periods) of the Existing CRC Credit Agreement).
Security:    Subject to the Certain Funds Provision, same as Existing CRC Credit
Agreement (including the property of CEOC and its wholly owned domestic
restricted subsidiaries that become Guarantors (as defined in the Existing CRC
Credit Agreement) to the extent required by, and in accordance with the
provisions (including grace periods) of the Existing CRC Credit Agreement).
Mandatory Prepayments:    Same as Existing CRC Credit Agreement. Voluntary
Prepayments and Reductions in Commitments:   

Same as Existing CRC Credit Agreement.

 

The CRC Borrower shall pay a “prepayment premium” in connection with any
Repricing Event (as defined below) with respect to all or any portion of the
Incremental Term Facility that occurs on or before the date that is six months
after the Funding Date, in an amount equal to 1.00% of the principal amount of
the Incremental Term Facility subject to such Repricing Event.

 

The term “Repricing Event” shall mean (a) any voluntary prepayment or repayment
of Incremental Term B Loans with the proceeds of, or any conversion of the
Incremental Term B Loans into, any substantially concurrent issuance solely by
the CRC Borrower of a new or replacement tranche of long-term senior secured
first lien term loans incurred solely by the CRC Borrower that are broadly
syndicated to banks and other institutional investors in financings similar to
the Incremental Term B Loans, the primary purpose of which is to (and which
does) reduce the “effective yield” applicable to the Incremental Term B Loans
and (b) any amendment to the Incremental Term Facility the primary purpose of
which is to (and which does) reduce the yield

 

C-4



--------------------------------------------------------------------------------

   applicable to the Incremental Term B Loans (it being understood that (i) any
prepayment premium with respect to a Repricing Event shall apply to any required
assignment by a non-consenting Lender in connection with any such amendment
pursuant to so-called yank-a-bank procedures and (ii) in each case, the yield
shall exclude any structuring, commitment and arranger fees or other similar
fees unless such similar fees are paid to all lenders generally in the primary
syndication of such new or replacement tranche of term loans), other than, in
the case of each of clauses (a) and (b), in connection with a change of control,
a transformative acquisition, investment or disposition (whether or not such
acquisition, investment or disposition is permitted under the Existing CRC
Credit Agreement), a refinancing of indebtedness under the Borrower Senior
Secured Credit Facilities, the Existing CRC Indenture or the Secured Bridge
Facility or any other transaction not permitted by the Existing CRC Credit
Agreement. Representations and Warranties:    Same as Existing CRC Credit
Agreement. Conditions Precedent to Borrowing:    The borrowing under the
Incremental Term Loan B Facility is subject solely to the Funding Conditions
with respect to the Incremental Term Loan B Facility set forth in the Commitment
Letter (subject to the Certain Funds Provision). Affirmative Covenants:    Same
as Existing CRC Credit Agreement. Negative Covenants:    Same as Existing CRC
Credit Agreement. Financial Covenant:    None. Events of Default:    Same as
Existing CRC Credit Agreement. Unrestricted Subsidiaries:    Same as Existing
CRC Credit Agreement. Voting:    Same as Existing CRC Credit Agreement. Cost and
Yield Protection; Defaulting Lenders:    Same as Existing CRC Credit Agreement.
Assignments and Participations:    Same as Existing CRC Credit Agreement.
Non-Pro Rata Repurchases:    Same as Existing CRC Credit Agreement. Expenses and
Indemnification:    Same as Existing CRC Credit Agreement. Regulatory Matters:
   Same as Existing CRC Credit Agreement. Governing Law and Forum:    New York.

 

C-5



--------------------------------------------------------------------------------

Counsel to Agent and Arrangers:    Cahill Gordon & Reindel LLP.

 

C-6



--------------------------------------------------------------------------------

ANNEX C-I

 

Interest Rates:    The interest rates under the Incremental Term Facility will
be, at the option of the CRC Borrower, Adjusted LIBOR plus 3.25% or ABR plus
2.25%.    The CRC Borrower may elect interest periods of 1, 2, 3 or 6 months
(or, if agreed to by all relevant Lenders, 12 months or, if agreed to by the
Agent, a shorter period) for Adjusted LIBOR borrowings.    Calculation of
interest shall be on the basis of the actual days elapsed in a year of 360 days
(or 365 or 366 days, as the case may be, in the case of ABR loans determined by
reference to the Agent’s Prime Rate (as defined below)) and interest shall be
payable at the end of each interest period and, in any event, at least every
three months.    “ABR” is the Alternate Base Rate, which is the highest of
(a) the rate of interest publicly announced by the Agent as its prime rate in
effect at its principal office in New York City (the “Prime Rate”), (b) the
federal funds effective rate from time to time plus 0.50% per annum and
(c) one-month Adjusted LIBOR plus 1.00% per annum.    “Adjusted LIBOR” means the
rate (adjusted for statutory reserve requirements for eurocurrency liabilities)
for eurodollar deposits for the applicable interest period appearing on Reuters
Screen LIBOR01 Page (or otherwise on the Reuters screen) or other applicable
page or screen for loans denominated in U.S. dollars; provided that if Adjusted
LIBOR shall be less than zero, such rate shall be deemed zero. The Incremental
Assumption Agreement will amend the Existing CRC Credit Agreement to include
LIBOR successor provisions with respect to the Incremental Term Loan B Facility
as set forth therein. Default Rate:    Same as Existing CRC Credit Agreement.

 

C-7



--------------------------------------------------------------------------------

EXHIBIT D

Secured Bridge Facility Term Sheet

[attached]

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT D

Eldorado Resorts, Inc.

$3,600.0 million Senior Secured 364-Day Bridge Loan Facility

Summary of Principal Terms and Conditions1

 

Borrower:    Eldorado Resorts, Inc., a Nevada corporation (the “Borrower”).
Agent:    JPMorgan, acting through one or more of its branches or affiliates,
will act as administrative agent and collateral agent for the Secured Bridge
Facility (as defined below) (in such capacities, the “Agent”) for a syndicate of
banks, financial institutions and other institutional lenders reasonably
acceptable to the Borrower and excluding in all events Disqualified Institutions
(together with the Initial Lenders, the “Lenders”), and will perform the duties
customarily associated with such roles. Arrangers:    JPMorgan will act as sole
lead arranger and sole bookrunner for the Secured Bridge Facility (in such
capacities, the “Arranger”), and will perform the duties customarily associated
with such roles. Financing Documentation:    The definitive documentation with
respect to the Secured Bridge Facility (the “Financing Documentation”) will
contain the terms set forth in this Summary of Principal Terms and Conditions
(this “Secured Bridge Facility Term Sheet”) and to the extent not inconsistent
herewith, will otherwise be based on and substantially consistent with the
financing documentation for the Borrower Senior Secured Credit Facilities. This
paragraph is referred to herein as the “Documentation Principles”. Secured
Bridge Facility:    A senior secured 364-day bridge term loan facility in an
aggregate principal amount of $3,600.0 million (the “Secured Bridge Facility”
and loans thereunder, the “Secured Bridge Loans”), less the aggregate amount on
a dollar for dollar basis of (x) any Viper Proceeds received by the Borrower
after the date hereof and on or prior to the Funding Date and (y) any Gaming
Asset Sale Proceeds actually received by the Borrower after the date hereof and
on or prior to the Funding Date. The Secured Bridge Loans will be funded in full
on the Funding Date in United States Dollars. Purpose:    The proceeds of the
Secured Bridge Facility will be used (i) on the Funding Date to finance the
Acquisition, to repay existing indebtedness of the Borrower and its
subsidiaries, and to pay fees and expenses and (ii) on and after the Funding
Date for working capital and general corporate purposes (including, without
limitation, for permitted acquisitions and transactions costs).

 

1

All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Commitment Letter to which this Summary of Principal
Terms and Conditions is attached (the “Commitment Letter”).

 

D-1



--------------------------------------------------------------------------------

Availability:    The full amount of the Secured Bridge Facility must be drawn in
a single drawing on the Funding Date. Amounts borrowed under the Secured Bridge
Facility that are repaid or prepaid may not be reborrowed. Interest Rates and
Fees:    As set forth on Annex D-I hereto. Final Maturity and Amortization:   
The Secured Bridge Facility shall terminate and all amounts outstanding
thereunder shall be due and payable 364 days following the Funding Date. The
Secured Bridge Facility will not have scheduled amortization. Guarantees:   
Same as Borrower Senior Secured Credit Facilities. Security:    Subject to the
Certain Funds Provision, same as Borrower Senior Secured Credit Facilities.
Intercreditor Agreement:    The security interests on the Collateral (as defined
in the Borrower Senior Secured Credit Facilities Term Sheet) securing the
Secured Bridge Facility shall be pari passu with the security interests on the
Collateral securing the Borrower Senior Secured Credit Facilities and such
security interests and related creditor rights between the Lenders, on the one
hand, and the lenders under the Borrower Senior Secured Credit Facilities, on
the other hand, will be set forth in a customary intercreditor agreement on
terms to be mutually agreed between the Borrower and the applicable
Administrative Agents (the “Intercreditor Agreement”). Mandatory Prepayments:   

Limited to the following:

 

(i)    100% of the net cash proceeds from any non-ordinary course asset sale or
other non-ordinary course disposition of property (other than permitted
securitizations and other exceptions to be agreed consistent with the
Documentation Principles) of the Borrower or any restricted subsidiary
(including insurance and condemnation proceeds), or other non-ordinary course
dispositions of property, shall be applied to prepay the loans under the Secured
Bridge Facility or, no more than ratably, other indebtedness secured by a lien
on the Collateral that ranks pari passu with the liens that secure the Secured
Bridge Facility, subject to customary and other exceptions and thresholds
(consistent with the Documentation Principles) to be agreed upon;

 

(ii)    net cash proceeds of indebtedness incurred by the Borrower and its
restricted subsidiaries (other than indebtedness permitted to be incurred) will
be applied pursuant to mandatory prepayment provisions consistent with the
Documentation Principles; and

 

(iii)    (x) Viper Proceeds that are received by the Borrower and its restricted
subsidiaries after the Funding Date, (y) Gaming Asset Sale Proceeds that are
received by the Borrower after the Funding Date and (z) net cash proceeds of the
issuance of equity interests after the Funding Date by the Borrower (subject to
exceptions to be agreed).

 

D-2



--------------------------------------------------------------------------------

  

Notwithstanding the foregoing, the Borrower shall not be required to make
mandatory prepayments with net cash proceeds from any asset sale or other
disposition of property, net cash proceeds from any incurrence of indebtedness,
net cash proceeds from any equity issuance or any Viper Proceeds or Gaming Asset
Sales Proceeds to the extent that such net cash proceeds are (i) required to be
applied to prepay indebtedness under the Existing CRC Credit Agreement or the
Existing CRC Indenture or to be reinvested by CRC or its subsidiaries by the
terms of the Existing CRC Credit Agreement or the Existing CRC Indenture or
(ii) attributable to CRC or its subsidiaries and cannot be distributed by CRC in
accordance with the Existing CRC Credit Agreement or the Existing CRC Indenture.

 

The Borrower shall direct the application of mandatory prepayments to (i) first,
the Secured Bridge Facility, and (ii) second, following prepayment in full of
all obligations under the Secured Bridge Facility, the Unsecured Bridge
Facility.

 

Notwithstanding the foregoing, each Lender under the Secured Bridge Facility
shall, at the option of the Borrower, have the right to reject its pro rata
share of any mandatory prepayments described above, in which case the amounts so
rejected may be retained by the Borrower and used for any purpose not prohibited
by the Financing Documentation and will be included in the calculation of the
Cumulative Credit (as defined in the Borrower Senior Secured Credit Facilities
Term Sheet).

Voluntary Prepayments:    Voluntary prepayments of borrowings under the Secured
Bridge Facility will be permitted at any time, in minimum principal amounts to
be agreed upon (consistent with the Documentation Principles), without premium
or penalty, except as described below, subject to reimbursement of the Lenders’
redeployment costs in the case of a prepayment of Adjusted LIBOR borrowings
other than on the last day of the relevant interest period; provided, that the
Borrower shall be required to prepay all obligations under the Secured Bridge
Facility in full prior to applying any prepayments to the Unsecured Bridge
Facility or any other Credit Facilities. Representations and Warranties:    Same
as Borrower Senior Secured Credit Facilities. Conditions Precedent to Borrowing:
   The borrowing under the Secured Bridge Facility is subject solely to the
Funding Conditions with respect to the Secured Bridge Facility set forth in the
Commitment Letter (subject to the Certain Funds Provision). Affirmative
Covenants:    Same as Borrower Senior Secured Credit Facilities.

 

D-3



--------------------------------------------------------------------------------

Negative Covenants:    Same as Borrower Senior Secured Credit Facilities;
provided that the limitations on restricted payments, liens and debt will be
more restrictive than those set forth in the Borrower Senior Secured Credit
Facilities on terms to be mutually agreed. Limited Condition Transaction:   
Same as Borrower Senior Secured Credit Facilities. Financial Covenant:    None.
Events of Default:    Same as Borrower Senior Secured Credit Facilities.
Unrestricted Subsidiaries:    Same as Borrower Senior Secured Credit Facilities.
Voting:    Same as Borrower Senior Secured Credit Facilities. Cost and Yield
Protection; Defaulting Lenders:    Same as Borrower Senior Secured Credit
Facilities. Assignments and Participations:    Same as Borrower Senior Secured
Credit Facilities. Non-Pro Rata Repurchases:    Same as Borrower Senior Secured
Credit Facilities. Expenses and Indemnification:    Same as Borrower Senior
Secured Credit Facilities. Regulatory Matters:    Consistent with the
Documentation Principles. Governing Law and Forum:    New York. Counsel to Agent
and Arranger:    Cahill Gordon & Reindel LLP.

 

D-4



--------------------------------------------------------------------------------

ANNEX D-I

 

Interest Rates:    The interest rates under the Secured Bridge Facility will be,
at the option of the Borrower, Adjusted LIBOR plus 2.50% or ABR plus 1.50%;
provided that the interest rate margins will increase by 0.50% on each of the
90th, 180th, and 270th day after the Funding Date.    The Borrower may elect
interest periods of 1, 2, 3 or 6 months (or, if agreed to by all relevant
Lenders, 12 months or, if agreed to by the Agent, a shorter period) for Adjusted
LIBOR borrowings.    Calculation of interest shall be on the basis of the actual
days elapsed in a year of 360 days (or 365 or 366 days, as the case may be, in
the case of ABR loans determined by reference to the Agent’s Prime Rate (as
defined below)) and interest shall be payable at the end of each interest period
and, in any event, at least every three months.    “ABR” is the Alternate Base
Rate, which is the highest of (a) the rate last quoted by The Wall Street
Journal (or another national publication selected by the Agent) as the U.S.
prime rate (the “Prime Rate”), (b) the federal funds effective rate from time to
time plus 0.50% per annum and (c) one-month Adjusted LIBOR plus 1.00% per annum.
   “Adjusted LIBOR” means the rate (adjusted for statutory reserve requirements
for eurocurrency liabilities) for eurodollar deposits for the applicable
interest period appearing on Reuters Screen LIBOR01 Page (or otherwise on the
Reuters screen) or other applicable page or screen for loans denominated in U.S.
dollars; provided that if Adjusted LIBOR shall be less than zero, such rate
shall be deemed zero. Default Rate:    With respect to overdue principal, the
applicable interest rate plus 2.00% per annum, and with respect to any other
overdue amount (including overdue interest), the interest rate applicable to ABR
loans plus 2.00% per annum and in each case, shall be payable on written demand.

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

Unsecured Bridge Facility Term Sheet

[attached]

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT E TO COMMITMENT LETTER

SENIOR UNSECURED BRIDGE LOAN FACILITY

SUMMARY OF PROPOSED TERMS AND CONDITIONS1

 

I.    Parties

Borrower    Eldorado Resorts, Inc., a Nevada corporation (the “Borrower”).
Guarantors    The Guarantors, and the guarantees provided thereunder, will be
the same as the Borrower Senior Secured Credit Facilities. Arrangers   
JPMorgan, CSLF, and Macquarie Capital (each, an “Unsecured Bridge Arranger” and
together with the Unsecured Bridge Lead Arranger, the “Unsecured Bridge
Arrangers”). The Unsecured Bridge Arrangers will perform the duties customarily
associated with such roles. Administrative Agent    JPMorgan (in such capacity,
the “Bridge Administrative Agent”). The Bridge Administrative Agent will perform
the duties customarily associated with such role. Lenders    JPMorgan, CS, and
Macquarie Lender (collectively, the “Initial Unsecured Bridge Lenders”) and a
syndicate of banks, financial institutions and other entities (together with the
Initial Unsecured Bridge Lenders, the “Unsecured Bridge Lenders”) identified by
the Unsecured Bridge Arrangers and subject to the approval of the Borrower (not
to be unreasonably withheld) in accordance with the Commitment Letter. Loan
Documents    The definitive documentation governing or evidencing the Unsecured
Bridge Facility (collectively, the “Unsecured Bridge Loan Documentation”).

II.   Types and Amounts of Facilities

Bridge Facility    A senior unsecured bridge loan facility in an aggregate
principal amount equal to $1,800.0 million less the aggregate gross proceeds of
the New Senior Unsecured Notes of the Borrower (or a subsidiary thereof) issued
on or prior to the Funding Date (the “Unsecured Bridge Facility” and the loans
thereunder, the “Unsecured Bridge Loans”).

 

1 

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this Summary of Proposed Terms and
Conditions is attached (the “Commitment Letter”) and the other schedules and
exhibits attached to the Commitment Letter.

 

E-1



--------------------------------------------------------------------------------

   The full amount of the Unsecured Bridge Facility shall be available to the
Borrower in U.S. dollars in a single drawing on the Funding Date.    Amounts
borrowed under the Unsecured Bridge Facility that are repaid or prepaid may not
be reborrowed. Ranking    The Unsecured Bridge Loans will be senior unsecured
obligations of the Borrower and the Guarantors. Amortization of Bridge Facility
   None. Use of Proceeds    The proceeds of the Unsecured Bridge Loans will be
used directly or indirectly to finance, in part, the Acquisition, the
Acquisition Costs and the Existing Debt Payoff, and to pay fees and expenses in
connection with the foregoing. Conversion into Rollover Loans    If the
Unsecured Bridge Loans have not been previously prepaid in full for cash on or
prior to the first anniversary of the Funding Date (or if such date is not a
Business Day, the first Business Day thereafter) (the “Rollover Date”), the
principal amount of the Unsecured Bridge Loans outstanding on the Rollover Date
may, at the option of the Borrower but subject to the conditions precedent set
forth in Annex I hereto, be converted into senior unsecured rollover loans with
a maturity of 8 years from the Funding Date and otherwise having the terms set
forth in Annex I hereto (the “Rollover Loans”). Any Unsecured Bridge Loans not
converted into Unsecured Rollover Loans shall be repaid in full on the Rollover
Date. Exchange into Exchange Notes    Each Unsecured Bridge Lender that is (or
will immediately transfer its Exchange Notes to) an Eligible Holder (as defined
in Annex II hereto) will have the right, at any time on or after the Rollover
Date, upon reasonable prior written notice, to exchange Rollover Loans held by
it for senior unsecured notes of the Borrower having the terms set forth in
Annex II hereto (the “Exchange Notes”). Notwithstanding the foregoing, the
Borrower will not be required to exchange Rollover Loans for Exchange Notes
unless at least $200.0 million of Exchange Notes would be issued in such
exchange. In connection with each such exchange, or at any time prior thereto if
requested by the Initial Unsecured Bridge Lenders, the Borrower shall (i) use
commercially reasonable efforts to deliver to the Unsecured Bridge Lender that
is receiving Exchange Notes, and to such other Unsecured Bridge Lenders as the
Unsecured Bridge

 

E-2



--------------------------------------------------------------------------------

   Lenders reasonably request, an offering memorandum of the type customarily
utilized by the Borrower and its affiliates in a Rule 144A offering of high
yield securities covering the resale of such Exchange Notes or Unsecured Bridge
Loans by such Unsecured Bridge Lenders, in such form and substance as is
customary for similar offerings by the Borrower and its affiliates, and use
commercially reasonable efforts to keep such offering memorandum updated in a
manner as would be required pursuant to a customary Rule 144A securities
purchase agreement for an offering by the Borrower and its affiliates,
(ii) execute an exchange agreement containing provisions customary in Rule 144A
transactions (including indemnification provisions) by the Borrower or its
affiliates if requested by the Initial Unsecured Bridge Lenders, (iii) use
commercially reasonable efforts to deliver or cause to be delivered such
opinions and accountants’ comfort letters addressed to the Initial Unsecured
Bridge Lenders and such certificates as the Initial Unsecured Bridge Lenders may
request as would be customary in Rule 144A offerings by the Borrower and its
affiliates and (iv) take such other actions, and use commercially reasonable
efforts to cause its advisors, auditors and counsel to take such actions, as
reasonably and customarily requested by the Initial Unsecured Bridge Lenders in
connection with issuances or resales of Exchange Notes or Unsecured Bridge
Loans, including providing to the Initial Unsecured Bridge Lenders such
information regarding the business and operations of the Borrower and its
subsidiaries as is reasonably requested and customarily provided in due
diligence investigations by the Initial Unsecured Bridge Lenders and their
affiliates in connection with purchases or resales of securities in 144A
offerings by the Borrower or its affiliates.

III. Certain Payment Provisions

   Interest Rate    Interest on the Unsecured Bridge Loans shall accrue at the
LIBO Rate for an interest period of 3 months plus the Applicable Margin.    As
used herein:    “Applicable Margin” shall initially be 475 basis points for the
first three months after the Closing Date, and will increase by an additional 50
basis points at the end of such three-month period each subsequent three-month
period for as long as the Unsecured Bridge Loans are outstanding; provided that
the interest rate shall not exceed the Total Cap (as defined in the Fee Letter).

 

E-3



--------------------------------------------------------------------------------

   “LIBO Rate” means the higher of (i) the London Interbank Offered Rate or a
comparable or successor rate which rate is approved by the Bridge Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Bridge Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two business days prior to the commencement of such interest
period, for deposits in U.S. Dollars (for delivery on the first day of such
interest period) with a term of three months and (ii) 0.00% per annum. Interest
Payment Dates    The last day of each relevant interest period and on the
applicable maturity date. Default Rate    All overdue principal, interest, fees
and other amounts outstanding under the Unsecured Bridge Facility shall bear
interest at 2.00% per annum above the rate otherwise applicable thereto and
shall be payable on demand. Rate and Fee Basis    All per annum rates shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed (including the first day but excluding the last day). Optional
Prepayments    The Unsecured Bridge Loans may be prepaid on or prior to the
Rollover Date, without premium or penalty, in whole or in part, upon written
notice, at the option of the Borrower, at any time, together with accrued
interest to the prepayment date; provided, however, the Borrower shall only be
permitted to prepay any Unsecured Bridge Loans following prepayment in full of
all obligations under the Secured Bridge Facility. Mandatory Prepayments    The
Borrower shall prepay the Unsecured Bridge Loans without premium or penalty,
together with accrued interest to the prepayment date, (a) with all net cash
proceeds from the issuance or incurrence after the Funding Date of additional
debt of the Borrower or any of its restricted subsidiaries other than certain
debt permitted under the Unsecured Bridge Loan Documentation (including, without
limitation, refinancing debt, intercompany debt, purchase money indebtedness
incurred in the ordinary course of business, and revolving borrowings), (b) with
all net cash proceeds from any issuance of equity interests after the Funding
Date by the Borrower the proceeds of which are contributed to the Borrower,
subject to exceptions to be agreed (including stock options issued under a
management incentive plan,

 

E-4



--------------------------------------------------------------------------------

   equity issued in connection with any other acquisition and, for the avoidance
of doubt, the equity being utilized to satisfy the equity portion of the
consideration for the Acquisition), (c) with net cash proceeds from any
non-ordinary course asset sales or dispositions received by the Borrower or any
restricted subsidiary after the Funding Date, subject to exceptions and
reinvestment rights consistent with the Unsecured Bridge Documentation
Principles (as defined herein) and (d) within 120 days following the Funding
Date, the Unsecured Bridge Loans shall be prepaid in an aggregate amount equal
to the principal amount of the outstanding Company Convertible Senior Notes that
were not, in each case as of the date that is 60 days after the Funding Date,
(i) repurchased from holders pursuant to a fundamental change purchase offer,
tender offer or otherwise, (ii) converted to shares of the Company’s common
stock and/or cash in accordance with the indenture governing the Company
Convertible Senior Notes, or (iii) otherwise redeemed, repurchased or
discharged, in each case, on or prior to such date; provided, that, any such
prepayments under this clause (d) shall be made pro rata across the Unsecured
Bridge Loans, the New Senior Unsecured Notes and the Term Facility.   
Notwithstanding the foregoing, the Borrower shall not be required to make
mandatory prepayments with any Viper Proceeds, any Gaming Asset Sale Proceeds,
net cash proceeds from any asset sale or other disposition of property, net cash
proceeds from any incurrence of indebtedness or net cash proceeds from any
equity issuance to the extent that such net cash proceeds are (i) required to be
applied to prepay the Secured Bridge Facility, (ii) required to be applied to
prepay indebtedness under the Existing CRC Credit Agreement or Existing CRC
Indenture or to be reinvested by CRC or its subsidiaries by the terms of the
Existing CRC Credit Agreement or the Existing CRC Indenture or
(iii) attributable to CRC or its subsidiaries and cannot be distributed by CRC
in accordance with the Existing CRC Credit Agreement or the Existing CRC
Indenture.    The Borrower shall direct the application of mandatory prepayments
(other than as set forth in clause (d) above) to (i) first, the Secured Bridge
Facility, and (ii) second, following prepayment in full of all obligations under
the Secured Bridge Facility, the Unsecured Bridge Facility. Change of Control   
In the event of a Change of Control (to be defined in a manner consistent with
the Borrower Senior Secured

 

E-5



--------------------------------------------------------------------------------

   Facilities Term Sheet), each Unsecured Bridge Lender will have the right to
require the Borrower, and the Borrower must offer, to prepay the outstanding
principal amount of the Unsecured Bridge Loans at the principal amount thereof,
plus accrued and unpaid interest thereon to the date of prepayment.

IV.  Other Provisions

   Documentation Principles    The Unsecured Bridge Loan Documents (a) shall be
consistent with the Commitment Letter and the Fee Letter, will contain only
those conditions to borrowing, mandatory prepayments, representations,
warranties, covenants and events of default referred to in the Commitment Letter
(subject to modification in accordance with any “market flex” provisions of the
Fee Letter), and (b) shall be based on the Borrower Senior Secured Credit
Facilities Term Sheet but shall not include the Financial Covenants. For
purposes hereof, the term “substantially consistent with the Borrower Senior
Secured Credit Facilities Term Sheet” and words of similar import means the same
as the Borrower Senior Secured Credit Facilities Term Sheet with modifications
to reflect (i) any changes in law and (ii) operational or administrative
requirements of the Bridge Administrative Agent, as reasonably agreed by the
Borrower, to the extent such requirements have been generally required by the
Bridge Administrative Agent in documenting other syndicated credit facilities in
respect of which such entity is the administrative agent and (b) as are
non-substantive to reflect the nature of the Unsecured Bridge Facility as a
bridge facility. This paragraph and the provisions herein are referred to as the
“Unsecured Bridge Documentation Principles”. Representations and Warranties   
Substantially consistent with (and, in any event, no more onerous on Borrower
than) the representations and warranties under the Borrower Senior Secured
Credit Facilities Term Sheet. Affirmative Covenants    Substantially consistent
with (and, in any event, no more restrictive than) the affirmative covenants
under the Borrower Senior Secured Credit Facilities Term Sheet. Negative
Covenants    Substantially consistent with (and, in any event, no more
restrictive than) the negative covenants under the Existing CRC Indenture (as
defined in Annex II hereto) with modifications to increase the baskets,
thresholds and qualifications to reflect the Transactions and the larger

 

E-6



--------------------------------------------------------------------------------

   size of Borrower and its subsidiaries, on a consolidated basis; provided that
prior to the Rollover Date, the limitations on restricted payments, liens and
debt will be more restrictive than those set forth in the Unsecured Bridge
Documentation Principles. For the avoidance of doubt, there shall be no
financial maintenance covenants. Financial Covenant    None. Events of Default
   Substantially consistent with the events of default under the Borrower Senior
Secured Credit Facilities Term Sheet. Voting    Substantially consistent with
the voting provisions under the Borrower Senior Secured Credit Facilities Term
Sheet; provided that the approval of each Unsecured Bridge Lender adversely
affected thereby shall be required for the implementation of additional
restrictions on the right to exchange Unsecured Bridge Loans or Rollover Loans
for Exchange Notes or any amendment of the rate of such exchange. Assignments
and Participations    Each Unsecured Bridge Lender will be permitted to make
assignments in minimum amounts to be agreed to other entities approved by the
Bridge Administrative Agent, which approval shall not be unreasonably withheld
or delayed, and the Borrower shall be notified of any such assignment; provided,
however, that no such approval shall be required in connection with assignments
to other Unsecured Bridge Lenders or any of their affiliates or approved funds;
provided, further, that, prior to the Rollover Date, unless a Demand Failure (as
defined in the Fee Letter) has occurred or a payment or bankruptcy event of
default has occurred and is continuing, the consent of the Borrower (not to be
unreasonably withheld or delayed) shall be required with respect to any
assignment if the Initial Unsecured Bridge Lenders (and their affiliates) would
hold, in the aggregate after giving effect to such assignment, less than 50.1%
of the Unsecured Bridge Loans. Each Unsecured Bridge Lender will also have the
right, without any consent, to assign as security all or part of its rights
under the Unsecured Bridge Loan Documents to any Federal Reserve Bank. Unsecured
Bridge Lenders will be permitted to sell participations with voting rights
subject to customary voting limitations (including that voting rights shall be
limited to significant matters such as changes in amount, rate and maturity
date). An assignment fee in the amount of $3,500 will be charged with respect to
each assignment unless waived or reduced by the Bridge Administrative Agent in
its sole

 

E-7



--------------------------------------------------------------------------------

   discretion. Each assignment will be in an amount of an integral multiple of
not less than $1,000,000 and integral multiples of $1,000,000 in excess thereof.
   If any Initial Unsecured Bridge Lender makes an assignment of Unsecured
Bridge Loans at a price less than par, the assignment agreement may provide
that, upon any repayment or prepayment of such Unsecured Bridge Loans with the
proceeds of an issuance of securities of the Borrower or any of its subsidiaries
in which such Initial Unsecured Bridge Lender or an affiliate thereof acted as
underwriter or initial purchaser (an “Applicable Offering”), (i) the Borrower
shall pay the holder of such Unsecured Bridge Loans the price set forth in the
assignment agreement as the price (which may be the price at which the Initial
Unsecured Bridge Lender assigned such Unsecured Bridge Loans but in any event
may not be greater than par) at which the holder of such Unsecured Bridge Loans
will be repaid by the Borrower with the proceeds of an Applicable Offering (the
“Agreed Price”) and (ii) the Borrower shall pay such Initial Unsecured Bridge
Lender the difference between par and the Agreed Price. Such payments by the
Borrower shall be in full satisfaction of such Unsecured Bridge Loans in the
case of a repayment or prepayment with proceeds of an Applicable Offering. For
the avoidance of doubt, the provisions of this paragraph do not apply to any
repayments or prepayments other than with proceeds of an Applicable Offering.   
The Bridge Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Bridge Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or participant or prospective Lender or participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of the Unsecured Bridge Loans, or disclosure of
confidential information, to any Disqualified Institution. Cost and Yield
Protection; Miscellaneous    Substantially consistent with such provisions under
the Borrower Senior Secured Credit Facilities Term Sheet. Expenses   
Substantially consistent with the Borrower Senior Secured Credit Facilities Term
Sheet.

 

E-8



--------------------------------------------------------------------------------

Indemnification    Substantially consistent with such provisions under the
Borrower Senior Secured Credit Facilities Term Sheet. Governing Law and Forum   
The Unsecured Bridge Loan Documents (except as otherwise expressly set forth in
any Unsecured Bridge Loan Document) will be governed by New York law and will
provide for all parties thereto to submit to the exclusive jurisdiction and
venue of the Federal and state courts of the State of New York sitting in the
Borough of Manhattan in New York City. Counsel to the Unsecured Bridge Arrangers
and the Bridge Administrative Agent    Cahill Gordon & Reindel LLP

* * *

 

E-9



--------------------------------------------------------------------------------

ANNEX I

SENIOR UNSECURED ROLLOVER LOANS

SUMMARY OF PROPOSED TERMS AND CONDITIONS2

 

Borrower    Same as the Borrower of the Unsecured Bridge Loans. Guarantors   
The Guarantors, and the guarantees provided thereunder, will be the same as the
Unsecured Bridge Loans. Rollover Loans    Rollover Loans in an initial principal
amount equal to 100% of the outstanding principal amount of the Unsecured Bridge
Loans on the Rollover Date. Subject to the conditions precedent set forth below,
the Rollover Loans will be available to the Borrower to refinance the Unsecured
Bridge Loans on the Rollover Date. The Rollover Loans will be governed by the
Unsecured Bridge Loan Documentation for the Unsecured Bridge Loans and, except
as set forth herein, shall have the same terms as the Unsecured Bridge Loans.
Interest Rate    Interest shall be payable quarterly in arrears at a rate per
annum equal to the Total Cap. Default Rate    All overdue principal, interest,
fees and other amounts outstanding under the Rollover Loans shall bear interest
at 2.00% per annum above the rate otherwise applicable thereto and shall be
payable on demand. Rate and Fee Basis    All per annum rates shall be calculated
on the basis of a year of 360 days for the actual number of days elapsed
(including the first day but excluding the last day). Maturity    8 years after
the Funding Date (the “Rollover Maturity Date”). Optional Prepayments    For so
long as the Rollover Loans have not been exchanged for Exchange Notes of the
Borrower as provided in Annex II, they may be prepaid at the option of the
Borrower, in whole or in part, at any time, together with accrued and unpaid
interest to the prepayment date (but without premium or penalty). Mandatory
Prepayments    Same as the Exchange Notes.

 

2 

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter and the other schedules and exhibits attached
to the Commitment Letter.

 

1



--------------------------------------------------------------------------------

Conditions Precedent to Rollover    The ability of the Borrower to convert any
Unsecured Bridge Loans into Rollover Loans is subject to only the following
conditions being satisfied on the Rollover Date:    (i) at the time of any such
refinancing, there shall exist no payment or (with respect to the Borrower)
bankruptcy event of default under the Unsecured Bridge Loan Documentation; and
   (ii) all fees due to the Unsecured Bridge Arrangers and the Unsecured Bridge
Lenders shall have been paid in full. Covenants    From and after the Rollover
Date, the covenants applicable to the Rollover Loans will conform to those
applicable to the Exchange Notes. Assignments and Participations    Same as the
Unsecured Bridge Loans. Governing Law    Same as the Unsecured Bridge Loans.
Indemnification and Expenses    Same as the Unsecured Bridge Loans.

 

2



--------------------------------------------------------------------------------

ANNEX II

SENIOR UNSECURED EXCHANGE NOTES

SUMMARY OF PROPOSED TERMS AND CONDITIONS3

 

Issuer    Same as the Borrower of the Unsecured Bridge Loans. Guarantors    Same
as the Borrower Senior Secured Credit Facilities. Exchange Notes    The Borrower
will issue the Exchange Notes under an indenture (the “Indenture”) that will
include provisions substantially the same as the indenture, dated as of
October 16, 2017, among CRC Escrow Issuer, LLC, CRC Finco, Inc. and Deutsche
Bank Trust Company Americas, as Trustee (the “Trustee”), as amended and
supplemented by the Supplemental Indenture, dated as of December 22, 2017, by
and among Caesars Resort Collection, LLC, the Initial Guarantors named therein,
CRC Finco, Inc. and the Trustee (the “Existing CRC Indenture”). For purposes
hereof, “substantially the same as the Existing CRC Indenture” and words of
similar import mean the same as the Existing CRC Indenture with modifications
only (a) to reflect any changes in law or accounting standards since the date of
the Existing CRC Indenture, (b) reflect the operational or administrative
requirements of the trustee for the Exchange Notes, as reasonably agreed by the
Borrower, to the extent such requirements have been generally required by such
trustee in documenting indentures governing other high-yield unsecured debt
securities in respect of which such entity is the trustee since the date of the
Existing CRC Indenture, (c) as are non-substantive to reflect the nature of the
Exchange Notes as exchange notes, (d) to reflect the terms set forth in this
Annex II to Exhibit C to the Commitment Letter, (e) to increase the baskets,
thresholds and qualifications in the representations and warranties, covenants
and events of default to reflect the Transactions and the larger size of
Borrower and its subsidiaries, on a consolidated basis and (f) to remove any
provisions in the Existing CRC Indenture that relate specifically to CRC, CEOC
and their respective subsidiaries. Security    None. Interest Rate    Interest
shall be payable semi-annually in arrears at a per annum rate equal to the Total
Cap.

 

3 

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment and the other schedules and exhibits attached to the
Commitment Letter.

 

1



--------------------------------------------------------------------------------

Default Rate    All overdue principal, interest, fees and other amounts
outstanding under the Exchange Notes shall bear interest at 2.00% per annum
above the rate otherwise applicable thereto and shall be payable on demand. Rate
and Fee Basis    All per annum rates shall be calculated on the basis of a year
of 360 days consisting of 12 months of 30 days each. Maturity    Same as the
Rollover Loans. Amortization    None. Optional Redemption    Until the third
anniversary of the Closing Date, the Exchange Notes will be redeemable at a
customary “make-whole” premium calculated using a discount rate equal to the
yield on comparable Treasury securities plus 50 basis points. Thereafter, the
Exchange Notes will be redeemable at the option of the Issuer at a premium equal
to 50% of the coupon on the Exchange Notes, declining ratably to par on the date
which is two year prior to the Rollover Maturity Date.    In addition, up to 40%
of the Exchange Notes will be redeemable at the option of the Issuer prior to
the third anniversary of the Closing Date with the net cash proceeds of
qualified equity offerings of the Issuer at a premium equal to the coupon on the
Exchange Notes; provided that after giving effect to such redemption at least
60% of the aggregate principal amount of Exchange Notes originally issued shall
remain outstanding.    Notwithstanding the foregoing, the Borrower will be
entitled to redeem on a non-pro-rata basis all or any portion of the Exchange
Notes held by any Initial Unsecured Bridge Lender or any of its affiliates
(other than Exchange Notes repurchased in customary market-making transactions)
at any time at a redemption price equal to 100% of the aggregate principal
amount thereof, plus accrued and unpaid interest. Mandatory Offer to Purchase   
The Issuer will be required to offer to purchase the Exchange Notes upon a
Change of Control Triggering Event (to be defined in the Indenture in a manner
consistent with the Existing CRC Indenture) at 101% (100% for Exchange Notes
held by any Initial Unsecured Bridge Lender or any of its affiliates (other than
Exchange Notes repurchased in customary market-making transactions)) of the
principal amount thereof plus accrued interest to the date of purchase. In
addition, the Exchange Notes will be subject to a customary offer to purchase
(consistent with the Existing CRC Indenture) upon dispositions or casualty event
by the Issuer or any of its restricted subsidiaries.

 

2



--------------------------------------------------------------------------------

Mandatory Redemption    Same as the Existing CRC Indenture. Right to Transfer
Exchange Notes    Each holder of Exchange Notes shall have the right to transfer
its Exchange Notes in whole or in part, at any time to an Eligible Holder;
provided that if the Issuer or any of its affiliates holds Exchange Notes, such
Exchange Notes shall be disregarded in any voting. “Eligible Holder” will mean
(a) an institutional “accredited investor” within the meaning of Rule 501 under
the Securities Act, (b) a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act, (c) a person acquiring the Exchange Notes
pursuant to an offer and sale occurring outside of the United States within the
meaning of Regulation S under the Securities Act or (d) a person acquiring the
Exchange Notes in a transaction that is, in the opinion of counsel reasonably
acceptable to the Issuer, exempt from the registration requirements of the
Securities Act; provided that in each case such Eligible Holder represents that
it is acquiring the Exchange Notes for its own account and that it is not
acquiring such Exchange Notes with a view to, or for offer or sale in connection
with, any distribution thereof (within the meaning of the Securities Act) that
would be in violation of the securities laws of the United States or any state
thereof. Registration Rights    None. Governing Law    Same as the Existing CRC
Indenture. Indemnification and Expenses:    None.

 

3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

[DATE]

This Solvency Certificate is delivered pursuant to [Section [            ] of
the Credit Agreement dated as of [            ] (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Eldorado Resorts, Inc. (the “Borrower”), the Lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, the “Administrative Agent”) and collateral agent for the Secured
Parties] [Section [            ] of the Incremental Joinder Agreement dated as
of [            ] (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Incremental Joinder Agreement”), among Caesars
Resort Collection, LLC (the “Borrower”), each other borrower party thereto from
time to time, the Lenders party thereto from time to time and Credit Suisse AG,
Cayman Islands Branch, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and collateral agent for the Secured Parties]1.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the [Credit Agreement][Incremental Joinder
Agreement].

The undersigned hereby certifies, solely in his capacity as an officer, as
follows:

1. I am the [FINANCIAL OFFICER] of the Borrower. I am familiar with the
[Transactions], have reviewed the [Credit Agreement][Incremental Joinder
Agreement] and the financial statements delivered on or prior to the [Closing
Date][Effective Date] pursuant to Section [            ] and Section
[            ] of the [Credit Agreement][Incremental Joinder Agreement] and have
reviewed such other documents and made such investigation as I have deemed
appropriate for the purposes of this Solvency Certificate.

2. As of the date hereof, immediately after giving effect to the [Transactions],
(a) the fair value of the assets of the Borrower and its subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and its
subsidiaries on a consolidated basis; (b) the present fair saleable value of the
property of the Borrower and its subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured, taking into account
refinancing alternatives; (c) the Borrower and its subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, taking into account refinancing alternatives; and (d) the
Borrower and its subsidiaries on a consolidated basis will not have unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and are proposed to be conducted following the
Funding Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account refinancing alternatives
and the timing and amounts of cash to be received by it or any such subsidiary
and the timing and amounts of cash to be payable on or in respect of its
indebtedness or the indebtedness of any such subsidiary.

 

 

1 

Note: Select bracketed language as applicable.

 

Exhibit F - 1



--------------------------------------------------------------------------------

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [FINANCIAL OFFICER] of the Borrower and not individually and the
undersigned shall have no personal liability to the Administrative Agent or the
Lenders with respect thereto.

[Signature page follows]

 

Exhibit F - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first above written.

 

[ELDORADO RESORTS, INC.] [CAESARS RESORT COLLECTION, LLC]
By:                                     
                                                    

Name:

Title: [FINANCIAL OFFICER]

 

Exhibit F - 3